OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013- June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Fund Name: Zacks All Cap Core Fund Reporting Period: 7/1/13 to 6/30/14 MCKESSON CORPORATION Security 58155Q103 Meeting Type Annual Ticker Symbol MCK Meeting Date 31-Jul-2013 ISIN US58155Q1031 Agenda 933853738 - Management City Holding Recon Date 03-Jun-2013 Country United States Vote Deadline Date 30-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1B. ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For 1C. ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For 1D. ELECTION OF DIRECTOR: ALTON F. IRBY III Management For For 1E. ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For 1F. ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For 1G. ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For 1H. ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 Management For For 5. APPROVAL OF AMENDMENT TO 2 Management For For 6. APPROVAL OF AMENDMENTS TO BY-LAWS TO PROVIDE FOR A STOCKHOLDER RIGHT TO CALL SPECIAL MEETINGS. Management For For 7. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. Shareholder Against For 8. STOCKHOLDER PROPOSAL ON DISCLOSURE OF POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For 9. STOCKHOLDER PROPOSAL ON SIGNIFICANT EXECUTIVE STOCK RETENTION UNTIL REACHING NORMAL RETIREMENT AGE OR TERMINATING EMPLOYMENT. Shareholder Against For STOCKHOLDER PROPOSAL ON COMPENSATION CLAWBACK POLICY. Shareholder Against For MICHAEL KORS HOLDINGS LIMITED Security G60754101 Meeting Type Annual Ticker Symbol KORS Meeting Date 01-Aug-2013 ISIN VGG607541015 Agenda 933849830 - Management City Holding Recon Date 04-Jun-2013 Country Hong Kong Vote Deadline Date 31-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL KORS Management For For 1B. ELECTION OF DIRECTOR: JUDY GIBBONS Management For For 1C. ELECTION OF DIRECTOR: LAWRENCE STROLL Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 29, 2014. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 4. TO HOLD A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 27-Aug-2013 ISIN US8816242098 Agenda 933862725 - Management City Holding Recon Date 25-Jul-2013 Country United States Vote Deadline Date 22-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PROF. MOSHE MANY Management For For 1B ELECTION OF DIRECTOR: DR. ARIE BELLDEGRUN Management For For 1C ELECTION OF DIRECTOR: MR. AMIR ELSTEIN Management For For 1D ELECTION OF DIRECTOR: PROF. YITZHAK PETERBURG Management For For 2A TO APPROVE THE PAYMENT OF A CASH BONUS TO THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER IN RESPECT OF 2$1,203,125. Management For For 2A1 DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 2A? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management For 2B TO APPROVE BONUS OBJECTIVES AND PAYOUT TERMS FOR THE YEAR 2'S PRESIDENT AND CHIEF EXECUTIVE OFFICER. Management For For 2B1 DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 2B? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management For 3 TO APPROVE A COMPENSATION POLICY WITH RESPECT TO THE TERMS OF OFFICE AND EMPLOYMENT OF THE COMPANY'S "OFFICE HOLDERS" (AS SUCH TERM IS DEFINED IN THE ISRAELI COMPANIES LAW, 5759-1999, AS AMENDED). Management For For 3A DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 3? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management For 4 TO APPROVE THE RESOLUTION OF THE BOARD OF DIRECTORS TO DECLARE AND DISTRIBUTE THE CASH DIVIDENDS FOR THE FIRST AND SECOND QUARTERS OF THE YEAR ENDED DECEMBER 31, 2012, PAID IN TWO INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 2.00 (APPROXIMATELY US$0.51, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS). Management For For 5 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 Management For For ACTAVIS, INC. Security 00507K103 Meeting Type Special Ticker Symbol ACT Meeting Date 10-Sep-2013 ISIN US00507K1034 Agenda 933865668 - Management City Holding Recon Date 30-Jul-2013 Country United States Vote Deadline Date 09-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO APPROVE THE TRANSACTION AGREEMENT, DATED MAY 19, 2013, AMONG ACTAVIS, INC. ("ACTAVIS"), WARNER CHILCOTT PUBLIC LIMITED COMPANY ("WARNER CHILCOTT"), ACTAVIS LIMITED ("NEW ACTAVIS"), ACTAVIS IRELAND HOLDING LIMITED, ACTAVIS W.C. HOLDING LLC, AND ACTAVIS W.C. HOLDING 2 LLC AND THE MERGER. Management For For 2. TO APPROVE THE CREATION OF DISTRIBUTABLE RESERVES, BY REDUCING ALL OF THE SHARE PREMIUM OF NEW ACTAVIS RESULTING FROM THE ISSUANCE OF NEW ACTAVIS ORDINARY SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT BY WHICH NEW ACTAVIS WILL ACQUIRE WARNER CHILCOTT. Management For For 3. TO CONSIDER AND VOTE UPON, ON A NON-BINDING ADVISORY BASIS, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN ACTAVIS AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. TO APPROVE ANY MOTION TO ADJOURN ACTAVIS MEETING, OR ANY ADJOURNMENTS THEREOF, (I) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF ACTAVIS MEETING TO APPROVE TRANSACTION AGREEMENT & MERGER, (II) TO PROVIDE TO ACTAVIS HOLDERS ANY SUPPLEMENT OR AMENDMENT TO JOINT PROXY STATEMENT (III) TO DISSEMINATE ANY OTHER INFORMATION WHICH IS MATERIAL. Management For For GENERAL MILLS, INC. Security Meeting Type Annual Ticker Symbol GIS Meeting Date 24-Sep-2013 ISIN US3703341046 Agenda 933866103 - Management City Holding Recon Date 26-Jul-2013 Country United States Vote Deadline Date 23-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Management For For 1B) ELECTION OF DIRECTOR: R. KERRY CLARK Management For For 1C) ELECTION OF DIRECTOR: PAUL DANOS Management For For 1D) ELECTION OF DIRECTOR: WILLIAM T. ESREY Management For For 1E) ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 1F) ELECTION OF DIRECTOR: JUDITH RICHARDS HOPE Management For For 1G) ELECTION OF DIRECTOR: HEIDI G. MILLER Management For For 1H) ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG Management For For 1I) ELECTION OF DIRECTOR: STEVE ODLAND Management For For 1J) ELECTION OF DIRECTOR: KENDALL J. POWELL Management For For 1K) ELECTION OF DIRECTOR: MICHAEL D. ROSE Management For For 1L) ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1M) ELECTION OF DIRECTOR: DOROTHY A. TERRELL Management For For 2) CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3) RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4) STOCKHOLDER PROPOSAL FOR REPORT ON RESPONSIBILITY FOR POST-CONSUMER PACKAGING. Shareholder Against For CINTAS CORPORATION Security Meeting Type Annual Ticker Symbol CTAS Meeting Date 22-Oct-2013 ISIN US1729081059 Agenda 933875075 - Management City Holding Recon Date 26-Aug-2013 Country United States Vote Deadline Date 21-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD S. ADOLPH Management For For 1B. ELECTION OF DIRECTOR: JOHN F. BARRETT Management For For 1C. ELECTION OF DIRECTOR: MELANIE W. BARSTAD Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. FARMER Management For For 1E. ELECTION OF DIRECTOR: SCOTT D. FARMER Management For For 1F. ELECTION OF DIRECTOR: JAMES J. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Management For For 1H. ELECTION OF DIRECTOR: JOSEPH SCAMINACE Management For For 1I. ELECTION OF DIRECTOR: RONALD W. TYSOE Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVE TERM EXTENSION & MATERIAL TERMS FOR PERFORMANCE-BASED AWARDS UNDER CINTAS CORPORATION 2 Management For For 4. TO APPROVE THE CINTAS CORPORATION MANAGEMENT INCENTIVE PLAN. Management For For 5. TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For APPLIED INDUSTRIAL TECHNOLOGIES, INC. Security 03820C105 Meeting Type Annual Ticker Symbol AIT Meeting Date 29-Oct-2013 ISIN US03820C1053 Agenda 933878831 - Management City Holding Recon Date 30-Aug-2013 Country United States Vote Deadline Date 28-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 L. THOMAS HILTZ For For 2 EDITH KELLY-GREEN For For 3 DAN P. KOMNENOVICH For For 2. SAY ON PAY - TO APPROVE, THROUGH A NONBINDING ADVISORY VOTE, THE COMPENSATION OF APPLIED'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF INDEPENDENT AUDITORS. Management For For LAM RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol LRCX Meeting Date 07-Nov-2013 ISIN US5128071082 Agenda 933880280 - Management City Holding Recon Date 09-Sep-2013 Country United States Vote Deadline Date 06-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN B. ANSTICE For For 2 ERIC K. BRANDT For For 3 MICHAEL R. CANNON For For 4 YOUSSEF A. EL-MANSY For For 5 CHRISTINE A. HECKART For For 6 GRANT M. INMAN For For 7 CATHERINE P. LEGO For For 8 STEPHEN G. NEWBERRY For For 9 KRISHNA C. SARASWAT For For 10 WILLIAM R. SPIVEY For For 11 ABHIJIT Y. TALWALKAR For For 2. ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF LAM RESEARCH ("SAY ON PAY"). Management For For 3. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For BRINKER INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol EAT Meeting Date 07-Nov-2013 ISIN US1096411004 Agenda 933880622 - Management City Holding Recon Date 09-Sep-2013 Country United States Vote Deadline Date 06-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH M. DEPINTO For For 2 HARRIET EDELMAN For For 3 MICHAEL A. GEORGE For For 4 WILLIAM T. GILES For For 5 GERARDO I. LOPEZ For For 6 JON L. LUTHER For For 7 JOHN W. MIMS For For 8 GEORGE R. MRKONIC For For 9 ROSENDO G. PARRA For For 10 WYMAN T. ROBERTS For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL 2014 YEAR. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4. TO AMEND THE COMPANY'S STOCK OPTION AND INCENTIVE PLAN. Management For For PERRIGO COMPANY Security Meeting Type Special Ticker Symbol PRGO Meeting Date 18-Nov-2013 ISIN US7142901039 Agenda 933888729 - Management City Holding Recon Date 15-Oct-2013 Country United States Vote Deadline Date 15-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. ADOPTING THE TRANSACTION AGREEMENT, DATED JULY 28, 2013, BETWEEN AND AMONG ELAN CORPORATION, PLC ("ELAN"), PERRIGO COMPANY ("PERRIGO"), LEOPARD COMPANY, HABSONT LIMITED AND PERRIGO COMPANY LIMITED (F/K/A BLISFONT LIMITED) ("NEW PERRIGO") (THE ''TRANSACTION AGREEMENT") AND APPROVING THE MERGER. Management For For 2. APPROVING THE CREATION OF DISTRIBUTABLE RESERVES, BY REDUCING SOME OR ALL OF THE SHARE PREMIUM OF NEW PERRIGO RESULTING FROM THE ISSUANCE OF NEW PERRIGO ORDINARY SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT BY WHICH NEW PERRIGO WILL ACQUIRE ELAN. Management For For 3. CONSIDERING AND, ON A NON-BINDING ADVISORY BASIS, VOTING UPON SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN PERRIGO AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. RE-APPROVING THE PERFORMANCE GOALS INCLUDED IN THE PERRIGO COMPANY ANNUAL INCENTIVE PLAN. Management For For 5. APPROVING THE AMENDMENT AND RESTATEMENT OF THE PERRIGO COMPANY 2 Management For For 6. APPROVING ANY MOTION TO ADJOURN THE PERRIGO SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management City Holding Recon Date 20-Sep-2013 Country United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management For For 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1K. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Shareholder Against For THE HAIN CELESTIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol HAIN Meeting Date 19-Nov-2013 ISIN US4052171000 Agenda 933885002 - Management City Holding Recon Date 25-Sep-2013 Country United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 IRWIN D. SIMON For For 2 RICHARD C. BERKE For For 3 JACK FUTTERMAN For For 4 MARINA HAHN For For 5 ANDREW R. HEYER For For 6 ROGER MELTZER For For 7 SCOTT M. O'NEIL For For 8 LAWRENCE S. ZILAVY For For 2 TO VOTE, ON AN ADVISORY BASIS, FOR THE COMPENSATION AWARDED TO THE NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JUNE 30, 2013, AS SET FORTH IN THIS PROXY STATEMENT. Management For For 3 TO APPROVE THE AMENDMENT OF THE AMENDED AND RESTATED 2 Management For For 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO ACT AS REGISTERED INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 28-Jan-2014 ISIN US61166W1018 Agenda 933907959 - Management City Holding Recon Date 02-Dec-2013 Country United States Vote Deadline Date 27-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1D. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL REQUESTING A REPORT RELATED TO LABELING OF FOOD PRODUCED WITH GENETIC ENGINEERING. Shareholder Against For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Special Ticker Symbol VZ Meeting Date 28-Jan-2014 ISIN US92343V1044 Agenda 933908735 - Management City Holding Recon Date 09-Dec-2013 Country United States Vote Deadline Date 27-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVE THE ISSUANCE OF UP TO APPROXIMATELY 1.28 BILLION SHARES OF VERIZON COMMON STOCK TO VODAFONE ORDINARY SHAREHOLDERS IN CONNECTION WITH VERIZON'S ACQUISITION OF VODAFONE'S INDIRECT 45% INTEREST IN VERIZON WIRELESS Management For For 2. APPROVE AN AMENDMENT TO ARTICLE 4(A) OF VERIZON'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE VERIZON'S AUTHORIZED SHARES OF COMMON STOCK BY 2 BILLION SHARES TO AN AGGREGATE OF 6.25 BILLION AUTHORIZED SHARES OF COMMON STOCK Management For For 3. APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL VOTES AND PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ABOVE PROPOSALS Management For For VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 29-Jan-2014 ISIN US92826C8394 Agenda 933909066 - Management City Holding Recon Date 03-Dec-2013 Country United States Vote Deadline Date 28-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For 1B. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ- CARBAJAL Management For For 1C. ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DAVID J. PANG Management For For 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1I. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN Management For For 1J. ELECTION OF DIRECTOR: JOHN A.C. SWAINSON Management For For 1K. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For TYSON FOODS, INC. Security Meeting Type Annual Ticker Symbol TSN Meeting Date 31-Jan-2014 ISIN US9024941034 Agenda 933909117 - Management City Holding Recon Date 02-Dec-2013 Country United States Vote Deadline Date 30-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN TYSON Management For For 1B) ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For 1C) ELECTION OF DIRECTOR: GAURDIE E. BANISTER JR. Management For For 1D) ELECTION OF DIRECTOR: JIM KEVER Management For For 1E) ELECTION OF DIRECTOR: KEVIN M. MCNAMARA Management For For 1F) ELECTION OF DIRECTOR: BRAD T. SAUER Management For For 1G) ELECTION OF DIRECTOR: ROBERT THURBER Management For For 1H) ELECTION OF DIRECTOR: BARBARA A. TYSON Management For For 1I) ELECTION OF DIRECTOR: ALBERT C. ZAPANTA Management For For 2) TO CONSIDER AND APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3) TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 4) TO CONSIDER AND ACT UPON THE SHAREHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management City Holding Recon Date 30-Dec-2013 Country United States Vote Deadline Date 27-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2 Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON- BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Against For A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management City Holding Recon Date 06-Jan-2014 Country United States Vote Deadline Date 03-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 18-Mar-2014 ISIN US2546871060 Agenda 933918736 - Management City Holding Recon Date 17-Jan-2014 Country United States Vote Deadline Date 17-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JACK DORSEY Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder Against For 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EQUITY AWARDS. Shareholder Against For A.O. SMITH CORPORATION Security Meeting Type Annual Ticker Symbol AOS Meeting Date 07-Apr-2014 ISIN US8318652091 Agenda 933929638 - Management City Holding Recon Date 14-Feb-2014 Country United States Vote Deadline Date 04-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GLOSTER B. CURRENT, JR. For For 2 WILLIAM P. GREUBEL For For 3 IDELLE K. WOLF For For 4 GENE C. WULF For For 2. PROPOSAL TO APPROVE, BY NONBINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 09-Apr-2014 ISIN AN8068571086 Agenda 933927040 - Management City Holding Recon Date 19-Feb-2014 Country United States Vote Deadline Date 08-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: MAUREEN KEMPSTON DARKES Management For For 1E. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1F. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For CIENA CORPORATION Security Meeting Type Annual Ticker Symbol CIEN Meeting Date 10-Apr-2014 ISIN US1717793095 Agenda 933926668 - Management City Holding Recon Date 14-Feb-2014 Country United States Vote Deadline Date 09-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: HARVEY B. CASH Management For For 1B. ELECTION OF CLASS II DIRECTOR: JUDITH M. O'BRIEN Management For For 1C. ELECTION OF CLASS II DIRECTOR: GARY B. SMITH Management For For 1D. ELECTION OF CLASS III DIRECTOR: T. MICHAEL NEVENS Management For For 2. TO APPROVE THE AMENDMENT OF THE 2 Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For 4. TO HOLD AN ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN THESE PROXY MATERIALS. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management City Holding Recon Date 18-Feb-2014 Country United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For PPG INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol PPG Meeting Date 17-Apr-2014 ISIN US6935061076 Agenda 933927191 - Management City Holding Recon Date 21-Feb-2014 Country United States Vote Deadline Date 16-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN F. ANGEL For For 2 HUGH GRANT For For 3 MICHELE J. HOOPER For For 2. PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS ON AN ADVISORY BASIS. Management For For 3. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO REPLACE THE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 5. SHAREHOLDER PROPOSAL FOR AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For HANESBRANDS INC. Security Meeting Type Annual Ticker Symbol HBI Meeting Date 22-Apr-2014 ISIN US4103451021 Agenda 933930617 - Management City Holding Recon Date 18-Feb-2014 Country United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BOBBY J. GRIFFIN For For 2 JAMES C. JOHNSON For For 3 JESSICA T. MATHEWS For For 4 ROBERT F. MORAN For For 5 J. PATRICK MULCAHY For For 6 RONALD L. NELSON For For 7 RICHARD A. NOLL For For 8 ANDREW J. SCHINDLER For For 9 ANN E. ZIEGLER For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS HANESBRANDS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HANESBRANDS' 2 Management For For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 24-Apr-2014 ISIN US4781601046 Agenda 933933548 - Management City Holding Recon Date 25-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1F. ELECTION OF DIRECTOR: MARK B. MCCLELLAN Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 24-Apr-2014 ISIN US7170811035 Agenda 933933738 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1D. ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1E. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1F. ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1G. ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1H. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1I. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1J. ELECTION OF DIRECTOR: IAN C. READ Management For For 1K. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1L. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Management For For 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF PFIZER INC. 2 Management For For 5. SHAREHOLDER PROPOSAL REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS POLICY Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder Against For SVB FINANCIAL GROUP Security 78486Q101 Meeting Type Annual Ticker Symbol SIVB Meeting Date 24-Apr-2014 ISIN US78486Q1013 Agenda 933934588 - Management City Holding Recon Date 25-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREG W. BECKER For For 2 ERIC A. BENHAMOU For For 3 DAVID M. CLAPPER For For 4 ROGER F. DUNBAR For For 5 JOEL P. FRIEDMAN For For 6 C. RICHARD KRAMLICH For For 7 LATA KRISHNAN For For 8 JEFFREY N. MAGGIONCALDA For For 9 KATE D. MITCHELL For For 10 JOHN F. ROBINSON For For 11 GAREN K. STAGLIN For For 2. TO APPROVE OUR 2, AS AMENDED AND RESTATED, TO RESERVE AN ADDITIONAL 2,000, Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. Management For For 5. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY POSTPONEMENTS OR ADJOURNMENTS THEREOF, ACCORDING TO THE PROXY HOLDERS' DECISION AND IN THEIR DISCRETION. Management For For BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 24-Apr-2014 ISIN US0572241075 Agenda 933936241 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LARRY D. BRADY Management For For 1B. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For 1C. ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For 1D. ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For 1E. ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For 1F. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1G. ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For 1H. ELECTION OF DIRECTOR: JAMES A. LASH Management For For 1I. ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For 1J. ELECTION OF DIRECTOR: JAMES W. STEWART Management For For 1K. ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 4. THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For 5. THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For SNAP-ON INCORPORATED Security Meeting Type Annual Ticker Symbol SNA Meeting Date 24-Apr-2014 ISIN US8330341012 Agenda 933937508 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROXANNE J. DECYK Management For For ELECTION OF DIRECTOR: NICHOLAS T. PINCHUK Management For For ELECTION OF DIRECTOR: GREGG M. SHERRILL Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF SNAP-ON INCORPORATED'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION INFORMATION" IN THE PROXY STATEMENT. Management For For AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 25-Apr-2014 ISIN US00206R1023 Agenda 933930807 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 24-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: SCOTT T. FORD Management For For 1E. ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1F. ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1G. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1H. ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1I. ELECTION OF DIRECTOR: BETH E. MOONEY Management For For 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1L. ELECTION OF DIRECTOR: CYNTHIA B. TAYLOR Management For For 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVE SEVERANCE POLICY. Management For For 5. POLITICAL REPORT. Shareholder Against For 6. LOBBYING REPORT. Shareholder Against For 7. WRITTEN CONSENT. Shareholder Against For HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 28-Apr-2014 ISIN US4385161066 Agenda 933934526 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B. ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G. ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H. ELECTION OF DIRECTOR: CLIVE HOLLICK Management For For 1I. ELECTION OF DIRECTOR: GRACE D. LIEBLEIN Management For For 1J. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1K. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 1L. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Management For For 2. APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. ELIMINATE ACCELERATED VESTING IN A CHANGE IN CONTROL. Shareholder Against For 7. POLITICAL LOBBYING AND CONTRIBUTIONS. Shareholder Against For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 29-Apr-2014 ISIN US2193501051 Agenda 933931215 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHANIE A. BURNS Management For For 1B. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1C. ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1D. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1E. ELECTION OF DIRECTOR: JAMES B. FLAWS Management For For 1F. ELECTION OF DIRECTOR: DEBORAH A. HENRETTA Management For For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1H. ELECTION OF DIRECTOR: KEVIN J. MARTIN Management For For 1I. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN Management For For 1J. ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: MARK S. WRIGHTON Management For For 2. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE ADOPTION OF THE 2 Management For For 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For THE HERSHEY COMPANY Security Meeting Type Annual Ticker Symbol HSY Meeting Date 29-Apr-2014 ISIN US4278661081 Agenda 933934831 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 P.M. ARWAY For For 2 J.P. BILBREY For For 3 R.F. CAVANAUGH For For 4 C.A. DAVIS For For 5 M.K. HABEN For For 6 R.M. MALCOLM For For 7 J.M. MEAD For For 8 J.E. NEVELS For For 9 A.J. PALMER For For 10 T.J. RIDGE For For 11 D.L. SHEDLARZ For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For 3. APPROVE, ON A NON-BINDING ADVISORY BASIS, A RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 29-Apr-2014 ISIN US9497461015 Agenda 933937089 - Management City Holding Recon Date 04-Mar-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1J) ELECTION OF DIRECTOR: JAMES H. QUIGLEY Management For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For 5. REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against For MARATHON OIL CORPORATION Security Meeting Type Annual Ticker Symbol MRO Meeting Date 30-Apr-2014 ISIN US5658491064 Agenda 933933764 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: PIERRE BRONDEAU Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: CHADWICK C. DEATON Management For For 1E. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1F. ELECTION OF DIRECTOR: PHILIP LADER Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS Management For For 1H. ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I. ELECTION OF DIRECTOR: LEE M. TILLMAN Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For 3. BOARD PROPOSAL FOR A NON-BINDING ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL SEEKING A REPORT REGARDING THE COMPANY'S LOBBYING ACTIVITIES, POLICIES AND PROCEDURES. Shareholder Against For 5. STOCKHOLDER PROPOSAL SEEKING A REPORT REGARDING THE COMPANY'S METHANE EMISSIONS. Shareholder Against For HUNTINGTON INGALLS INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol HII Meeting Date 30-Apr-2014 ISIN US4464131063 Agenda 933937736 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VICTORIA D. HARKER For For 2 ANASTASIA D. KELLY For For 3 THOMAS C. SCHIEVELBEIN For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITORS FOR 2014. Management For For 3. APPROVE EXECUTIVE COMPENSATION ON AN ADVISORY BASIS. Management For For 4. APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE MOST SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. VOTE ON A STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Shareholder Against EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For KIMBERLY-CLARK CORPORATION Security Meeting Type Annual Ticker Symbol KMB Meeting Date 01-May-2014 ISIN US4943681035 Agenda 933931253 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN R. ALM Management For For 1B. ELECTION OF DIRECTOR: JOHN F. BERGSTROM Management For For 1C. ELECTION OF DIRECTOR: ABELARDO E. BRU Management For For 1D. ELECTION OF DIRECTOR: ROBERT W. DECHERD Management For For 1E. ELECTION OF DIRECTOR: THOMAS J. FALK Management For For 1F. ELECTION OF DIRECTOR: FABIAN T. GARCIA Management For For 1G. ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. Management For For 1H. ELECTION OF DIRECTOR: JAMES M. JENNESS Management For For 1I. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1J. ELECTION OF DIRECTOR: IAN C. READ Management For For 1K. ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management For For 1L. ELECTION OF DIRECTOR: MARC J. SHAPIRO Management For For 2. RATIFICATION OF AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL REGARDING THE RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 01-May-2014 ISIN US7908491035 Agenda 933934487 - Management City Holding Recon Date 04-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI Management For For 1B. ELECTION OF DIRECTOR: STEFAN K. WIDENSOHLER Management For For 1C. ELECTION OF DIRECTOR: WENDY L. YARNO Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 01-May-2014 ISIN US92343V1044 Agenda 933936607 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU Management For For 1B. ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1C. ELECTION OF DIRECTOR: MELANIE L. HEALEY Management For For 1D. ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1E. ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1F. ELECTION OF DIRECTOR: LOWELL C. MCADAM Management For For 1G. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I. ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1J. ELECTION OF DIRECTOR: KATHRYN A. TESIJA Management For For 1K. ELECTION OF DIRECTOR: GREGORY D. WASSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. PROPOSAL TO IMPLEMENT PROXY ACCESS Management For For 5. NETWORK NEUTRALITY Shareholder Against For 6. LOBBYING ACTIVITIES Shareholder Against For 7. SEVERANCE APPROVAL POLICY Shareholder Against For 8. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against For 9. SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For PROXY VOTING AUTHORITY Shareholder Against For NORTHEAST UTILITIES Security Meeting Type Annual Ticker Symbol NU Meeting Date 01-May-2014 ISIN US6643971061 Agenda 933936695 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. BOOTH For For 2 JOHN S. CLARKESON For For 3 COTTON M. CLEVELAND For For 4 SANFORD CLOUD, JR. For For 5 JAMES S. DISTASIO For For 6 FRANCIS A. DOYLE For For 7 CHARLES K. GIFFORD For For 8 PAUL A. LA CAMERA For For 9 KENNETH R. LEIBLER For For 10 THOMAS J. MAY For For 11 WILLIAM C. VAN FAASEN For For 12 FREDERICA M. WILLIAMS For For 13 DENNIS R. WRAASE For For 2. TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIAL DISCLOSED IN THIS PROXY STATEMENT, IS HEREBY APPROVED." Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For SANOFI Security 80105N105 Meeting Type Annual Ticker Symbol SNY Meeting Date 05-May-2014 ISIN US80105N1054 Agenda 933971500 - Management City Holding Recon Date 27-Mar-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 2. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 3. APPROPRIATION OF PROFITS; DECLARATION OF DIVIDEND Management For For 4. APPROVAL OF THE AGREEMENTS AND UNDERTAKINGS REFERRED TO IN ARTICLES L. 225-38 ET SEQ. OF THE FRENCH COMMERCIAL CODE Management For For 5. RENEWAL OF A DIRECTOR (CHRISTOPHER VIEHBACHER) Management For For 6. RENEWAL OF A DIRECTOR (ROBERT CASTAIGNE) Management For For 7. RENEWAL OF A DIRECTOR (CHRISTIAN MULLIEZ) Management For For 8. APPOINTMENT OF A DIRECTOR (PATRICK KRON) Management For For 9. ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO MR. SERGE WEINBERG, CHAIRMAN OF THE BOARD OF DIRECTORS Management For For ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO CHRISTOPHER VIEHBACHER, CHIEF EXECUTIVE OFFICER Management For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Management For For POWERS FOR FORMALITIES Management For For COVANCE INC. Security Meeting Type Annual Ticker Symbol CVD Meeting Date 06-May-2014 ISIN US2228161004 Agenda 933940858 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GARY E. COSTLEY, PH.D. For For 2 SANDRA L. HELTON For For 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3 APPROVAL OF THE 2 Management For For 4 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP FOR THE FISCAL YEAR 2014. Management For For XYLEM INC. Security 98419M100 Meeting Type Annual Ticker Symbol XYL Meeting Date 06-May-2014 ISIN US98419M1009 Agenda 933943981 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEN E. JAKOBSSON Management For For 1B. ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1C. ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For 1D. ELECTION OF DIRECTOR: JEROME A. PERIBERE Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. THE APPROVAL OF THE PERFORMANCE-BASED PROVISIONS OF THE 2 Management For For 5. THE APPROVAL OF THE PERFORMANCE-BASED PROVISIONS OF THE XYLEM ANNUAL INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For 6. PROPOSED AMENDMENT TO OUR ARTICLES OF INCORPORATION TO ALLOW SHAREOWNERS TO CALL A SPECIAL MEETING. Management For For 7. TO VOTE ON A SHAREOWNER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK". Shareholder Against For HUBBELL INCORPORATED Security Meeting Type Annual Ticker Symbol HUBB Meeting Date 06-May-2014 ISIN US4435102011 Agenda 933944084 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CARLOS M. CARDOSO For For 2 LYNN J. GOOD For For 3 ANTHONY J. GUZZI For For 4 NEAL J. KEATING For For 5 JOHN F. MALLOY For For 6 ANDREW MCNALLY IV For For 7 DAVID G. NORD For For 8 G. JACKSON RATCLIFFE For For 9 CARLOS A. RODRIGUEZ For For 10 JOHN G. RUSSELL For For 11 STEVEN R. SHAWLEY For For 12 RICHARD J. SWIFT For For 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR 2014. Management For For 3 APPROVAL, ON AN ADVISORY, NON-BINDING BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE COMPANY'S PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 6, 2014. Management For For THE MIDDLEBY CORPORATION Security Meeting Type Annual Ticker Symbol MIDD Meeting Date 06-May-2014 ISIN US5962781010 Agenda 933954150 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: SELIM A. BASSOUL Management For For ELECTION OF DIRECTOR: SARAH PALISI CHAPIN Management For For ELECTION OF DIRECTOR: ROBERT B. LAMB Management For For ELECTION OF DIRECTOR: JOHN R. MILLER III Management For For ELECTION OF DIRECTOR: GORDON O'BRIEN Management For For ELECTION OF DIRECTOR: PHILIP G. PUTNAM Management For For ELECTION OF DIRECTOR: SABIN C. STREETER Management For For 2 APPROVAL, BY AN ADVISORY VOTE, OF THE 2'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION ("SEC"). Management For For 3 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 47,500,,000,000. Management For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE CURRENT FISCAL YEAR ENDING JANUARY 3, 2015. Management For For EAST WEST BANCORP, INC. Security 27579R104 Meeting Type Annual Ticker Symbol EWBC Meeting Date 06-May-2014 ISIN US27579R1041 Agenda 933958665 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 IRIS S. CHAN For For 2 RUDOLPH I. ESTRADA For For 3 JULIA S. GOUW For For 4 PAUL H. IRVING For For 5 TAK-CHUEN CLARENCE KWAN For For 6 JOHN LEE For For 7 HERMAN Y. LI For For 8 JACK C. LIU For For 9 DOMINIC NG For For 10 KEITH W. RENKEN For For 2. RATIFICATION OF AUDITORS. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 07-May-2014 ISIN US3755581036 Agenda 933943006 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management For For 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management For For 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management For For 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management For For 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management For For 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management For For 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management For For 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO VOTE ON A PROPOSED AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder Against For 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR THE CHIEF EXECUTIVE OFFICER INCLUDE NON- FINANCIAL MEASURES BASED ON PATIENT ACCESS TO GILEAD'S MEDICINES. Shareholder Against For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 07-May-2014 ISIN US7134481081 Agenda 933945860 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHONA L. BROWN Management For For 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: IAN M. COOK Management For For 1D. ELECTION OF DIRECTOR: DINA DUBLON Management For For 1E. ELECTION OF DIRECTOR: RONA A. FAIRHEAD Management For For 1F. ELECTION OF DIRECTOR: RAY L. HUNT Management For For 1G. ELECTION OF DIRECTOR: ALBERTO IBARGUEN Management For For 1H. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1I. ELECTION OF DIRECTOR: SHARON PERCY ROCKEFELLER Management For For 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For 1L. ELECTION OF DIRECTOR: DANIEL VASELLA Management For For 1M. ELECTION OF DIRECTOR: ALBERTO WEISSER Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 5. POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. Shareholder Against For 6. POLICY REGARDING EXECUTIVE RETENTION OF STOCK. Shareholder Against For CLEAN ENERGY FUELS CORP. Security Meeting Type Annual Ticker Symbol CLNE Meeting Date 07-May-2014 ISIN US1844991018 Agenda 933947915 - Management City Holding Recon Date 18-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW J. LITTLEFAIR For For 2 WARREN I. MITCHELL For For 3 JOHN S. HERRINGTON For For 4 JAMES C. MILLER III For For 5 JAMES E. O'CONNOR For For 6 BOONE PICKENS For For 7 STEPHEN A. SCULLY For For 8 KENNETH M. SOCHA For For 9 VINCENT C. TAORMINA For For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT THE COMPANY IS AUTHORIZED TO ISSUE FROM 149,000,,000, Management For For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 07-May-2014 ISIN US0605051046 Agenda 933948070 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1H. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1I. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1J. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1K. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1L. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1M. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1N. ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For 1O. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For 5. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against For 8. STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder Against For HANGER, INC. Security 41043F208 Meeting Type Annual Ticker Symbol HGR Meeting Date 07-May-2014 ISIN US41043F2083 Agenda 933987642 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VINIT K. ASAR For For 2 CHRISTOPHER B. BEGLEY For For 3 THOMAS P. COOPER, M.D. For For 4 CYNTHIA L. FELDMANN For For 5 ERIC A. GREEN For For 6 STEPHEN E. HARE For For 7 RICHARD R. PETTINGILL For For 8 PATRICIA B. SHRADER For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 08-May-2014 ISIN US9113121068 Agenda 933940024 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1F) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1G) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1H) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1I) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1J) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1K) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1M) ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder Against For FEI COMPANY Security 30241L109 Meeting Type Annual Ticker Symbol FEIC Meeting Date 08-May-2014 ISIN US30241L1098 Agenda 933946064 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HOMA BAHRAMI For For 2 ARIE HUIJSER For For 3 DON R. KANIA For For 4 THOMAS F. KELLY For For 5 JAN C. LOBBEZOO For For 6 JAMI K. NACHTSHEIM For For 7 GERHARD H. PARKER For For 8 JAMES T. RICHARDSON For For 9 RICHARD H. WILLS For For 2 TO CONSIDER AND VOTE ON A PROPOSAL TO AMEND FEI'S 1,000 SHARES. Management For For 3 TO CONSIDER AND VOTE ON A PROPOSAL TO AMEND FEI'S EMPLOYEE SHARE PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Management For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE APPOINTMENT OF KPMG LLP AS FEI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 5 TO APPROVE, ON AN ADVISORY BASIS, FEI'S EXECUTIVE COMPENSATION. Management For For COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 09-May-2014 ISIN US1941621039 Agenda 933943993 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NIKESH ARORA Management For For 1B. ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1C. ELECTION OF DIRECTOR: IAN COOK Management For For 1D. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1E. ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1F. ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1G. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H. ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1J. ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Shareholder Against For ACTAVIS PLC Security G0083B108 Meeting Type Annual Ticker Symbol ACT Meeting Date 09-May-2014 ISIN IE00BD1NQJ95 Agenda 933949565 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL M. BISARO Management For For 1B. ELECTION OF DIRECTOR: JAMES H. BLOEM Management For For 1C. ELECTION OF DIRECTOR: CHRISTOPHER W. BODINE Management For For 1D. ELECTION OF DIRECTOR: TAMAR D. HOWSON Management For For 1E. ELECTION OF DIRECTOR: JOHN A. KING Management For For 1F. ELECTION OF DIRECTOR: CATHERINE M. KLEMA Management For For 1G. ELECTION OF DIRECTOR: JIRI MICHAL Management For For 1H. ELECTION OF DIRECTOR: SIGURDUR OLI OLAFSSON Management For For 1I. ELECTION OF DIRECTOR: PATRICK J. O'SULLIVAN Management For For 1J. ELECTION OF DIRECTOR: RONALD R. TAYLOR Management For For 1K. ELECTION OF DIRECTOR: ANDREW L. TURNER Management For For 1L. ELECTION OF DIRECTOR: FRED G. WEISS Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY TO ISSUE A SUSTAINABILITY REPORT. Shareholder Against For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 12-May-2014 ISIN US0258161092 Agenda 933945872 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 09-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: URSULA BURNS Management For For 1C. ELECTION OF DIRECTOR: KENNETH CHENAULT Management For For 1D. ELECTION OF DIRECTOR: PETER CHERNIN Management For For 1E. ELECTION OF DIRECTOR: ANNE LAUVERGEON Management For For 1F. ELECTION OF DIRECTOR: THEODORE LEONSIS Management For For 1G. ELECTION OF DIRECTOR: RICHARD LEVIN Management For For 1H. ELECTION OF DIRECTOR: RICHARD MCGINN Management For For 1I. ELECTION OF DIRECTOR: SAMUEL PALMISANO Management For For 1J. ELECTION OF DIRECTOR: STEVEN REINEMUND Management For For 1K. ELECTION OF DIRECTOR: DANIEL VASELLA Management For For 1L. ELECTION OF DIRECTOR: ROBERT WALTER Management For For 1M. ELECTION OF DIRECTOR: RONALD WILLIAMS Management For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL RELATING TO ANNUAL DISCLOSURE OF EEO-1 DATA. Shareholder Against For 5. SHAREHOLDER PROPOSAL RELATING TO REPORT ON PRIVACY, DATA SECURITY AND GOVERNMENT REQUESTS. Shareholder Against For 6. SHAREHOLDER PROPOSAL RELATING TO ACTION BY WRITTEN CONSENT. Shareholder Against For 7. SHAREHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 13-May-2014 ISIN US20825C1045 Agenda 933946305 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1D. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1E. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1F. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1G. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 Management For For 5. REPORT ON LOBBYING EXPENDITURES. Shareholder Against For 6. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 13-May-2014 ISIN US2786421030 Agenda 933949919 - Management City Holding Recon Date 18-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 FRED D. ANDERSON For For 2 EDWARD W. BARNHOLT For For 3 SCOTT D. COOK For For 4 JOHN J. DONAHOE For For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2 Management For For 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 5 TO CONSIDER A STOCKHOLDER PROPOSAL SUBMITTED BY JOHN CHEVEDDEN REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. Shareholder Against For 6 PROPOSAL WITHDRAWN Shareholder Against For PRUDENTIAL FINANCIAL, INC. Security Meeting Type Annual Ticker Symbol PRU Meeting Date 13-May-2014 ISIN US7443201022 Agenda 933961383 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Management For For 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1C. ELECTION OF DIRECTOR: GILBERT F. CASELLAS Management For For 1D. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1E. ELECTION OF DIRECTOR: MARK B. GRIER Management For For 1F. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1G. ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN Management For For 1H. ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For 1I. ELECTION OF DIRECTOR: CHRISTINE A. POON Management For For 1J. ELECTION OF DIRECTOR: DOUGLAS A. SCOVANNER Management For For 1K. ELECTION OF DIRECTOR: JOHN R. STRANGFELD Management For For 1L. ELECTION OF DIRECTOR: JAMES A. UNRUH Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK OWNERSHIP. Shareholder Against For NISOURCE INC. Security 65473P105 Meeting Type Annual Ticker Symbol NI Meeting Date 13-May-2014 ISIN US65473P1057 Agenda 933961458 - Management City Holding Recon Date 18-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD A. ABDOO Management For For 1B. ELECTION OF DIRECTOR: ARISTIDES S. CANDRIS Management For For 1C. ELECTION OF DIRECTOR: SIGMUND L. CORNELIUS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL E. JESANIS Management For For 1E. ELECTION OF DIRECTOR: MARTY R. KITTRELL Management For For 1F. ELECTION OF DIRECTOR: W. LEE NUTTER Management For For 1G. ELECTION OF DIRECTOR: DEBORAH S. PARKER Management For For 1H. ELECTION OF DIRECTOR: ROBERT C. SKAGGS, JR. Management For For 1I. ELECTION OF DIRECTOR: TERESA A. TAYLOR Management For For 1J. ELECTION OF DIRECTOR: RICHARD L. THOMPSON Management For For 1K. ELECTION OF DIRECTOR: CAROLYN Y. WOO Management For For 2. TO CONSIDER ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 4. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING REPORTS ON POLITICAL CONTRIBUTIONS. Shareholder Against For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF 2 Management For For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For WABTEC CORPORATION Security Meeting Type Annual Ticker Symbol WAB Meeting Date 14-May-2014 ISIN US9297401088 Agenda 933952726 - Management City Holding Recon Date 18-Mar-2014 Country United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EMILIO A. FERNANDEZ For For 2 LEE B. FOSTER, II For For 3 GARY C. VALADE For For 2 APPROVE AN ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE APPROVAL OF 2 Management For For 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For WESTAR ENERGY, INC. Security 95709T100 Meeting Type Annual Ticker Symbol WR Meeting Date 15-May-2014 ISIN US95709T1007 Agenda 933944933 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MOLLIE H. CARTER For For 2 JERRY B. FARLEY For For 3 MARK A. RUELLE For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION AND CONFIRMATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For MARSH & MCLENNAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MMC Meeting Date 15-May-2014 ISIN US5717481023 Agenda 933954629 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: OSCAR FANJUL Management For For 1B. ELECTION OF DIRECTOR: DANIEL S. GLASER Management For For 1C. ELECTION OF DIRECTOR: H. EDWARD HANWAY Management For For 1D. ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management For For 1E. ELECTION OF DIRECTOR: ELAINE LA ROCHE Management For For 1F. ELECTION OF DIRECTOR: STEVEN A. MILLS Management For For 1G. ELECTION OF DIRECTOR: BRUCE P. NOLOP Management For For 1H. ELECTION OF DIRECTOR: MARC D. OKEN Management For For 1I. ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management For For 1J. ELECTION OF DIRECTOR: ADELE SIMMONS Management For For 1K. ELECTION OF DIRECTOR: LLOYD M. YATES Management For For 1L. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For RAYONIER INC. Security Meeting Type Annual Ticker Symbol RYN Meeting Date 15-May-2014 ISIN US7549071030 Agenda 933955063 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PAUL G. BOYNTON Management ELECTION OF DIRECTOR: C. DAVID BROWN, II Management ELECTION OF DIRECTOR: JOHN E. BUSH Management ELECTION OF DIRECTOR: MARK E. GAUMOND Management ELECTION OF DIRECTOR: THOMAS I. MORGAN Management ELECTION OF DIRECTOR: DAVID W. OSKIN Management 2 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY Management 4 APPROVAL OF A SHAREHOLDER PROPOSAL ASKING THE BOARD TO ADOPT A POLICY AND AMEND THE BYLAWS AS NECESSARY TO REQUIRE THE CHAIR OF THE BOARD OF DIRECTORS TO BE AN INDEPENDENT MEMBER OF THE BOARD Shareholder 5 APPROVAL OF A SHAREHOLDER PROPOSAL ASKING THE BOARD TO PROVIDE A REPORT TO SHAREHOLDERS THAT DESCRIBES HOW THE COMPANY MANAGES RISKS AND COSTS RELATED TO EFFLUENT DISCHARGE AT ITS JESUP, GEORGIA SPECIALTY FIBER MILL Shareholder AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 15-May-2014 ISIN US0311621009 Agenda 933956306 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For 1G ELECTION OF DIRECTOR: MR. GREG C. GARLAND Management For For 1H ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1I ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1J ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1K ELECTION OF DIRECTOR: MS. JUDTIH C. PELHAM Management For For 1L ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4 STOCKHOLDER PROPOSAL #1 (VOTE TABULATION) Shareholder Against For MACY'S INC. Security 55616P104 Meeting Type Annual Ticker Symbol M Meeting Date 16-May-2014 ISIN US55616P1049 Agenda 933983125 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 15-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For 1C. ELECTION OF DIRECTOR: MEYER FELDBERG Management For For 1D. ELECTION OF DIRECTOR: SARA LEVINSON Management For For 1E. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1F. ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1G. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1H. ELECTION OF DIRECTOR: PAUL C. VARGA Management For For 1I. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 1J. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF MACY'S AMENDED AND RESTATED 2 Management For For 3D SYSTEMS CORPORATION Security 88554D205 Meeting Type Annual Ticker Symbol DDD Meeting Date 19-May-2014 ISIN US88554D2053 Agenda 933952409 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 16-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM E. CURRAN For For 2 PETER H. DIAMANDIS For For 3 CHARLES W. HULL For For 4 JIM D. KEVER For For 5 G. WALTER LOEWENBAUM,II For For 6 KEVIN S. MOORE For For 7 ABRAHAM N. REICHENTAL For For 8 DANIEL S. VAN RIPER For For 9 KAREN E. WELKE For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For POWER INTEGRATIONS, INC. Security Meeting Type Annual Ticker Symbol POWI Meeting Date 19-May-2014 ISIN US7392761034 Agenda 933958247 - Management City Holding Recon Date 26-Mar-2014 Country United States Vote Deadline Date 16-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BALU BALAKRISHNAN For For 2 ALAN D. BICKELL For For 3 NICHOLAS E. BRATHWAITE For For 4 WILLIAM GEORGE For For 5 BALAKRISHNAN S. IYER For For 6 E. FLOYD KVAMME For For 7 STEVEN J. SHARP For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF POWER INTEGRATIONS' NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF POWER INTEGRATIONS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For THE ULTIMATE SOFTWARE GROUP, INC. Security 90385D107 Meeting Type Annual Ticker Symbol ULTI Meeting Date 19-May-2014 ISIN US90385D1072 Agenda 933965898 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 16-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LEROY A. VANDER PUTTEN Management For For ELECTION OF DIRECTOR: ROBERT A. YANOVER Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. SAY ON PAY - TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For THE ALLSTATE CORPORATION Security Meeting Type Annual Ticker Symbol ALL Meeting Date 20-May-2014 ISIN US0200021014 Agenda 933962878 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: KERMIT R. CRAWFORD Management For For 1D. ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: SIDDHARTH N. MEHTA Management For For 1G. ELECTION OF DIRECTOR: ANDREA REDMOND Management For For 1H. ELECTION OF DIRECTOR: JOHN W. ROWE Management For For 1I. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1J. ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For 1K. ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For 2. ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVE THE ANNUAL EXECUTIVE INCENTIVE PLAN MATERIAL TERMS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2014. Management For For 5. STOCKHOLDER PROPOSAL ON EQUITY RETENTION BY SENIOR EXECUTIVES. Shareholder Against For 6. STOCKHOLDER PROPOSAL ON REPORTING LOBBYING EXPENDITURES. Shareholder Against For 7. STOCKHOLDER PROPOSAL ON REPORTING POLITICAL EXPENDITURES. Shareholder Against For CALIFORNIA WATER SERVICE GROUP Security Meeting Type Annual Ticker Symbol CWT Meeting Date 20-May-2014 ISIN US1307881029 Agenda 933970368 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: TERRY P. BAYER Management For For 1B ELECTION OF DIRECTOR: EDWIN A. GUILES Management For For 1C ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1D ELECTION OF DIRECTOR: MARTIN A. KROPELNICKI Management For For 1E ELECTION OF DIRECTOR: THOMAS M. KRUMMEL, M.D. Management For For 1F ELECTION OF DIRECTOR: RICHARD P. MAGNUSON Management For For 1G ELECTION OF DIRECTOR: LINDA R. MEIER Management For For 1H ELECTION OF DIRECTOR: PETER C. NELSON Management For For 1I ELECTION OF DIRECTOR: LESTER A. SNOW Management For For 1J ELECTION OF DIRECTOR: GEORGE A. VERA Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4 APPROVAL OF THE GROUP'S AMENDED AND RESTATED EQUITY INCENTIVE PLAN Management For For AMERICAN STATES WATER COMPANY Security Meeting Type Annual Ticker Symbol AWR Meeting Date 20-May-2014 ISIN US0298991011 Agenda 933970887 - Management City Holding Recon Date 27-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. JOHN R. FIELDER For For 2 MR. JAMES F. MCNULTY For For 3 MS. JANICE F. WILKINS For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ROYAL DUTCH SHELL PLC Security Meeting Type Annual Ticker Symbol RDSB Meeting Date 20-May-2014 ISIN US7802591070 Agenda 933990699 - Management City Holding Recon Date 10-Apr-2014 Country United States Vote Deadline Date 09-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. RECEIPT OF ANNUAL REPORT & ACCOUNTS Management For For 2. APPROVAL OF DIRECTORS' REMUNERATION POLICY Management For For 3. APPROVAL OF DIRECTORS' REMUNERATION REPORT Management For For 4. APPOINTMENT OF EULEEN GOH AS A DIRECTOR OF THE COMPANY Management For For 5. APPOINTMENT OF PATRICIA A. WOERTZ AS A DIRECTOR OF THE COMPANY Management For For 6. RE-APPOINTMENT OF DIRECTOR: BEN VAN BEURDEN Management For For 7. RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management For For 8. RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management For For 9. RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management For For RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management For For RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management For For RE-APPOINTMENT OF DIRECTOR: SIR NIGEL SHEINWALD Management For For RE-APPOINTMENT OF DIRECTOR: LINDA G. STUNTZ Management For For RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management For For RE-APPOINTMENT OF DIRECTOR: GERRIT ZALM Management For For RE-APPOINTMENT OF AUDITORS Management For For REMUNERATION OF AUDITORS Management For For AUTHORITY TO ALLOT SHARES Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For AUTHORITY TO PURCHASE OWN SHARES Management For For APPROVAL OF LONG-TERM INCENTIVE PLAN Management For For APPROVAL OF DEFERRED BONUS PLAN Management For For APPROVAL OF RESTRICTED SHARE PLAN Management For For AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For JUNIPER NETWORKS, INC. Security 48203R104 Meeting Type Annual Ticker Symbol JNPR Meeting Date 21-May-2014 ISIN US48203R1041 Agenda 933970697 - Management City Holding Recon Date 28-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PRADEEP SINDHU Management For For ELECTION OF DIRECTOR: ROBERT M. CALDERONI Management For For ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For ELECTION OF DIRECTOR: J. MICHAEL LAWRIE Management For For ELECTION OF DIRECTOR: DAVID SCHLOTTERBECK Management For For ELECTION OF DIRECTOR: SHAYGAN KHERADPIR Management For For ELECTION OF DIRECTOR: KEVIN DENUCCIO Management For For ELECTION OF DIRECTOR: GARY DAICHENDT Management For For 2. RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. Management For For 3. APPROVAL OF A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 22-May-2014 ISIN US30303M1027 Agenda 933958324 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING CHILDHOOD OBESITY AND FOOD MARKETING TO YOUTH. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For THE HOME DEPOT, INC. Security Meeting Type Annual Ticker Symbol HD Meeting Date 22-May-2014 ISIN US4370761029 Agenda 933970382 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management For For 1H. ELECTION OF DIRECTOR: HELENA B. FOULKES Management For For 1I. ELECTION OF DIRECTOR: WAYNE M. HEWETT Management For For 1J. ELECTION OF DIRECTOR: KAREN L. KATEN Management For For 1K. ELECTION OF DIRECTOR: MARK VADON Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 22-May-2014 ISIN US34354P1057 Agenda 933972716 - Management City Holding Recon Date 27-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GAYLA J. DELLY For For 2 RICK J. MILLS For For 3 CHARLES M. RAMPACEK For For 4 WILLIAM C. RUSNACK For For 5 JOHN R. FRIEDERY For For 6 JOE E. HARLAN For For 7 LEIF E. DARNER For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TAKE ACTION TO IMPLEMENT CONFIDENTIAL VOTING IN UNCONTESTED PROXY SOLICITATIONS. Shareholder Against For EMERGENT BIOSOLUTIONS INC. Security 29089Q105 Meeting Type Annual Ticker Symbol EBS Meeting Date 22-May-2014 ISIN US29089Q1058 Agenda 933974075 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ZSOLT HARSANYI, PH.D. For For 2 GENERAL GEORGE JOULWAN For For 3 LOUIS W. SULLIVAN, M.D. For For 4 MARVIN L. WHITE For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. TO APPROVE THE AMENDMENT OF OUR STOCK INCENTIVE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For THE TRAVELERS COMPANIES, INC. Security 89417E109 Meeting Type Annual Ticker Symbol TRV Meeting Date 27-May-2014 ISIN US89417E1091 Agenda 933978299 - Management City Holding Recon Date 31-Mar-2014 Country United States Vote Deadline Date 23-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALAN L. BELLER Management For For 1B. ELECTION OF DIRECTOR: JOHN H. DASBURG Management For For 1C. ELECTION OF DIRECTOR: JANET M. DOLAN Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: JAY S. FISHMAN Management For For 1F. ELECTION OF DIRECTOR: PATRICIA L. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: THOMAS R. HODGSON Management For For 1H. ELECTION OF DIRECTOR: WILLIAM J. KANE Management For For 1I. ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. Management For For 1J. ELECTION OF DIRECTOR: PHILIP T. RUEGGER III Management For For 1K. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1L. ELECTION OF DIRECTOR: LAURIE J. THOMSEN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE TRAVELERS COMPANIES, INC. 2 Management For For 5. SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS Shareholder Against For NICE-SYSTEMS LTD. Security Meeting Type Annual Ticker Symbol NICE Meeting Date 27-May-2014 ISIN US6536561086 Agenda 934007837 - Management City Holding Recon Date 22-Apr-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DAVID KOSTMAN Management For For ELECTION OF DIRECTOR: JOSEPH ATSMON Management For For ELECTION OF DIRECTOR: RIMON BEN-SHAOUL Management For For ELECTION OF DIRECTOR: YEHOSHUA (SHUKI) EHRLICH Management For For ELECTION OF DIRECTOR: LEO APOTHEKER Management For For ELECTION OF DIRECTOR: JOSEPH (JOE) COWAN Management For For 2. TO APPROVE THE GRANT OF OPTIONS TO THE COMPANY'S NON-EXECUTIVE DIRECTORS. Management For For 3. TO APPROVE OUR CHIEF EXECUTIVE OFFICER'S COMPENSATION. Management For For 4. TO RE-APPOINT THE COMPANY'S INDEPENDENT AUDITORS AND TO AUTHORIZE THE COMPANY'S BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management For For ILLUMINA, INC. Security Meeting Type Annual Ticker Symbol ILMN Meeting Date 28-May-2014 ISIN US4523271090 Agenda 933969858 - Management City Holding Recon Date 01-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL M. BRADBURY* For For 2 ROBERT S. EPSTEIN, MD* For For 3 ROY A. WHITFIELD* For For 4 FRANCIS A. DESOUZA# For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2014 Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 4. TO APPROVE AN AMENDMENT TO THE ILLUMINA, INC. BYLAWS, ESTABLISHING DELAWARE AS THE EXCLUSIVE FORUM FOR ADJUDICATION OF CERTAIN DISPUTES Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 28-May-2014 ISIN US30231G1022 Agenda 933975154 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. MAJORITY VOTE FOR DIRECTORS Shareholder Against For 5. LIMIT DIRECTORSHIPS Shareholder Against For 6. AMENDMENT OF EEO POLICY Shareholder Against For 7. REPORT ON LOBBYING Shareholder Against For 8. GREENHOUSE GAS EMISSIONS GOALS Shareholder Against For CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 28-May-2014 ISIN US1667641005 Agenda 933978011 - Management City Holding Recon Date 02-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L.F. DEILY Management For For 1B. ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1C. ELECTION OF DIRECTOR: A.P. GAST Management For For 1D. ELECTION OF DIRECTOR: E. HERNANDEZ, JR. Management For For 1E. ELECTION OF DIRECTOR: J.M. HUNTSMAN, JR. Management For For 1F. ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1G. ELECTION OF DIRECTOR: C.W. MOORMAN Management For For 1H. ELECTION OF DIRECTOR: K.W. SHARER Management For For 1I. ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1J. ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1K. ELECTION OF DIRECTOR: C. WARE Management For For 1L. ELECTION OF DIRECTOR: J.S. WATSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. CHARITABLE CONTRIBUTIONS DISCLOSURE Shareholder Against For 5. LOBBYING DISCLOSURE Shareholder Against For 6. SHALE ENERGY OPERATIONS Shareholder Against For 7. INDEPENDENT CHAIRMAN Shareholder Against For 8. SPECIAL MEETINGS Shareholder Against For 9. INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For COUNTRY SELECTION GUIDELINES Shareholder Against For BLACKROCK, INC. Security 09247X101 Meeting Type Annual Ticker Symbol BLK Meeting Date 29-May-2014 ISIN US09247X1019 Agenda 933980193 - Management City Holding Recon Date 03-Apr-2014 Country United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD Management For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management For For 1C. ELECTION OF DIRECTOR: PAMELA DALEY Management For For 1D. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1E. ELECTION OF DIRECTOR: FABRIZIO FREDA Management For For 1F. ELECTION OF DIRECTOR: MURRAY S. GERBER Management For For 1G. ELECTION OF DIRECTOR: JAMES GROSFELD Management For For 1H. ELECTION OF DIRECTOR: DAVID H. KOMANSKY Management For For 1I. ELECTION OF DIRECTOR: SIR DERYCK MAUGHAN Management For For 1J. ELECTION OF DIRECTOR: CHERYL D. MILLS Management For For 1K. ELECTION OF DIRECTOR: MARCO ANTONIO SLIM DOMIT Management For For 1L. ELECTION OF DIRECTOR: JOHN S. VARLEY Management For For 1M. ELECTION OF DIRECTOR: SUSAN L. WAGNER Management For For 2. APPROVAL OF THE AMENDMENT TO THE AMENDED AND RESTATED BLACKROCK, INC. 1(THE "STOCK PLAN") AND RE-APPROVAL OF THE PERFORMANCE GOALS UNDER THE STOCK PLAN. Management For For 3. RE-APPROVAL OF THE PERFORMANCE GOALS SET FORTH IN THE AMENDED BLACKROCK, INC. 1 Management For For 4. APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management For For 5. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For RAYTHEON COMPANY Security Meeting Type Annual Ticker Symbol RTN Meeting Date 29-May-2014 ISIN US7551115071 Agenda 934000984 - Management City Holding Recon Date 08-Apr-2014 Country United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. CARTWRIGHT Management For For 1B. ELECTION OF DIRECTOR: VERNON E. CLARK Management For For 1C. ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For 1D. ELECTION OF DIRECTOR: THOMAS A. KENNEDY Management For For 1E. ELECTION OF DIRECTOR: GEORGE R. OLIVER Management For For 1F. ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For 1G. ELECTION OF DIRECTOR: RONALD L. SKATES Management For For 1H. ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For 1I. ELECTION OF DIRECTOR: LINDA G. STUNTZ Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3 RATIFICATION OF INDEPENDENT AUDITORS Management For For 4 APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT Management For For 5 SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Shareholder Against For 6 SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Shareholder Against For JONES LANG LASALLE INCORPORATED Security 48020Q107 Meeting Type Annual Ticker Symbol JLL Meeting Date 30-May-2014 ISIN US48020Q1076 Agenda 933985028 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 29-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HUGO BAGUE Management For For 1B. ELECTION OF DIRECTOR: COLIN DYER Management For For 1C. ELECTION OF DIRECTOR: DAME DEANNE JULIUS Management For For 1D. ELECTION OF DIRECTOR: KATE S. LAVELLE Management For For 1E. ELECTION OF DIRECTOR: MING LU Management For For 1F. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1G. ELECTION OF DIRECTOR: SHEILA A. PENROSE Management For For 1H. ELECTION OF DIRECTOR: SHAILESH RAO Management For For 1I. ELECTION OF DIRECTOR: DAVID B. RICKARD Management For For 1J. ELECTION OF DIRECTOR: ROGER T. STAUBACH Management For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For ARES CAPITAL CORPORATION Security 04010L103 Meeting Type Annual Ticker Symbol ARCC Meeting Date 02-Jun-2014 ISIN US04010L1035 Agenda 933989634 - Management City Holding Recon Date 10-Apr-2014 Country United States Vote Deadline Date 30-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL J. AROUGHETI Management For For ELECTION OF DIRECTOR: ANN TORRE BATES Management For For ELECTION OF DIRECTOR: STEVEN B. MCKEEVER Management For For 2. TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO AUTHORIZE THE COMPANY, WITH THE APPROVAL OF ITS BOARD OF DIRECTORS, TO SELL OR OTHERWISE ISSUE SHARES OF ITS COMMON STOCK AT A PRICE BELOW ITS THEN CURRENT NET ASSET VALUE PER SHARE SUBJECT TO THE LIMITATIONS SET FORTH IN THE PROXY STATEMENT FOR THE 2(INCLUDING, WITHOUT LIMITATION, THAT THE NUMBER OF SHARES ISSUED DOES NOT EXCEED 25% OF THE COMPANY'S THEN OUTSTANDING COMMON STOCK). Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORP. Security Meeting Type Annual Ticker Symbol CTSH Meeting Date 03-Jun-2014 ISIN US1924461023 Agenda 933989696 - Management City Holding Recon Date 07-Apr-2014 Country United States Vote Deadline Date 02-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL PATSALOS-FOX Management For For 1B. ELECTION OF DIRECTOR: ROBERT E. WEISSMAN Management For For 2. APPROVAL OF THE FIRST AMENDMENT TO THE COMPANY'S 2 Management For For 3. APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 06-Jun-2014 ISIN US9311421039 Agenda 933993479 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 05-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1D. ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For 1E. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1F. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1I. ELECTION OF DIRECTOR: C. DOUGLAS MCMILLON Management For For 1J. ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1K. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1L. ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. REQUEST FOR INDEPENDENT CHAIRMAN POLICY Shareholder Against For 5. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For 6. REQUEST FOR ANNUAL REPORT ON LOBBYING Shareholder Against For SPLUNK INC. Security Meeting Type Annual Ticker Symbol SPLK Meeting Date 10-Jun-2014 ISIN US8486371045 Agenda 933992857 - Management City Holding Recon Date 15-Apr-2014 Country United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN G. CONNORS For For 2 PATRICIA B. MORRISON For For 3 NICHOLAS G. STURIALE For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. Management For For GENERAL MOTORS COMPANY Security 37045V100 Meeting Type Annual Ticker Symbol GM Meeting Date 10-Jun-2014 ISIN US37045V1008 Agenda 934003409 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSEPH J. ASHTON Management For For 1B. ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1C. ELECTION OF DIRECTOR: ERROLL B. DAVIS, JR. Management For For 1D. ELECTION OF DIRECTOR: STEPHEN J. GIRSKY Management For For 1E. ELECTION OF DIRECTOR: E. NEVILLE ISDELL Management For For 1F. ELECTION OF DIRECTOR: KATHRYN V. MARINELLO Management For For 1G. ELECTION OF DIRECTOR: MICHAEL G. MULLEN Management For For 1H. ELECTION OF DIRECTOR: JAMES J. MULVA Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: THOMAS M. SCHOEWE Management For For 1K. ELECTION OF DIRECTOR: THEODORE M. SOLSO Management For For 1L. ELECTION OF DIRECTOR: CAROL M. STEPHENSON Management For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. ADVISORY VOTE TO APPROVE THE FREQUENCY OF A STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 5. APPROVAL OF THE GENERAL MOTORS COMPANY 2014 SHORT-TERM INCENTIVE PLAN Management For For 6. APPROVAL OF THE GENERAL MOTORS COMPANY 2014 LONG-TERM INCENTIVE PLAN Management For For 7. CUMULATIVE VOTING Shareholder Against For 8. INDEPENDENT BOARD CHAIRMAN Shareholder Against For HOSPITALITY PROPERTIES TRUST Security 44106M102 Meeting Type Annual Ticker Symbol HPT Meeting Date 10-Jun-2014 ISIN US44106M1027 Agenda 934006847 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF INDEPENDENT TRUSTEE: JOHN L. HARRINGTON Management For For ELECTION OF MANAGING TRUSTEE: BARRY M. PORTNOY Management For For 2. APPROVAL OF THE AMENDMENT TO THE DECLARATION OF TRUST TO PERMIT THE ANNUAL ELECTION OF TRUSTEES. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS TO SERVE FOR THE 2 Management For For 5. TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against TIME WARNER INC. Security Meeting Type Annual Ticker Symbol TWX Meeting Date 13-Jun-2014 ISIN US8873173038 Agenda 933995891 - Management City Holding Recon Date 14-Apr-2014 Country United States Vote Deadline Date 12-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1C. ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For 1F. ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For 1G. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: FRED HASSAN Management For For 1J. ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For 1K. ELECTION OF DIRECTOR: PAUL D. WACHTER Management For For 1L. ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder Against For ACTAVIS PLC Security G0083B108 Meeting Type Special Ticker Symbol ACT Meeting Date 17-Jun-2014 ISIN IE00BD1NQJ95 Agenda 934017446 - Management City Holding Recon Date 02-May-2014 Country United States Vote Deadline Date 16-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 APPROVING THE ISSUANCE OF ORDINARY SHARES PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED FEBRUARY 17, 2014, AMONG ACTAVIS PLC (ACTAVIS), FOREST LABORATORIES, INC. (FOREST), TANGO US HOLDINGS INC., TANGO MERGER SUB 1 LLC AND TANGO MERGER SUB 2 LLC (THE ACTAVIS SHARE ISSUANCE PROPOSAL). Management For For 2 APPROVING ANY MOTION TO ADJOURN THE ACTAVIS EXTRAORDINARY GENERAL MEETING (THE ACTAVIS EGM), OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE TO, AMONG OTHER THINGS, SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE ACTAVIS EGM TO APPROVE THE ACTAVIS SHARE ISSUANCE PROPOSAL. Management For For THE KROGER CO. Security Meeting Type Annual Ticker Symbol KR Meeting Date 26-Jun-2014 ISIN US5010441013 Agenda 934019642 - Management City Holding Recon Date 29-Apr-2014 Country United States Vote Deadline Date 25-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: DAVID B. DILLON Management For For 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF Management For For 1E. ELECTION OF DIRECTOR: DAVID B. LEWIS Management For For 1F. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN Management For For 1G. ELECTION OF DIRECTOR: JORGE P. MONTOYA Management For For 1H. ELECTION OF DIRECTOR: CLYDE R. MOORE Management For For 1I. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS Management For For 1J. ELECTION OF DIRECTOR: STEVEN R. ROGEL Management For For 1K. ELECTION OF DIRECTOR: JAMES A. RUNDE Management For For 1L. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1M. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Management For For 2. APPROVAL OF 2014 LONG-TERM INCENTIVE AND CASH BONUS PLAN. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. Management For For 5. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO PUBLISH A REPORT ON HUMAN RIGHTS RISKS OF OPERATIONS AND SUPPLY CHAIN. Shareholder Against For 6. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT REGARDING RESPONSIBILITY FOR POST-CONSUMER PACKAGE RECYCLING OF PRIVATE LABEL BRANDS. Shareholder Against For DELTA AIR LINES, INC. Security Meeting Type Annual Ticker Symbol DAL Meeting Date 27-Jun-2014 ISIN US2473617023 Agenda 934020809 - Management City Holding Recon Date 02-May-2014 Country United States Vote Deadline Date 26-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN Management For For 1C. ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1D. ELECTION OF DIRECTOR: JOHN S. BRINZO Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: DAVID G. DEWALT Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Management For For 1H. ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1I. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN Management For For 1J. ELECTION OF DIRECTOR: DAVID R. GOODE Management For For 1K. ELECTION OF DIRECTOR: GEORGE N. MATTSON Management For For 1L. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1M. ELECTION OF DIRECTOR: KENNETH C. ROGERS Management For For 1N. ELECTION OF DIRECTOR: KENNETH B. WOODROW Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO APPROVE AN INCREASE IN THE MAXIMUM NUMBER OF DIRECTORS. Management For For 5. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. Shareholder Against For Fund Name: Zacks Dividend Fund Reporting Period: 7/1/13 to 6/30/14 U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management City Holding Recon Date 18-Feb-2014 Country United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For SPECTRA ENERGY CORP Security Meeting Type Annual Ticker Symbol SE Meeting Date 15-Apr-2014 ISIN US8475601097 Agenda 933927634 - Management City Holding Recon Date 18-Feb-2014 Country United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY L. EBEL Management For For 1B. ELECTION OF DIRECTOR: AUSTIN A. ADAMS Management For For 1C. ELECTION OF DIRECTOR: JOSEPH ALVARADO Management For For 1D. ELECTION OF DIRECTOR: PAMELA L. CARTER Management For For 1E. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For 1F. ELECTION OF DIRECTOR: F. ANTHONY COMPER Management For For 1G. ELECTION OF DIRECTOR: PETER B. HAMILTON Management For For 1H. ELECTION OF DIRECTOR: MICHAEL MCSHANE Management For For 1I. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For 1J. ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF POLITICAL CONTRIBUTIONS. Shareholder Against For 5. SHAREHOLDER PROPOSAL CONCERNING METHANE EMISSIONS TARGET. Shareholder Against For PUBLIC SERVICE ENTERPRISE GROUP INC. Security Meeting Type Annual Ticker Symbol PEG Meeting Date 15-Apr-2014 ISIN US7445731067 Agenda 933933740 - Management City Holding Recon Date 14-Feb-2014 Country United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALBERT R. GAMPER, JR. NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1B. ELECTION OF DIRECTOR: WILLIAM V. HICKEY NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1C. ELECTION OF DIRECTOR: RALPH IZZO NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1D. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1E. ELECTION OF DIRECTOR: DAVID LILLEY NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1F. ELECTION OF DIRECTOR: THOMAS A. RENYI NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1G. ELECTION OF DIRECTOR: HAK CHEOL SHIN NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. SWIFT NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1I. ELECTION OF DIRECTOR: SUSAN TOMASKY NOMINEE FOR TERM EXPIRING IN 2015 Management For For 1J. ELECTION OF DIRECTOR: ALFRED W. ZOLLAR NOMINEE FOR TERM EXPIRING IN 2015 Management For For 2. ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION Management For For 3A. APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS FOR CERTAIN BUSINESS COMBINATIONS Management For For 3B. APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION & BY-LAWS TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS TO REMOVE A DIRECTOR WITHOUT CAUSE Management For For 3C. APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENT TO MAKE CERTAIN AMENDMENTS TO BY- LAWS Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2014 Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Security Meeting Type Annual Ticker Symbol AEP Meeting Date 22-Apr-2014 ISIN US0255371017 Agenda 933929537 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS K. AKINS Management For For 1B. ELECTION OF DIRECTOR: DAVID J. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: J. BARNIE BEASLEY, JR. Management For For 1D. ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management For For 1E. ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management For For 1F. ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management For For 1G. ELECTION OF DIRECTOR: SANDRA BEACH LIN Management For For 1H. ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For 1I. ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management For For 1J. ELECTION OF DIRECTOR: STEPHEN S. RASMUSSEN Management For For 1K. ELECTION OF DIRECTOR: OLIVER G. RICHARD III Management For For 1L. ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 23-Apr-2014 ISIN US3696041033 Agenda 933932534 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For A3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For A6 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A7 ELECTION OF DIRECTOR: SUSAN J. HOCKFIELD Management For For A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A9 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A10 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A11 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A12 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A13 ELECTION OF DIRECTOR: JAMES E. ROHR Management For For A14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A16 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For B2 RATIFICATION OF SELECTION OF INDEPENDENT AUDITOR FOR 2014 Management For For C1 CUMULATIVE VOTING Shareholder Against For C2 SENIOR EXECUTIVES HOLD OPTION SHARES FOR LIFE Shareholder Against For C3 MULTIPLE CANDIDATE ELECTIONS Shareholder Against For C4 RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For C5 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against For C6 SELL THE COMPANY Shareholder Against For EATON CORPORATION PLC Security G29183103 Meeting Type Annual Ticker Symbol ETN Meeting Date 23-Apr-2014 ISIN IE00B8KQN827 Agenda 933937243 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For 1B. ELECTION OF DIRECTOR: TODD M. BLUEDORN Management For For 1C. ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management For For 1D. ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For 1E. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1F. ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management For For 1G. ELECTION OF DIRECTOR: LINDA A. HILL Management For For 1H. ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: NED C. LAUTENBACH Management For For 1J. ELECTION OF DIRECTOR: DEBORAH L. MCCOY Management For For 1K. ELECTION OF DIRECTOR: GREGORY R. PAGE Management For For 1L. ELECTION OF DIRECTOR: GERALD B. SMITH Management For For 2. APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. AUTHORIZING THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. Management For For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 24-Apr-2014 ISIN US4781601046 Agenda 933933548 - Management City Holding Recon Date 25-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1F. ELECTION OF DIRECTOR: MARK B. MCCLELLAN Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 24-Apr-2014 ISIN US7170811035 Agenda 933933738 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1D. ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1E. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1F. ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1G. ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1H. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1I. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1J. ELECTION OF DIRECTOR: IAN C. READ Management For For 1K. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1L. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Management For For 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF PFIZER INC. 2 Management For For 5. SHAREHOLDER PROPOSAL REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS POLICY Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder Against For LOCKHEED MARTIN CORPORATION Security Meeting Type Annual Ticker Symbol LMT Meeting Date 24-Apr-2014 ISIN US5398301094 Agenda 933939778 - Management City Holding Recon Date 21-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL F. AKERSON Management For For 1B. ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Management For For 1C. ELECTION OF DIRECTOR: ROSALIND G. BREWER Management For For 1D. ELECTION OF DIRECTOR: DAVID B. BURRITT Management For For 1E. ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Management For For 1F. ELECTION OF DIRECTOR: THOMAS J. FALK Management For For 1G. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1H. ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 1I. ELECTION OF DIRECTOR: JAMES M. LOY Management For For 1J. ELECTION OF DIRECTOR: DOUGLAS H. MCCORKINDALE Management For For 1K. ELECTION OF DIRECTOR: JOSEPH W. RALSTON Management For For 1L. ELECTION OF DIRECTOR: ANNE STEVENS Management For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2014 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY") Management For For 4. MANAGEMENT PROPOSAL TO AMEND THE 2,000, Management For For 5. STOCKHOLDER PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For 6. STOCKHOLDER PROPOSAL - ADOPT A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF EQUITY COMPENSATION UNTIL RETIREMENT Shareholder Against For 7. STOCKHOLDER PROPOSAL - AMEND THE CORPORATION'S CLAWBACK POLICY FOR EXECUTIVE INCENTIVE COMPENSATION Shareholder Against For AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 25-Apr-2014 ISIN US00206R1023 Agenda 933930807 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 24-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: SCOTT T. FORD Management For For 1E. ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1F. ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1G. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1H. ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1I. ELECTION OF DIRECTOR: BETH E. MOONEY Management For For 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1L. ELECTION OF DIRECTOR: CYNTHIA B. TAYLOR Management For For 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVE SEVERANCE POLICY. Management For For 5. POLITICAL REPORT. Shareholder Against For 6. LOBBYING REPORT. Shareholder Against For 7. WRITTEN CONSENT. Shareholder Against For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 28-Apr-2014 ISIN US0970231058 Agenda 933932368 - Management City Holding Recon Date 27-Feb-2014 Country United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVE THE AMENDMENT AND RESTATEMENT OF THE BOEING COMPANY 2 Management For For 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For 5. REPORT TO DISCLOSE LOBBYING. Shareholder Against For 6. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 7. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 28-Apr-2014 ISIN US9130171096 Agenda 933936378 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014 Management For For 3. APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM INCENTIVE PLAN, INCLUDING APPROVAL OF ADDITIONAL SHARES FOR FUTURE AWARDS Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For CRANE CO. Security Meeting Type Annual Ticker Symbol CR Meeting Date 28-Apr-2014 ISIN US2243991054 Agenda 933937344 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: E. THAYER BIGELOW Management For For ELECTION OF DIRECTOR: PHILIP R. LOCHNER, JR. Management For For ELECTION OF DIRECTOR: MAX H. MITCHELL Management For For 2. RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2014. Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 29-Apr-2014 ISIN US9497461015 Agenda 933937089 - Management City Holding Recon Date 04-Mar-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1J) ELECTION OF DIRECTOR: JAMES H. QUIGLEY Management For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For 5. REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against For THE CHUBB CORPORATION Security Meeting Type Annual Ticker Symbol CB Meeting Date 29-Apr-2014 ISIN US1712321017 Agenda 933937356 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER Management For For 1B) ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For 1C) ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1D) ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management For For 1E) ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1F) ELECTION OF DIRECTOR: KAREN M. HOGUET Management For For 1G) ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1H) ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management For For 1I) ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management For For 1J) ELECTION OF DIRECTOR: JESS SODERBERG Management For For 1K) ELECTION OF DIRECTOR: DANIEL E. SOMERS Management For For 1L) ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1M) ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management For For 1N) ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For 2. TO APPROVE THE ADOPTION OF THE CHUBB CORPORATION LONG-TERM INCENTIVE PLAN (2014). Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management For For 4. ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management For For 5. SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against For BB&T CORPORATION Security Meeting Type Annual Ticker Symbol BBT Meeting Date 29-Apr-2014 ISIN US0549371070 Agenda 933938221 - Management City Holding Recon Date 19-Feb-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JENNIFER S. BANNER For For 2 K. DAVID BOYER, JR. For For 3 ANNA R. CABLIK For For 4 RONALD E. DEAL For For 5 JAMES A. FAULKNER For For 6 I. PATRICIA HENRY For For 7 JOHN P. HOWE III, M.D. For For 8 ERIC C. KENDRICK For For 9 KELLY S. KING For For 10 LOUIS B. LYNN For For 11 EDWARD C. MILLIGAN For For 12 CHARLES A. PATTON For For 13 NIDO R. QUBEIN For For 14 TOLLIE W. RICH, JR. For For 15 THOMAS E. SKAINS For For 16 THOMAS N. THOMPSON For For 17 EDWIN H. WELCH, PH.D. For For 18 STEPHEN T. WILLIAMS For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE BB&T'S EXECUTIVE COMPENSATION PROGRAM, COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management For For 4. TO VOTE ON AN AMENDMENT TO BB&T'S ARTICLES OF INCORPORATION TO IMPLEMENT A MAJORITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. Management For For 5. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 6. TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF INCENTIVE COMPENSATION TO SENIOR EXECUTIVES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For AMERIPRISE FINANCIAL, INC. Security 03076C106 Meeting Type Annual Ticker Symbol AMP Meeting Date 30-Apr-2014 ISIN US03076C1062 Agenda 933942650 - Management City Holding Recon Date 04-Mar-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES M. CRACCHIOLO Management For For 1B. ELECTION OF DIRECTOR: DIANNE NEAL BLIXT Management For For 1C. ELECTION OF DIRECTOR: AMY DIGESO Management For For 1D. ELECTION OF DIRECTOR: LON R. GREENBERG Management For For 1E. ELECTION OF DIRECTOR: W. WALKER LEWIS Management For For 1F. ELECTION OF DIRECTOR: SIRI S. MARSHALL Management For For 1G. ELECTION OF DIRECTOR: JEFFREY NODDLE Management For For 1H. ELECTION OF DIRECTOR: H. JAY SARLES Management For For 1I. ELECTION OF DIRECTOR: ROBERT F. SHARPE, JR. Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. TURNER Management For For 2. A NONBINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO ADOPT AND APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING RIGHTS AND EFFECT CERTAIN OTHER NON-MATERIAL AMENDMENTS. Management For For 4. TO ADOPT AND APPROVE THE AMERIPRISE FINANCIAL 2, AS AMENDED AND RESTATED. Management For For 5. TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For 6. A SHAREHOLDER PROPOSAL RELATING TO THE DISCLOSURE OF POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PROPERLY PRESENTED. Shareholder Against For VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 01-May-2014 ISIN US92343V1044 Agenda 933936607 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU Management For For 1B. ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1C. ELECTION OF DIRECTOR: MELANIE L. HEALEY Management For For 1D. ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1E. ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1F. ELECTION OF DIRECTOR: LOWELL C. MCADAM Management For For 1G. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I. ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1J. ELECTION OF DIRECTOR: KATHRYN A. TESIJA Management For For 1K. ELECTION OF DIRECTOR: GREGORY D. WASSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. PROPOSAL TO IMPLEMENT PROXY ACCESS Management For For 5. NETWORK NEUTRALITY Shareholder Against For 6. LOBBYING ACTIVITIES Shareholder Against For 7. SEVERANCE APPROVAL POLICY Shareholder Against For 8. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against For 9. SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For PROXY VOTING AUTHORITY Shareholder Against For PROLOGIS, INC. Security 74340W103 Meeting Type Annual Ticker Symbol PLD Meeting Date 01-May-2014 ISIN US74340W1036 Agenda 933939653 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HAMID R. MOGHADAM Management For For 1B. ELECTION OF DIRECTOR: GEORGE L. FOTIADES Management For For 1C. ELECTION OF DIRECTOR: CHRISTINE N. GARVEY Management For For 1D. ELECTION OF DIRECTOR: LYDIA H. KENNARD Management For For 1E. ELECTION OF DIRECTOR: J. MICHAEL LOSH Management For For 1F. ELECTION OF DIRECTOR: IRVING F. LYONS III Management For For 1G. ELECTION OF DIRECTOR: JEFFREY L. SKELTON Management For For 1H. ELECTION OF DIRECTOR: D. MICHAEL STEUERT Management For For 1I. ELECTION OF DIRECTOR: CARL B. WEBB Management For For 1J. ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS Management For For 2. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION FOR 2013 Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014 Management For For ARCHER-DANIELS-MIDLAND COMPANY Security Meeting Type Annual Ticker Symbol ADM Meeting Date 01-May-2014 ISIN US0394831020 Agenda 933952295 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.L. BOECKMANN Management For For 1B. ELECTION OF DIRECTOR: M.H. CARTER Management For For 1C. ELECTION OF DIRECTOR: T.K. CREWS Management For For 1D. ELECTION OF DIRECTOR: P. DUFOUR Management For For 1E. ELECTION OF DIRECTOR: D.E. FELSINGER Management For For 1F. ELECTION OF DIRECTOR: A. MACIEL Management For For 1G. ELECTION OF DIRECTOR: P.J. MOORE Management For For 1H. ELECTION OF DIRECTOR: T.F. O'NEILL Management For For 1I. ELECTION OF DIRECTOR: F. SANCHEZ Management For For 1J. ELECTION OF DIRECTOR: D. SHIH Management For For 1K. ELECTION OF DIRECTOR: K.R. WESTBROOK Management For For 1L. ELECTION OF DIRECTOR: P.A. WOERTZ Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 02-May-2014 ISIN US6745991058 Agenda 933956724 - Management City Holding Recon Date 13-Mar-2014 Country United States Vote Deadline Date 01-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1F. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1G. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1J. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1K. ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For 2. ONE-YEAR WAIVER OF DIRECTOR AGE RESTRICTION FOR EDWARD P.DJEREJIAN, AN INDEPENDENT DIRECTOR. Management For For 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management For For 4. ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Management For For 5. SEPARATION OF THE ROLES OF THE CHAIRMAN OF THE BOARD AND THE CHIEF EXECUTIVE OFFICER. Management For For 6. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 7. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS. Shareholder Against For 9. QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS. Shareholder Against For FUGITIVE METHANE EMISSIONS AND FLARING REPORT. Shareholder Against For ELI LILLY AND COMPANY Security Meeting Type Annual Ticker Symbol LLY Meeting Date 05-May-2014 ISIN US5324571083 Agenda 933931227 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 02-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M. L. ESKEW Management For For 1B. ELECTION OF DIRECTOR: K. N. HORN Management For For 1C. ELECTION OF DIRECTOR: W. G. KAELIN Management For For 1D. ELECTION OF DIRECTOR: J. C. LECHLEITER Management For For 1E. ELECTION OF DIRECTOR: M. S. RUNGE Management For For 2. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR 2014. Management For For 3. APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For AFLAC INCORPORATED Security Meeting Type Annual Ticker Symbol AFL Meeting Date 05-May-2014 ISIN US0010551028 Agenda 933939956 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 02-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management For For 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For 1D. ELECTION OF DIRECTOR: W. PAUL BOWERS Management For For 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1F. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For 1G. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For 1J. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Management For For 1K. ELECTION OF DIRECTOR: MELVIN T. STITH Management For For 1L. ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management For For 1M. ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For 2. TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" Management For For 3. TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 07-May-2014 ISIN US3695501086 Agenda 933937623 - Management City Holding Recon Date 06-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1F ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1G ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1H ELECTION OF DIRECTOR: JAMES N. MATTIS Management For For 1I ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1K ELECTION OF DIRECTOR: LAURA J. SCHUMACHER Management For For 1L ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 2. SELECTION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against For PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 07-May-2014 ISIN US7185461040 Agenda 933944010 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. Management For For 1B. ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 1C. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2014. Management For For 3. SAY ON PAY - AN ADVISORY (NON-BINDING) VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. GREENHOUSE GAS REDUCTION GOALS. Shareholder Against For PHILIP MORRIS INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol PM Meeting Date 07-May-2014 ISIN US7181721090 Agenda 933946444 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HAROLD BROWN Management For For 1B. ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS Management For For 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Management For For 1D. ELECTION OF DIRECTOR: JENNIFER LI Management For For 1E. ELECTION OF DIRECTOR: SERGIO MARCHIONNE Management For For 1F. ELECTION OF DIRECTOR: KALPANA MORPARIA Management For For 1G. ELECTION OF DIRECTOR: LUCIO A. NOTO Management For For 1H. ELECTION OF DIRECTOR: ROBERT B. POLET Management For For 1I. ELECTION OF DIRECTOR: CARLOS SLIM HELU Management For For 1J. ELECTION OF DIRECTOR: STEPHEN M. WOLF Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL 1 - LOBBYING Shareholder Against For 5. SHAREHOLDER PROPOSAL 2 - ANIMAL TESTING Shareholder Against For EXELIS, INC Security 30162A108 Meeting Type Annual Ticker Symbol XLS Meeting Date 07-May-2014 ISIN US30162A1088 Agenda 933949325 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL J. KERN Management For For 1B. ELECTION OF DIRECTOR: MARK L. REUSS Management For For 1C. ELECTION OF DIRECTOR: BILLIE I. WILLIAMSON Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL OF A PROPOSAL TO AMEND THE EXELIS AMENDED AND RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS STARTING IN 2015. Management For For 4. APPROVAL OF A PROPOSAL TO AMEND THE EXELIS AMENDED AND RESTATED ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO CALL A SPECIAL MEETING. Management For For 5. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2 Management For For LIBERTY PROPERTY TRUST Security Meeting Type Annual Ticker Symbol LPT Meeting Date 08-May-2014 ISIN US5311721048 Agenda 933973491 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK F. BUCHHOLZ For For 2 THOMAS C. DELOACH, JR. For For 3 KATHERINE E. DIETZE For For 4 DANIEL P. GARTON For For 5 WILLIAM P. HANKOWSKY For For 6 M. LEANNE LACHMAN For For 7 DAVID L. LINGERFELT For For 2. APPROVAL OF THE PROPOSAL TO AMEND THE DECLARATION OF TRUST TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF BENEFICIAL INTEREST FROM 200,000,,000,000. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE TRUST'S NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE TRUST'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 5. APPROVAL OF THE PROPOSAL TO AMEND AND RESTATE THE LIBERTY PROPERTY TRUST AMENDED AND RESTATED SHARE INCENTIVE PLAN. Management For For ABBVIE INC. Security 00287Y109 Meeting Type Annual Ticker Symbol ABBV Meeting Date 09-May-2014 ISIN US00287Y1091 Agenda 933942725 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. ALPERN For For 2 EDWARD M. LIDDY For For 3 FREDERICK H. WADDELL For For 2. RATIFICATION OF ERNST & YOUNG LLP AS ABBVIE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For INTERNATIONAL PAPER COMPANY Security Meeting Type Annual Ticker Symbol IP Meeting Date 12-May-2014 ISIN US4601461035 Agenda 933972362 - Management City Holding Recon Date 18-Mar-2014 Country United States Vote Deadline Date 09-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID J. BRONCZEK Management For For 1B. ELECTION OF DIRECTOR: AHMET C. DORDUNCU Management For For 1C. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1D. ELECTION OF DIRECTOR: ILENE S. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: STACEY J. MOBLEY Management For For 1G. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1H. ELECTION OF DIRECTOR: JOHN L. TOWNSEND, III Management For For 1I. ELECTION OF DIRECTOR: JOHN F. TURNER Management For For 1J. ELECTION OF DIRECTOR: WILLIAM G. WALTER Management For For 1K. ELECTION OF DIRECTOR: J. STEVEN WHISLER Management For For 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3 RE-APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE INTERNATIONAL PAPER COMPANY AMENDED AND RESTATED 2 Management For For 4 A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCUSSED UNDER THE HEADING "COMPENSATION DISCUSSION & ANALYSIS" Management For For 5 SHAREOWNER PROPOSAL CONCERNING AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 13-May-2014 ISIN US20825C1045 Agenda 933946305 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1D. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1E. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1F. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1G. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 Management For For 5. REPORT ON LOBBYING EXPENDITURES. Shareholder Against For 6. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For ARTHUR J. GALLAGHER & CO. Security Meeting Type Annual Ticker Symbol AJG Meeting Date 13-May-2014 ISIN US3635761097 Agenda 933955950 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHERRY S. BARRAT Management For For 1B. ELECTION OF DIRECTOR: WILLIAM L. BAX Management For For 1C. ELECTION OF DIRECTOR: FRANK E. ENGLISH, JR. Management For For 1D. ELECTION OF DIRECTOR: J. PATRICK GALLAGHER, JR. Management For For 1E. ELECTION OF DIRECTOR: ELBERT O. HAND Management For For 1F. ELECTION OF DIRECTOR: DAVID S. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: KAY W. MCCURDY Management For For 1H. ELECTION OF DIRECTOR: NORMAN L. ROSENTHAL Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITOR Management For For 3. APPROVAL OF ARTHUR J. GALLAGHER & CO. 2014 LONG- TERM INCENTIVE PLAN Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For PRUDENTIAL FINANCIAL, INC. Security Meeting Type Annual Ticker Symbol PRU Meeting Date 13-May-2014 ISIN US7443201022 Agenda 933961383 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Management For For 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1C. ELECTION OF DIRECTOR: GILBERT F. CASELLAS Management For For 1D. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1E. ELECTION OF DIRECTOR: MARK B. GRIER Management For For 1F. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1G. ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN Management For For 1H. ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For 1I. ELECTION OF DIRECTOR: CHRISTINE A. POON Management For For 1J. ELECTION OF DIRECTOR: DOUGLAS A. SCOVANNER Management For For 1K. ELECTION OF DIRECTOR: JOHN R. STRANGFELD Management For For 1L. ELECTION OF DIRECTOR: JAMES A. UNRUH Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK OWNERSHIP. Shareholder Against For ALTRIA GROUP, INC. Security 02209S103 Meeting Type Annual Ticker Symbol MO Meeting Date 14-May-2014 ISIN US02209S1033 Agenda 933956801 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD L. BALILES Management For For 1B. ELECTION OF DIRECTOR: MARTIN J. BARRINGTON Management For For 1C. ELECTION OF DIRECTOR: JOHN T. CASTEEN III Management For For 1D. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1E. ELECTION OF DIRECTOR: THOMAS F. FARRELL II Management For For 1F. ELECTION OF DIRECTOR: THOMAS W. JONES Management For For 1G. ELECTION OF DIRECTOR: DEBRA J. KELLY-ENNIS Management For For 1H. ELECTION OF DIRECTOR: W. LEO KIELY III Management For For 1I. ELECTION OF DIRECTOR: KATHRYN B. MCQUADE Management For For 1J. ELECTION OF DIRECTOR: GEORGE MUNOZ Management For For 1K. ELECTION OF DIRECTOR: NABIL Y. SAKKAB Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 4. SHAREHOLDER PROPOSAL - PREPARATION OF HEALTH EFFECT AND CESSATION MATERIALS FOR POOR AND LESS FORMALLY EDUCATED TOBACCO CONSUMERS Shareholder Against For 5. SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Shareholder Against For STATE STREET CORPORATION Security Meeting Type Annual Ticker Symbol STT Meeting Date 14-May-2014 ISIN US8574771031 Agenda 933965468 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. ALMEIDA Management For For 1B. ELECTION OF DIRECTOR: K. BURNES Management For For 1C. ELECTION OF DIRECTOR: P. COYM Management For For 1D. ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Management For For 1E. ELECTION OF DIRECTOR: A. FAWCETT Management For For 1F. ELECTION OF DIRECTOR: L. HILL Management For For 1G. ELECTION OF DIRECTOR: J. HOOLEY Management For For 1H. ELECTION OF DIRECTOR: R. KAPLAN Management For For 1I. ELECTION OF DIRECTOR: R. SERGEL Management For For 1J. ELECTION OF DIRECTOR: R. SKATES Management For For 1K. ELECTION OF DIRECTOR: G. SUMME Management For For 1L. ELECTION OF DIRECTOR: T. WILSON Management For For 2. TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION Management For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For THE DOW CHEMICAL COMPANY Security Meeting Type Annual Ticker Symbol DOW Meeting Date 15-May-2014 ISIN US2605431038 Agenda 933951786 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management For For 1D. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1E. ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For 1F. ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For 1G. ELECTION OF DIRECTOR: PAUL POLMAN Management For For 1H. ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1J. ELECTION OF DIRECTOR: RUTH G. SHAW Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED 2 Management For For 5. STOCKHOLDER PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 6. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION. Shareholder Against For MARSH & MCLENNAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MMC Meeting Date 15-May-2014 ISIN US5717481023 Agenda 933954629 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: OSCAR FANJUL Management For For 1B. ELECTION OF DIRECTOR: DANIEL S. GLASER Management For For 1C. ELECTION OF DIRECTOR: H. EDWARD HANWAY Management For For 1D. ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management For For 1E. ELECTION OF DIRECTOR: ELAINE LA ROCHE Management For For 1F. ELECTION OF DIRECTOR: STEVEN A. MILLS Management For For 1G. ELECTION OF DIRECTOR: BRUCE P. NOLOP Management For For 1H. ELECTION OF DIRECTOR: MARC D. OKEN Management For For 1I. ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management For For 1J. ELECTION OF DIRECTOR: ADELE SIMMONS Management For For 1K. ELECTION OF DIRECTOR: LLOYD M. YATES Management For For 1L. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For INVESCO LTD Security G491BT108 Meeting Type Annual Ticker Symbol IVZ Meeting Date 15-May-2014 ISIN BMG491BT1088 Agenda 933956584 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. AMENDMENT OF AMENDED AND RESTATED BYE-LAWS TO DECLASSIFY OUR BOARD OF DIRECTORS Management For For ELECTION OF DIRECTOR: DENNIS KESSLER Management For For ELECTION OF DIRECTOR: G. RICHARD WAGONER, JR. Management For For 3. ADVISORY VOTE TO APPROVE 2 Management For For 4. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For UNION PACIFIC CORPORATION Security Meeting Type Annual Ticker Symbol UNP Meeting Date 15-May-2014 ISIN US9078181081 Agenda 933969012 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For 1B. ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For 1C. ELECTION OF DIRECTOR: D.B. DILLON Management For For 1D. ELECTION OF DIRECTOR: J.R. HOPE Management For For 1E. ELECTION OF DIRECTOR: J.J. KORALESKI Management For For 1F. ELECTION OF DIRECTOR: C.C. KRULAK Management For For 1G. ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For 1H. ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For 1I. ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For 1J. ELECTION OF DIRECTOR: S.R. ROGEL Management For For 1K. ELECTION OF DIRECTOR: J.H. VILLARREAL Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management For For 4. AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK. Management For For 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For ACE LIMITED Security H0023R105 Meeting Type Annual Ticker Symbol ACE Meeting Date 15-May-2014 ISIN CH0044328745 Agenda 933981133 - Management City Holding Recon Date 31-Mar-2014 Country Bermuda Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE ANNUAL REPORT, STANDALONE FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS OF ACE LIMITED FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 2. ALLOCATION OF DISPOSABLE PROFIT Management For For 3. DISCHARGE OF THE BOARD OF DIRECTORS Management For For 4A. ELECTION OF DIRECTOR: JOHN EDWARDSON Management For For 4B. ELECTION OF DIRECTOR: KIMBERLY ROSS Management For For 4C. ELECTION OF DIRECTOR: ROBERT SCULLY Management For For 4D. ELECTION OF DIRECTOR: DAVID SIDWELL Management For For 4E. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 4F. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For 4G. ELECTION OF DIRECTOR: MICHAEL G. ATIEH Management For For 4H. ELECTION OF DIRECTOR: MARY A. CIRILLO Management For For 4I. ELECTION OF DIRECTOR: MICHAEL P. CONNORS Management For For 4J. ELECTION OF DIRECTOR: PETER MENIKOFF Management For For 4K. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 4L. ELECTION OF DIRECTOR: EUGENE B. SHANKS, JR. Management For For 4M. ELECTION OF DIRECTOR: THEODORE E. SHASTA Management For For 4N. ELECTION OF DIRECTOR: OLIVIER STEIMER Management For For 5. ELECTION OF EVAN G. GREENBERG AS THE CHAIRMAN OF THE BOARD OF DIRECTORS UNTIL OUR NEXT ANNUAL GENERAL MEETING Management For For 6A. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MICHAEL P. CONNORS Management For For 6B. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MARY A. CIRILLO Management For For 6C. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: JOHN EDWARDSON Management For For 6D. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: ROBERT M. HERNANDEZ Management For For 7. ELECTION OF HAMBURGER AG AS INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR NEXT ANNUAL GENERAL MEETING Management For For 8A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL GENERAL MEETING Management For For 8B. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For 8C. ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL GENERAL MEETING Management For For 9. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES Management For For APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Management For For ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING, I/WE HEREBY AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS: MARK "FOR" TO VOTE IN ACCORDANCE WITH THE POSITION OF THE BOARD OF DIRECTORS; MARK "AGAINST" TO VOTE AGAINST NEW ITEMS AND PROPOSALS; MARK "ABSTAIN" TO ABSTAIN Management For For JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 20-May-2014 ISIN US46625H1005 Agenda 933970089 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For 1B. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1C. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I. ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder Against For 5. SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder Against For 6. CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder Against For AMERICAN FINANCIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AFG Meeting Date 21-May-2014 ISIN US0259321042 Agenda 933961016 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CARL H. LINDNER III For For 2 S. CRAIG LINDNER For For 3 KENNETH C. AMBRECHT For For 4 JOHN B. BERDING For For 5 JOSEPH E. CONSOLINO For For 6 VIRGINIA C. DROSOS For For 7 JAMES E. EVANS For For 8 TERRY S. JACOBS For For 9 GREGORY G. JOSEPH For For 10 WILLIAM W. VERITY For For 11 JOHN I. VON LEHMAN For For 2. PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF ANNUAL SENIOR EXECUTIVE BONUS PLAN. Management For For 5. SHAREHOLDER PROPOSAL REGARDING CERTAIN EMPLOYMENT MATTERS. Shareholder Against For THE HOME DEPOT, INC. Security Meeting Type Annual Ticker Symbol HD Meeting Date 22-May-2014 ISIN US4370761029 Agenda 933970382 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management For For 1H. ELECTION OF DIRECTOR: HELENA B. FOULKES Management For For 1I. ELECTION OF DIRECTOR: WAYNE M. HEWETT Management For For 1J. ELECTION OF DIRECTOR: KAREN L. KATEN Management For For 1K. ELECTION OF DIRECTOR: MARK VADON Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For R.R. DONNELLEY & SONS COMPANY Security Meeting Type Annual Ticker Symbol RRD Meeting Date 22-May-2014 ISIN US2578671016 Agenda 933985674 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS J. QUINLAN III Management For For 1B. ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C. ELECTION OF DIRECTOR: RICHARD L. CRANDALL Management For For 1D. ELECTION OF DIRECTOR: SUSAN M. GIANINNO Management For For 1E. ELECTION OF DIRECTOR: JUDITH H. HAMILTON Management For For 1F. ELECTION OF DIRECTOR: JEFFREY M. KATZ Management For For 1G. ELECTION OF DIRECTOR: RICHARD K. PALMER Management For For 1H. ELECTION OF DIRECTOR: JOHN C. POPE Management For For 1I. ELECTION OF DIRECTOR: MICHAEL T. RIORDAN Management For For 1J. ELECTION OF DIRECTOR: OLIVER R. SOCKWELL Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 27-May-2014 ISIN US58933Y1055 Agenda 933975180 - Management City Holding Recon Date 31-Mar-2014 Country United States Vote Deadline Date 23-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder Against For THE TRAVELERS COMPANIES, INC. Security 89417E109 Meeting Type Annual Ticker Symbol TRV Meeting Date 27-May-2014 ISIN US89417E1091 Agenda 933978299 - Management City Holding Recon Date 31-Mar-2014 Country United States Vote Deadline Date 23-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALAN L. BELLER Management For For 1B. ELECTION OF DIRECTOR: JOHN H. DASBURG Management For For 1C. ELECTION OF DIRECTOR: JANET M. DOLAN Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: JAY S. FISHMAN Management For For 1F. ELECTION OF DIRECTOR: PATRICIA L. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: THOMAS R. HODGSON Management For For 1H. ELECTION OF DIRECTOR: WILLIAM J. KANE Management For For 1I. ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. Management For For 1J. ELECTION OF DIRECTOR: PHILIP T. RUEGGER III Management For For 1K. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1L. ELECTION OF DIRECTOR: LAURIE J. THOMSEN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE TRAVELERS COMPANIES, INC. 2 Management For For 5. SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS Shareholder Against For FIDELITY NAT'L INFORMATION SERVICES,INC. Security 31620M106 Meeting Type Annual Ticker Symbol FIS Meeting Date 28-May-2014 ISIN US31620M1062 Agenda 933967791 - Management City Holding Recon Date 01-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID K. HUNT Management For For 1B. ELECTION OF DIRECTOR: RICHARD N. MASSEY Management For For 1C. ELECTION OF DIRECTOR: LESLIE M. MUMA Management For For 1D. ELECTION OF DIRECTOR: JAMES B. STALLINGS, JR. Management For For 2. ADVISORY VOTE ON FIDELITY NATIONAL INFORMATION SERVICES, INC. EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE ELIMINATION OF THE SUPERMAJORITY VOTING REQUIREMENT IN ARTICLE IV OF THE CORPORATION'S ARTICLES OF INCORPORATION. Management For For 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 28-May-2014 ISIN US30231G1022 Agenda 933975154 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. MAJORITY VOTE FOR DIRECTORS Shareholder Against For 5. LIMIT DIRECTORSHIPS Shareholder Against For 6. AMENDMENT OF EEO POLICY Shareholder Against For 7. REPORT ON LOBBYING Shareholder Against For 8. GREENHOUSE GAS EMISSIONS GOALS Shareholder Against For CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 28-May-2014 ISIN US1667641005 Agenda 933978011 - Management City Holding Recon Date 02-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L.F. DEILY Management For For 1B. ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1C. ELECTION OF DIRECTOR: A.P. GAST Management For For 1D. ELECTION OF DIRECTOR: E. HERNANDEZ, JR. Management For For 1E. ELECTION OF DIRECTOR: J.M. HUNTSMAN, JR. Management For For 1F. ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1G. ELECTION OF DIRECTOR: C.W. MOORMAN Management For For 1H. ELECTION OF DIRECTOR: K.W. SHARER Management For For 1I. ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1J. ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1K. ELECTION OF DIRECTOR: C. WARE Management For For 1L. ELECTION OF DIRECTOR: J.S. WATSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. CHARITABLE CONTRIBUTIONS DISCLOSURE Shareholder Against For 5. LOBBYING DISCLOSURE Shareholder Against For 6. SHALE ENERGY OPERATIONS Shareholder Against For 7. INDEPENDENT CHAIRMAN Shareholder Against For 8. SPECIAL MEETINGS Shareholder Against For 9. INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For COUNTRY SELECTION GUIDELINES Shareholder Against For BLACKROCK, INC. Security 09247X101 Meeting Type Annual Ticker Symbol BLK Meeting Date 29-May-2014 ISIN US09247X1019 Agenda 933980193 - Management City Holding Recon Date 03-Apr-2014 Country United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD Management For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management For For 1C. ELECTION OF DIRECTOR: PAMELA DALEY Management For For 1D. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1E. ELECTION OF DIRECTOR: FABRIZIO FREDA Management For For 1F. ELECTION OF DIRECTOR: MURRAY S. GERBER Management For For 1G. ELECTION OF DIRECTOR: JAMES GROSFELD Management For For 1H. ELECTION OF DIRECTOR: DAVID H. KOMANSKY Management For For 1I. ELECTION OF DIRECTOR: SIR DERYCK MAUGHAN Management For For 1J. ELECTION OF DIRECTOR: CHERYL D. MILLS Management For For 1K. ELECTION OF DIRECTOR: MARCO ANTONIO SLIM DOMIT Management For For 1L. ELECTION OF DIRECTOR: JOHN S. VARLEY Management For For 1M. ELECTION OF DIRECTOR: SUSAN L. WAGNER Management For For 2. APPROVAL OF THE AMENDMENT TO THE AMENDED AND RESTATED BLACKROCK, INC. 1(THE "STOCK PLAN") AND RE-APPROVAL OF THE PERFORMANCE GOALS UNDER THE STOCK PLAN. Management For For 3. RE-APPROVAL OF THE PERFORMANCE GOALS SET FORTH IN THE AMENDED BLACKROCK, INC. 1 Management For For 4. APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management For For 5. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 06-Jun-2014 ISIN US9311421039 Agenda 933993479 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 05-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1D. ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For 1E. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1F. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1I. ELECTION OF DIRECTOR: C. DOUGLAS MCMILLON Management For For 1J. ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1K. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1L. ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. REQUEST FOR INDEPENDENT CHAIRMAN POLICY Shareholder Against For 5. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For 6. REQUEST FOR ANNUAL REPORT ON LOBBYING Shareholder Against For Fund Name: Zacks Market Neutral Fund Reporting Period: 7/1/13 to 6/30/14 DOMINION DIAMOND CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol DDC Meeting Date 19-Jul-2013 ISIN CA2572871028 Agenda 933850085 - Management City Holding Recon Date 03-Jun-2013 Country Canada Vote Deadline Date 16-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GRAHAM G. CLOW For For 2 ROBERT A. GANNICOTT For For 3 NOEL HARWERTH For For 4 DANIEL JARVIS For For 5 CHUCK STRAHL For For 6 TOM KENNY For For 7 OLLIE OLIVEIRA For For 02 FOR THE RE-APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION AND TO AUTHORIZE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS. Management For For 03 IN RESPECT OF THE APPROVAL OF THE AMENDED AND RESTATED 2, THE RESERVATION OF UP TO 600,, AND ALL RELATED MATTERS, ALL AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For METHODE ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol MEI Meeting Date 12-Sep-2013 ISIN US5915202007 Agenda 933862054 - Management City Holding Recon Date 17-Jul-2013 Country United States Vote Deadline Date 11-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WALTER J. ASPATORE Management For For 1B ELECTION OF DIRECTOR: WARREN L. BATTS Management For For 1C ELECTION OF DIRECTOR: J. EDWARD COLGATE Management For For 1D ELECTION OF DIRECTOR: DARREN M. DAWSON Management For For 1E ELECTION OF DIRECTOR: DONALD W. DUDA Management For For 1F ELECTION OF DIRECTOR: STEPHEN F. GATES Management For For 1G ELECTION OF DIRECTOR: ISABELLE C. GOOSSEN Management For For 1H ELECTION OF DIRECTOR: CHRISTOPHER J. HORNUNG Management For For 1I ELECTION OF DIRECTOR: PAUL G. SHELTON Management For For 1J ELECTION OF DIRECTOR: LAWRENCE B. SKATOFF Management For For 2 THE RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 3, 2014. Management For For 3 THE ADVISORY APPROVAL OF METHODE'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For BROADRIDGE FINANCIAL SOLUTIONS, INC. Security 11133T103 Meeting Type Annual Ticker Symbol BR Meeting Date 14-Nov-2013 ISIN US11133T1034 Agenda 933883515 - Management City Holding Recon Date 23-Sep-2013 Country United States Vote Deadline Date 13-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: RICHARD J. DALY Management For For 1C. ELECTION OF DIRECTOR: ROBERT N. DUELKS Management For For 1D. ELECTION OF DIRECTOR: RICHARD J. HAVILAND Management For For 1E. ELECTION OF DIRECTOR: SANDRA S. JAFFEE Management For For 1F. ELECTION OF DIRECTOR: STUART R. LEVINE Management For For 1G. ELECTION OF DIRECTOR: MAURA A. MARKUS Management For For 1H. ELECTION OF DIRECTOR: THOMAS J. PERNA Management For For 1I. ELECTION OF DIRECTOR: ALAN J. WEBER Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE BROADRIDGE 2 Management For For 4. ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE). Management For For TOWERS WATSON & CO Security Meeting Type Annual Ticker Symbol TW Meeting Date 15-Nov-2013 ISIN US8918941076 Agenda 933883111 - Management City Holding Recon Date 17-Sep-2013 Country United States Vote Deadline Date 14-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: VICTOR F. GANZI Management For For 1B. ELECTION OF DIRECTOR: JOHN J. HALEY Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. HEISZ Management For For 1D. ELECTION OF DIRECTOR: BRENDAN R. O'NEILL Management For For 1E. ELECTION OF DIRECTOR: LINDA D. RABBITT Management For For 1F. ELECTION OF DIRECTOR: GILBERT T. RAY Management For For 1G. ELECTION OF DIRECTOR: PAUL THOMAS Management For For 1H. ELECTION OF DIRECTOR: WILHELM ZELLER Management For For 2. RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014 Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management City Holding Recon Date 20-Sep-2013 Country United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management For For 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1K. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Shareholder Against For CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 20-Nov-2013 ISIN US1344291091 Agenda 933884947 - Management City Holding Recon Date 23-Sep-2013 Country United States Vote Deadline Date 19-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDMUND M. CARPENTER For For 2 PAUL R. CHARRON For For 3 BENNETT DORRANCE For For 4 LAWRENCE C. KARLSON For For 5 RANDALL W. LARRIMORE For For 6 MARY ALICE D. MALONE For For 7 SARA MATHEW For For 8 DENISE M. MORRISON For For 9 CHARLES R. PERRIN For For 10 A. BARRY RAND For For 11 NICK SHREIBER For For 12 TRACEY T. TRAVIS For For 13 ARCHBOLD D. VAN BEUREN For For 14 LES. C. VINNEY For For 15 CHARLOTTE C. WEBER For For 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For TYSON FOODS, INC. Security Meeting Type Annual Ticker Symbol TSN Meeting Date 31-Jan-2014 ISIN US9024941034 Agenda 933909117 - Management City Holding Recon Date 02-Dec-2013 Country United States Vote Deadline Date 30-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN TYSON Management For For 1B) ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For 1C) ELECTION OF DIRECTOR: GAURDIE E. BANISTER JR. Management For For 1D) ELECTION OF DIRECTOR: JIM KEVER Management For For 1E) ELECTION OF DIRECTOR: KEVIN M. MCNAMARA Management For For 1F) ELECTION OF DIRECTOR: BRAD T. SAUER Management For For 1G) ELECTION OF DIRECTOR: ROBERT THURBER Management For For 1H) ELECTION OF DIRECTOR: BARBARA A. TYSON Management For For 1I) ELECTION OF DIRECTOR: ALBERT C. ZAPANTA Management For For 2) TO CONSIDER AND APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3) TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 4) TO CONSIDER AND ACT UPON THE SHAREHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management City Holding Recon Date 30-Dec-2013 Country United States Vote Deadline Date 27-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2 Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON- BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Against For A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For VCA ANTECH, INC. Security Meeting Type Annual Ticker Symbol WOOF Meeting Date 21-Apr-2014 ISIN US9181941017 Agenda 933932560 - Management City Holding Recon Date 04-Mar-2014 Country United States Vote Deadline Date 17-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN B. CHICKERING, JR. For For 2 JOHN HEIL For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 APPROVAL OF AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO VCA INC. Management For For HANESBRANDS INC. Security Meeting Type Annual Ticker Symbol HBI Meeting Date 22-Apr-2014 ISIN US4103451021 Agenda 933930617 - Management City Holding Recon Date 18-Feb-2014 Country United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BOBBY J. GRIFFIN For For 2 JAMES C. JOHNSON For For 3 JESSICA T. MATHEWS For For 4 ROBERT F. MORAN For For 5 J. PATRICK MULCAHY For For 6 RONALD L. NELSON For For 7 RICHARD A. NOLL For For 8 ANDREW J. SCHINDLER For For 9 ANN E. ZIEGLER For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS HANESBRANDS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HANESBRANDS' 2 Management For For HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 28-Apr-2014 ISIN US4385161066 Agenda 933934526 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B. ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G. ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H. ELECTION OF DIRECTOR: CLIVE HOLLICK Management For For 1I. ELECTION OF DIRECTOR: GRACE D. LIEBLEIN Management For For 1J. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1K. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 1L. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Management For For 2. APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. ELIMINATE ACCELERATED VESTING IN A CHANGE IN CONTROL. Shareholder Against For 7. POLITICAL LOBBYING AND CONTRIBUTIONS. Shareholder Against For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 07-May-2014 ISIN US0605051046 Agenda 933948070 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1H. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1I. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1J. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1K. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1L. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1M. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1N. ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For 1O. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For 5. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against For 8. STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder Against For ALIGN TECHNOLOGY, INC. Security Meeting Type Annual Ticker Symbol ALGN Meeting Date 15-May-2014 ISIN US0162551016 Agenda 933952384 - Management City Holding Recon Date 20-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOSEPH LACOB Management For For ELECTION OF DIRECTOR: C. RAYMOND LARKIN, JR. Management For For ELECTION OF DIRECTOR: GEORGE J. MORROW Management For For ELECTION OF DIRECTOR: DR. DAVID C. NAGEL Management For For ELECTION OF DIRECTOR: THOMAS M. PRESCOTT Management For For ELECTION OF DIRECTOR: ANDREA L. SAIA Management For For ELECTION OF DIRECTOR: GREG J. SANTORA Management For For ELECTION OF DIRECTOR: WARREN S. THALER Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For OLD DOMINION FREIGHT LINE, INC. Security Meeting Type Annual Ticker Symbol ODFL Meeting Date 22-May-2014 ISIN US6795801009 Agenda 933992186 - Management City Holding Recon Date 19-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EARL E. CONGDON For For 2 DAVID S. CONGDON For For 3 J. PAUL BREITBACH For For 4 JOHN R. CONGDON, JR. For For 5 ROBERT G. CULP, III For For 6 JOHN D. KASARDA For For 7 LEO H. SUGGS For For 8 D. MICHAEL WRAY For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For INFORMATICA CORPORATION Security 45666Q102 Meeting Type Annual Ticker Symbol INFA Meeting Date 23-May-2014 ISIN US45666Q1022 Agenda 933968464 - Management City Holding Recon Date 28-Mar-2014 Country United States Vote Deadline Date 22-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARK A. BERTELSEN Management For For ELECTION OF DIRECTOR: HILARIE KOPLOW-MCADAMS Management For For ELECTION OF DIRECTOR: A. BROOKE SEAWELL Management For For 2. TO APPROVE AN AMENDMENT TO INFORMATICA'S 2'S COMMON STOCK RESERVED FOR ISSUANCE THEREUNDER BY 6,300,000 SHARES. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INFORMATICA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO APPROVE INFORMATICA'S EXECUTIVE COMPENSATION. Management For For ON ASSIGNMENT, INC. Security Meeting Type Annual Ticker Symbol ASGN Meeting Date 19-Jun-2014 ISIN US6821591087 Agenda 934010000 - Management City Holding Recon Date 21-Apr-2014 Country United States Vote Deadline Date 18-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETER T. DAMERIS For For 2 JONATHAN S. HOLMAN For For 2 APPROVAL OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AS FOLLOWS Management For For 2A SETTING A RANGE OF FOUR TO NINE AS THE AUTHORIZED NUMBER OF (DUE TO SPACE LIMITS, SEE SUPPLEMENT FOR FULL PROPOSAL) Management For For 2B AMENDING ARTICLE V TO REMOVE THE SUPERMAJORITY VOTE REQUIREMENT (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 2C AMENDING ARTICLE IX TO REMOVE (1) THE REQUIREMENT THAT STOCKHOLDERS TAKE ACTION BY MEETINGS AND (2) THE RESTRICTION WHICH PROHIBITS STOCKHOLDERS FROM TAKING ANY ACTION BY WRITTEN CONSENT WITHOUT A MEETING Management For For 2D AMENDING ARTICLE XII TO REMOVE THE SUPERMAJORITY VOTE REQUIREMENT TO AMEND, ALTER, CHANGE OR REPEAL CERTAIN PROVISIONS OF OUR EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, AS WELL AS REVISE PARAGRAPH 1 AND REMOVE PARAGRAPH 5 OF ARTICLE VI OF THE CERTIFICATE OF INCORPORATION Management For For 2E AMENDING ARTICLE II TO UPDATE OUR REGISTERED OFFICE AND ADDING A NEW ARTICLE XIII WHICH ESTABLISHES DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES Management For For 3 NON-BINDING ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS OUR REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For DOMINION DIAMOND CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol DDC Meeting Date 19-Jul-2013 ISIN CA2572871028 Agenda 933850085 - Management City Holding Recon Date 03-Jun-2013 Country Canada Vote Deadline Date 16-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GRAHAM G. CLOW For For 2 ROBERT A. GANNICOTT For For 3 NOEL HARWERTH For For 4 DANIEL JARVIS For For 5 CHUCK STRAHL For For 6 TOM KENNY For For 7 OLLIE OLIVEIRA For For 02 FOR THE RE-APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION AND TO AUTHORIZE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS. Management For For 03 IN RESPECT OF THE APPROVAL OF THE AMENDED AND RESTATED 2, THE RESERVATION OF UP TO 600,, AND ALL RELATED MATTERS, ALL AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For VODAFONE GROUP PLC Security 92857W209 Meeting Type Annual Ticker Symbol VOD Meeting Date 23-Jul-2013 ISIN US92857W2098 Agenda 933848179 - Management City Holding Recon Date 03-Jun-2013 Country United States Vote Deadline Date 12-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2013 Management For For 2. TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) Management For For 3. TO RE-ELECT VITTORIO COLAO AS A DIRECTOR Management For For 4. TO RE-ELECT ANDY HALFORD AS A DIRECTOR Management For For 5. TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR Management For For 6. TO RE-ELECT RENEE JAMES AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management For For 7. TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management For For 8. TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management For For 9. TO ELECT OMID KORDESTANI AS A DIRECTOR Management For For TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management For For TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management For For TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) Management For For TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE AND MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) Management For For TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) Management For For TO APPROVE A FINAL DIVIDEND OF 6.92 PENCE PER ORDINARY SHARE Management For For TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2013 Management For For TO RE-APPOINT DELOITTE LLP AS AUDITOR Management For For TO AUTHORISE THE AUDIT AND RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR Management For For TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management For For S20 TO AUTHORISE THE DIRECTORS TO DIS-APPLY PRE- EMPTION RIGHTS Management For For S21 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) Management For For TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE Management For For S23 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE Management For For MCKESSON CORPORATION Security 58155Q103 Meeting Type Annual Ticker Symbol MCK Meeting Date 31-Jul-2013 ISIN US58155Q1031 Agenda 933853738 - Management City Holding Recon Date 03-Jun-2013 Country United States Vote Deadline Date 30-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1B. ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For 1C. ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For 1D. ELECTION OF DIRECTOR: ALTON F. IRBY III Management For For 1E. ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For 1F. ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For 1G. ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For 1H. ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 Management For For 5. APPROVAL OF AMENDMENT TO 2 Management For For 6. APPROVAL OF AMENDMENTS TO BY-LAWS TO PROVIDE FOR A STOCKHOLDER RIGHT TO CALL SPECIAL MEETINGS. Management For For 7. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. Shareholder Against For 8. STOCKHOLDER PROPOSAL ON DISCLOSURE OF POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For 9. STOCKHOLDER PROPOSAL ON SIGNIFICANT EXECUTIVE STOCK RETENTION UNTIL REACHING NORMAL RETIREMENT AGE OR TERMINATING EMPLOYMENT. Shareholder Against For STOCKHOLDER PROPOSAL ON COMPENSATION CLAWBACK POLICY. Shareholder Against For TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 27-Aug-2013 ISIN US8816242098 Agenda 933862725 - Management City Holding Recon Date 25-Jul-2013 Country United States Vote Deadline Date 22-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PROF. MOSHE MANY Management For For 1B ELECTION OF DIRECTOR: DR. ARIE BELLDEGRUN Management For For 1C ELECTION OF DIRECTOR: MR. AMIR ELSTEIN Management For For 1D ELECTION OF DIRECTOR: PROF. YITZHAK PETERBURG Management For For 2A TO APPROVE THE PAYMENT OF A CASH BONUS TO THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER IN RESPECT OF 2$1,203,125. Management For For 2A1 DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 2A? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management For 2B TO APPROVE BONUS OBJECTIVES AND PAYOUT TERMS FOR THE YEAR 2'S PRESIDENT AND CHIEF EXECUTIVE OFFICER. Management For For 2B1 DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 2B? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management For 3 TO APPROVE A COMPENSATION POLICY WITH RESPECT TO THE TERMS OF OFFICE AND EMPLOYMENT OF THE COMPANY'S "OFFICE HOLDERS" (AS SUCH TERM IS DEFINED IN THE ISRAELI COMPANIES LAW, 5759-1999, AS AMENDED). Management For For 3A DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 3? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management For 4 TO APPROVE THE RESOLUTION OF THE BOARD OF DIRECTORS TO DECLARE AND DISTRIBUTE THE CASH DIVIDENDS FOR THE FIRST AND SECOND QUARTERS OF THE YEAR ENDED DECEMBER 31, 2012, PAID IN TWO INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 2.00 (APPROXIMATELY US$0.51, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS). Management For For 5 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 Management For For SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 22-Oct-2013 ISIN US8715031089 Agenda 933875025 - Management City Holding Recon Date 23-Aug-2013 Country United States Vote Deadline Date 21-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management For For 1B ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For 1C ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For 1D ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For 1E ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For 1F ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1G ELECTION OF DIRECTOR: ANITA M. SANDS Management For For 1H ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 1I ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For 1J ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4 APPROVAL OF OUR 2 Management For For 5 APPROVAL OF AN AMENDMENT TO OUR 2 Management For For 6 APPROVAL OF OUR AMENDED AND RESTATED SENIOR EXECUTIVE INCENTIVE PLAN Management For For BROADRIDGE FINANCIAL SOLUTIONS, INC. Security 11133T103 Meeting Type Annual Ticker Symbol BR Meeting Date 14-Nov-2013 ISIN US11133T1034 Agenda 933883515 - Management City Holding Recon Date 23-Sep-2013 Country United States Vote Deadline Date 13-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: RICHARD J. DALY Management For For 1C. ELECTION OF DIRECTOR: ROBERT N. DUELKS Management For For 1D. ELECTION OF DIRECTOR: RICHARD J. HAVILAND Management For For 1E. ELECTION OF DIRECTOR: SANDRA S. JAFFEE Management For For 1F. ELECTION OF DIRECTOR: STUART R. LEVINE Management For For 1G. ELECTION OF DIRECTOR: MAURA A. MARKUS Management For For 1H. ELECTION OF DIRECTOR: THOMAS J. PERNA Management For For 1I. ELECTION OF DIRECTOR: ALAN J. WEBER Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE BROADRIDGE 2 Management For For 4. ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE). Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management City Holding Recon Date 20-Sep-2013 Country United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management For For 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1K. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Shareholder Against For THE HAIN CELESTIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol HAIN Meeting Date 19-Nov-2013 ISIN US4052171000 Agenda 933885002 - Management City Holding Recon Date 25-Sep-2013 Country United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 IRWIN D. SIMON For For 2 RICHARD C. BERKE For For 3 JACK FUTTERMAN For For 4 MARINA HAHN For For 5 ANDREW R. HEYER For For 6 ROGER MELTZER For For 7 SCOTT M. O'NEIL For For 8 LAWRENCE S. ZILAVY For For 2 TO VOTE, ON AN ADVISORY BASIS, FOR THE COMPENSATION AWARDED TO THE NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JUNE 30, 2013, AS SET FORTH IN THIS PROXY STATEMENT. Management For For 3 TO APPROVE THE AMENDMENT OF THE AMENDED AND RESTATED 2 Management For For 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO ACT AS REGISTERED INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 20-Nov-2013 ISIN US1344291091 Agenda 933884947 - Management City Holding Recon Date 23-Sep-2013 Country United States Vote Deadline Date 19-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDMUND M. CARPENTER For For 2 PAUL R. CHARRON For For 3 BENNETT DORRANCE For For 4 LAWRENCE C. KARLSON For For 5 RANDALL W. LARRIMORE For For 6 MARY ALICE D. MALONE For For 7 SARA MATHEW For For 8 DENISE M. MORRISON For For 9 CHARLES R. PERRIN For For 10 A. BARRY RAND For For 11 NICK SHREIBER For For 12 TRACEY T. TRAVIS For For 13 ARCHBOLD D. VAN BEUREN For For 14 LES. C. VINNEY For For 15 CHARLOTTE C. WEBER For For 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For UNIFIRST CORPORATION Security Meeting Type Annual Ticker Symbol UNF Meeting Date 14-Jan-2014 ISIN US9047081040 Agenda 933902858 - Management City Holding Recon Date 20-Nov-2013 Country United States Vote Deadline Date 13-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RONALD D. CROATTI For For 2 DONALD J. EVANS For For 3 THOMAS S. POSTEK For For 2. APPROVAL OF THE UNIFIRST CORPORATION CEO CASH INCENTIVE BONUS PLAN. Management For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 30, 2014. Management For For VODAFONE GROUP PLC Security 92857W209 Meeting Type Special Ticker Symbol VOD Meeting Date 28-Jan-2014 ISIN US92857W2098 Agenda 933909701 - Management City Holding Recon Date 12-Dec-2013 Country United States Vote Deadline Date 21-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management C1 FOR THE COURT MEETING SCHEME. Management For For G1 TO APPROVE THE VERIZON WIRELESS TRANSACTION AND THE VODAFONE ITALY TRANSACTION. Management For For G2 TO APPROVE THE NEW ARTICLES OF ASSOCIATION, THE CAPITAL REDUCTIONS, THE RETURN OF VALUE AND THE SHARE CONSOLIDATION AND CERTAIN RELATED MATTERS PURSUANT TO THE SCHEME. Management For For G3 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES. Management For For G4 TO AUTHORISE THE DIRECTORS TO TAKE ALL NECESSARY AND APPROPRIATE ACTIONS IN RELATION TO RESOLUTIONS 1-3. Management For For TYSON FOODS, INC. Security Meeting Type Annual Ticker Symbol TSN Meeting Date 31-Jan-2014 ISIN US9024941034 Agenda 933909117 - Management City Holding Recon Date 02-Dec-2013 Country United States Vote Deadline Date 30-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN TYSON Management For For 1B) ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For 1C) ELECTION OF DIRECTOR: GAURDIE E. BANISTER JR. Management For For 1D) ELECTION OF DIRECTOR: JIM KEVER Management For For 1E) ELECTION OF DIRECTOR: KEVIN M. MCNAMARA Management For For 1F) ELECTION OF DIRECTOR: BRAD T. SAUER Management For For 1G) ELECTION OF DIRECTOR: ROBERT THURBER Management For For 1H) ELECTION OF DIRECTOR: BARBARA A. TYSON Management For For 1I) ELECTION OF DIRECTOR: ALBERT C. ZAPANTA Management For For 2) TO CONSIDER AND APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3) TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 4) TO CONSIDER AND ACT UPON THE SHAREHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING Shareholder Against For TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Special Ticker Symbol TEVA Meeting Date 24-Feb-2014 ISIN US8816242098 Agenda 933919740 - Management City Holding Recon Date 23-Jan-2014 Country United States Vote Deadline Date 18-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER-DESIGNATE, AND MATTERS RELATING THERETO. Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management City Holding Recon Date 30-Dec-2013 Country United States Vote Deadline Date 27-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2 Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON- BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Against For A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management City Holding Recon Date 06-Jan-2014 Country United States Vote Deadline Date 03-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For GREEN MOUNTAIN COFFEE ROASTERS, INC. Security Meeting Type Annual Ticker Symbol GMCR Meeting Date 06-Mar-2014 ISIN US3931221069 Agenda 933916504 - Management City Holding Recon Date 06-Jan-2014 Country United States Vote Deadline Date 05-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management I DIRECTOR Management 1 JOHN D. HAYES For For 2 A.D. DAVID MACKAY For For 3 MICHAEL J. MARDY For For 4 DAVID E. MORAN For For II TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION AS DISCLOSED IN THESE MATERIALS Management For For III TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO KEURIG GREEN MOUNTAIN, INC. Management For For IV TO APPROVE THE GREEN MOUNTAIN COFFEE ROASTERS, INC. 2 Management For For V TO APPROVE THE GREEN MOUNTAIN COFFEE ROASTERS, INC. 2 Management For For VI TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 Management For For SYNOPSYS, INC. Security Meeting Type Annual Ticker Symbol SNPS Meeting Date 02-Apr-2014 ISIN US8716071076 Agenda 933923876 - Management City Holding Recon Date 04-Feb-2014 Country United States Vote Deadline Date 01-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 AART J. DE GEUS For For 2 CHI-FOON CHAN For For 3 ALFRED CASTINO For For 4 BRUCE R. CHIZEN For For 5 DEBORAH A. COLEMAN For For 6 C.L. "MAX" NIKIAS For For 7 JOHN G. SCHWARZ For For 8 ROY VALLEE For For 9 STEVEN C. WALSKE For For 2. TO APPROVE OUR 2, AS AMENDED, IN ORDER TO, AMONG OTHER ITEMS, INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THAT PLAN BY 7,500, Management For For 3. TO APPROVE AN AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN TO, AMONG OTHER ITEMS, INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THAT PLAN BY 5,000,000 SHARES. Management For For 4. TO APPROVE AN AMENDMENT TO OUR 2005 NON- EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN TO EXTEND THE TERM OF THAT PLAN BY TEN YEARS. Management For For 5. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 6. TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 1, 2014. Management For For IDEX CORPORATION Security 45167R104 Meeting Type Annual Ticker Symbol IEX Meeting Date 08-Apr-2014 ISIN US45167R1041 Agenda 933930516 - Management City Holding Recon Date 14-Feb-2014 Country United States Vote Deadline Date 07-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRADLEY J. BELL For For 2 GREGORY F. MILZCIK For For 3 ANDREW K. SILVERNAIL For For 2. TO VOTE ON A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For LENNAR CORPORATION Security Meeting Type Annual Ticker Symbol LEN Meeting Date 09-Apr-2014 ISIN US5260571048 Agenda 933925856 - Management City Holding Recon Date 14-Feb-2014 Country United States Vote Deadline Date 08-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 IRVING BOLOTIN For For 2 STEVEN L. GERARD For For 3 THERON I. "TIG" GILLIAM For For 4 SHERRILL W. HUDSON For For 5 R. KIRK LANDON For For 6 SIDNEY LAPIDUS For For 7 STUART A. MILLER For For 8 TERI P. MCCLURE For For 9 JEFFREY SONNENFELD For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LENNAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF LENNAR'S NAMED EXECUTIVE OFFICERS. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management City Holding Recon Date 18-Feb-2014 Country United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For WHIRLPOOL CORPORATION Security Meeting Type Annual Ticker Symbol WHR Meeting Date 15-Apr-2014 ISIN US9633201069 Agenda 933927672 - Management City Holding Recon Date 18-Feb-2014 Country United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For 1B. ELECTION OF DIRECTOR: GARY T. DICAMILLO Management For For 1C. ELECTION OF DIRECTOR: DIANE M. DIETZ Management For For 1D. ELECTION OF DIRECTOR: GERALDINE T. ELLIOTT Management For For 1E. ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For 1F. ELECTION OF DIRECTOR: MICHAEL F. JOHNSTON Management For For 1G. ELECTION OF DIRECTOR: WILLIAM T. KERR Management For For 1H. ELECTION OF DIRECTOR: JOHN D. LIU Management For For 1I. ELECTION OF DIRECTOR: HARISH MANWANI Management For For 1J. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1K. ELECTION OF DIRECTOR: MICHAEL A. TODMAN Management For For 1L. ELECTION OF DIRECTOR: MICHAEL D. WHITE Management For For 2. ADVISORY VOTE TO APPROVE WHIRLPOOL'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF THE WHIRLPOOL CORPORATION 2 Management For For VCA ANTECH, INC. Security Meeting Type Annual Ticker Symbol WOOF Meeting Date 21-Apr-2014 ISIN US9181941017 Agenda 933932560 - Management City Holding Recon Date 04-Mar-2014 Country United States Vote Deadline Date 17-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN B. CHICKERING, JR. For For 2 JOHN HEIL For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 APPROVAL OF AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO VCA INC. Management For For COCA-COLA ENTERPRISES INC. Security 19122T109 Meeting Type Annual Ticker Symbol CCE Meeting Date 22-Apr-2014 ISIN US19122T1097 Agenda 933929551 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAN BENNINK Management For For 1B. ELECTION OF DIRECTOR: JOHN F. BROCK Management For For 1C. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1D. ELECTION OF DIRECTOR: L. PHILLIP HUMANN Management For For 1E. ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management For For 1F. ELECTION OF DIRECTOR: THOMAS H. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: SUZANNE B. LABARGE Management For For 1H. ELECTION OF DIRECTOR: VERONIQUE MORALI Management For For 1I. ELECTION OF DIRECTOR: ANDREA L. SAIA Management For For 1J. ELECTION OF DIRECTOR: GARRY WATTS Management For For 1K. ELECTION OF DIRECTOR: CURTIS R. WELLING Management For For 1L. ELECTION OF DIRECTOR: PHOEBE A. WOOD Management For For 2. TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE OFFICERS' COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. Management For For VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 22-Apr-2014 ISIN US9182041080 Agenda 933950291 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD T. CARUCCI For For 2 JULIANA L. CHUGG For For 3 JUAN ERNESTO DE BEDOUT For For 4 URSULA O. FAIRBAIRN For For 5 GEORGE FELLOWS For For 6 CLARENCE OTIS, JR. For For 7 MATTHEW J. SHATTOCK For For 8 ERIC C. WISEMAN For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For BIO-RAD LABORATORIES, INC. Security Meeting Type Annual Ticker Symbol BIO Meeting Date 22-Apr-2014 ISIN US0905722072 Agenda 933960759 - Management City Holding Recon Date 27-Feb-2014 Country United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LOUIS DRAPEAU Management For For ELECTION OF DIRECTOR: ROBERT M. MALCHIONE Management For For 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS. Management For For 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE BIO-RAD LABORATORIES, INC. 2, Management For For 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For TELEDYNE TECHNOLOGIES INCORPORATED Security Meeting Type Annual Ticker Symbol TDY Meeting Date 23-Apr-2014 ISIN US8793601050 Agenda 933931291 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROXANNE S. AUSTIN For For 2 RUTH E. BRUCH For For 3 FRANK V. CAHOUET For For 4 KENNETH C. DAHLBERG For For 2. APPROVAL OF THE TELEDYNE TECHNOLOGIES INCORPORATED 2 Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 4. APPROVAL OF NON-BINDING ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 24-Apr-2014 ISIN US7310681025 Agenda 933930439 - Management City Holding Recon Date 27-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN M. FARR For For 2 GARY E. HENDRICKSON For For 3 R.M. (MARK) SCHRECK For For 4 WILLIAM G. VAN DYKE For For 2. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For NORTHWESTERN CORPORATION Security Meeting Type Annual Ticker Symbol NWE Meeting Date 24-Apr-2014 ISIN US6680743050 Agenda 933931431 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN P. ADIK For For 2 DOROTHY M. BRADLEY For For 3 E. LINN DRAPER JR. For For 4 DANA J. DYKHOUSE For For 5 JULIA L. JOHNSON For For 6 PHILIP L. MASLOWE For For 7 DENTON LOUIS PEOPLES For For 8 ROBERT C. ROWE For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. APPROVAL OF EQUITY COMPENSATION PLAN. Management For For 4. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 24-Apr-2014 ISIN US4781601046 Agenda 933933548 - Management City Holding Recon Date 25-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1F. ELECTION OF DIRECTOR: MARK B. MCCLELLAN Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 24-Apr-2014 ISIN US7170811035 Agenda 933933738 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1D. ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1E. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1F. ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1G. ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1H. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1I. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1J. ELECTION OF DIRECTOR: IAN C. READ Management For For 1K. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1L. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Management For For 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF PFIZER INC. 2 Management For For 5. SHAREHOLDER PROPOSAL REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS POLICY Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder Against For SNAP-ON INCORPORATED Security Meeting Type Annual Ticker Symbol SNA Meeting Date 24-Apr-2014 ISIN US8330341012 Agenda 933937508 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROXANNE J. DECYK Management For For ELECTION OF DIRECTOR: NICHOLAS T. PINCHUK Management For For ELECTION OF DIRECTOR: GREGG M. SHERRILL Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF SNAP-ON INCORPORATED'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION INFORMATION" IN THE PROXY STATEMENT. Management For For AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 25-Apr-2014 ISIN US00206R1023 Agenda 933930807 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 24-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: SCOTT T. FORD Management For For 1E. ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1F. ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1G. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1H. ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1I. ELECTION OF DIRECTOR: BETH E. MOONEY Management For For 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1L. ELECTION OF DIRECTOR: CYNTHIA B. TAYLOR Management For For 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVE SEVERANCE POLICY. Management For For 5. POLITICAL REPORT. Shareholder Against For 6. LOBBYING REPORT. Shareholder Against For 7. WRITTEN CONSENT. Shareholder Against For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 25-Apr-2014 ISIN US0028241000 Agenda 933934641 - Management City Holding Recon Date 27-Feb-2014 Country United States Vote Deadline Date 24-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 28-Apr-2014 ISIN US4385161066 Agenda 933934526 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B. ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G. ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H. ELECTION OF DIRECTOR: CLIVE HOLLICK Management For For 1I. ELECTION OF DIRECTOR: GRACE D. LIEBLEIN Management For For 1J. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1K. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 1L. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Management For For 2. APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. ELIMINATE ACCELERATED VESTING IN A CHANGE IN CONTROL. Shareholder Against For 7. POLITICAL LOBBYING AND CONTRIBUTIONS. Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 28-Apr-2014 ISIN US9130171096 Agenda 933936378 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014 Management For For 3. APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM INCENTIVE PLAN, INCLUDING APPROVAL OF ADDITIONAL SHARES FOR FUTURE AWARDS Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For THE HERSHEY COMPANY Security Meeting Type Annual Ticker Symbol HSY Meeting Date 29-Apr-2014 ISIN US4278661081 Agenda 933934831 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 P.M. ARWAY For For 2 J.P. BILBREY For For 3 R.F. CAVANAUGH For For 4 C.A. DAVIS For For 5 M.K. HABEN For For 6 R.M. MALCOLM For For 7 J.M. MEAD For For 8 J.E. NEVELS For For 9 A.J. PALMER For For 10 T.J. RIDGE For For 11 D.L. SHEDLARZ For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For 3. APPROVE, ON A NON-BINDING ADVISORY BASIS, A RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For KIRBY CORPORATION Security Meeting Type Annual Ticker Symbol KEX Meeting Date 29-Apr-2014 ISIN US4972661064 Agenda 933949995 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RICHARD J. ALARIO Management For For ELECTION OF DIRECTOR: DAVID W. GRZEBINSKI Management For For ELECTION OF DIRECTOR: RICHARD R. STEWART Management For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. Management For For DELUXE CORPORATION Security Meeting Type Annual Ticker Symbol DLX Meeting Date 30-Apr-2014 ISIN US2480191012 Agenda 933931138 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RONALD C. BALDWIN For For 2 CHARLES A. HAGGERTY For For 3 C.E. MAYBERRY MCKISSACK For For 4 DON J. MCGRATH For For 5 NEIL J. METVINER For For 6 STEPHEN P. NACHTSHEIM For For 7 MARY ANN O'DWYER For For 8 MARTYN R. REDGRAVE For For 9 LEE J. SCHRAM For For 10 THOMAS J. REDDIN For For 2. TO CAST AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (A SAY-ON-PAY VOTE). Management For For 3. TO CONSIDER AND ACT UPON A PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For W.W. GRAINGER, INC. Security Meeting Type Annual Ticker Symbol GWW Meeting Date 30-Apr-2014 ISIN US3848021040 Agenda 933936265 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 V. ANN HAILEY For For 3 WILLIAM K. HALL For For 4 STUART L. LEVENICK For For 5 NEIL S. NOVICH For For 6 MICHAEL J. ROBERTS For For 7 GARY L. ROGERS For For 8 JAMES T. RYAN For For 9 E. SCOTT SANTI For For 10 JAMES D. SLAVIK For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 01-May-2014 ISIN US7908491035 Agenda 933934487 - Management City Holding Recon Date 04-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI Management For For 1B. ELECTION OF DIRECTOR: STEFAN K. WIDENSOHLER Management For For 1C. ELECTION OF DIRECTOR: WENDY L. YARNO Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 01-May-2014 ISIN US92343V1044 Agenda 933936607 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU Management For For 1B. ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1C. ELECTION OF DIRECTOR: MELANIE L. HEALEY Management For For 1D. ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1E. ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1F. ELECTION OF DIRECTOR: LOWELL C. MCADAM Management For For 1G. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I. ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1J. ELECTION OF DIRECTOR: KATHRYN A. TESIJA Management For For 1K. ELECTION OF DIRECTOR: GREGORY D. WASSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. PROPOSAL TO IMPLEMENT PROXY ACCESS Management For For 5. NETWORK NEUTRALITY Shareholder Against For 6. LOBBYING ACTIVITIES Shareholder Against For 7. SEVERANCE APPROVAL POLICY Shareholder Against For 8. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against For 9. SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For PROXY VOTING AUTHORITY Shareholder Against For MEAD JOHNSON NUTRITION COMPANY Security Meeting Type Annual Ticker Symbol MJN Meeting Date 01-May-2014 ISIN US5828391061 Agenda 933953766 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEVEN M. ALTSCHULER, M.D. Management For For 1B. ELECTION OF DIRECTOR: HOWARD B. BERNICK Management For For 1C. ELECTION OF DIRECTOR: KIMBERLY A. CASIANO Management For For 1D. ELECTION OF DIRECTOR: ANNA C. CATALANO Management For For 1E. ELECTION OF DIRECTOR: CELESTE A. CLARK, PH.D. Management For For 1F. ELECTION OF DIRECTOR: JAMES M. CORNELIUS Management For For 1G. ELECTION OF DIRECTOR: STEPHEN W. GOLSBY Management For For 1H. ELECTION OF DIRECTOR: MICHAEL GROBSTEIN Management For For 1I. ELECTION OF DIRECTOR: PETER KASPER JAKOBSEN Management For For 1J. ELECTION OF DIRECTOR: PETER G. RATCLIFFE Management For For 1K. ELECTION OF DIRECTOR: ELLIOTT SIGAL, M.D., PH.D. Management For For 1L. ELECTION OF DIRECTOR: ROBERT S. SINGER Management For For 2. ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For HUBBELL INCORPORATED Security Meeting Type Annual Ticker Symbol HUBB Meeting Date 06-May-2014 ISIN US4435102011 Agenda 933944084 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CARLOS M. CARDOSO For For 2 LYNN J. GOOD For For 3 ANTHONY J. GUZZI For For 4 NEAL J. KEATING For For 5 JOHN F. MALLOY For For 6 ANDREW MCNALLY IV For For 7 DAVID G. NORD For For 8 G. JACKSON RATCLIFFE For For 9 CARLOS A. RODRIGUEZ For For 10 JOHN G. RUSSELL For For 11 STEVEN R. SHAWLEY For For 12 RICHARD J. SWIFT For For 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR 2014. Management For For 3 APPROVAL, ON AN ADVISORY, NON-BINDING BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE COMPANY'S PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 6, 2014. Management For For WEST PHARMACEUTICAL SERVICES, INC. Security Meeting Type Annual Ticker Symbol WST Meeting Date 06-May-2014 ISIN US9553061055 Agenda 933944844 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK A. BUTHMAN For For 2 WILLIAM F. FEEHERY For For 3 THOMAS W. HOFMANN For For 4 PAULA A. JOHNSON For For 5 MYLA P. LAI-GOLDMAN For For 6 DOUGLAS A. MICHELS For For 7 DONALD E. MOREL JR. For For 8 JOHN H. WEILAND For For 9 ANTHONY WELTERS For For 10 PATRICK J. ZENNER For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 4 TO TRANSACT ANY OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE MEETING AND ANY ADJOURNMENT OR POSTPONEMENT. Management For For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 07-May-2014 ISIN US7134481081 Agenda 933945860 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHONA L. BROWN Management For For 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: IAN M. COOK Management For For 1D. ELECTION OF DIRECTOR: DINA DUBLON Management For For 1E. ELECTION OF DIRECTOR: RONA A. FAIRHEAD Management For For 1F. ELECTION OF DIRECTOR: RAY L. HUNT Management For For 1G. ELECTION OF DIRECTOR: ALBERTO IBARGUEN Management For For 1H. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1I. ELECTION OF DIRECTOR: SHARON PERCY ROCKEFELLER Management For For 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For 1L. ELECTION OF DIRECTOR: DANIEL VASELLA Management For For 1M. ELECTION OF DIRECTOR: ALBERTO WEISSER Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 5. POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. Shareholder Against For 6. POLICY REGARDING EXECUTIVE RETENTION OF STOCK. Shareholder Against For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 07-May-2014 ISIN US0605051046 Agenda 933948070 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1H. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1I. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1J. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1K. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1L. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1M. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1N. ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For 1O. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For 5. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against For 8. STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 08-May-2014 ISIN US9113121068 Agenda 933940024 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1F) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1G) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1H) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1I) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1J) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1K) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1M) ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder Against For HEXCEL CORPORATION Security Meeting Type Annual Ticker Symbol HXL Meeting Date 08-May-2014 ISIN US4282911084 Agenda 933941583 - Management City Holding Recon Date 13-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICK L. STANAGE Management For For 1B. ELECTION OF DIRECTOR: JOEL S. BECKMAN Management For For 1C. ELECTION OF DIRECTOR: LYNN BRUBAKER Management For For 1D. ELECTION OF DIRECTOR: JEFFREY C. CAMPBELL Management For For 1E. ELECTION OF DIRECTOR: SANDRA L. DERICKSON Management For For 1F. ELECTION OF DIRECTOR: W. KIM FOSTER Management For For 1G. ELECTION OF DIRECTOR: THOMAS A. GENDRON Management For For 1H. ELECTION OF DIRECTOR: JEFFREY A. GRAVES Management For For 1I. ELECTION OF DIRECTOR: DAVID C. HILL Management For For 1J. ELECTION OF DIRECTOR: DAVID L. PUGH Management For For 2. ADVISORY VOTE TO APPROVE 2 Management For For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PACKAGING CORPORATION OF AMERICA Security Meeting Type Annual Ticker Symbol PKG Meeting Date 13-May-2014 ISIN US6951561090 Agenda 933961371 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHERYL K. BEEBE Management For For 1B. ELECTION OF DIRECTOR: HASAN JAMEEL Management For For 1C. ELECTION OF DIRECTOR: MARK W. KOWLZAN Management For For 1D. ELECTION OF DIRECTOR: ROBERT C. LYONS Management For For 1E. ELECTION OF DIRECTOR: THOMAS P. MAURER Management For For 1F. ELECTION OF DIRECTOR: SAMUEL M. MENCOFF Management For For 1G. ELECTION OF DIRECTOR: ROGER B. PORTER Management For For 1H. ELECTION OF DIRECTOR: THOMAS S. SOULELES Management For For 1I. ELECTION OF DIRECTOR: PAUL T. STECKO Management For For 1J. ELECTION OF DIRECTOR: JAMES D. WOODRUM Management For For 2. PROPOSAL TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS OUR AUDITORS. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF 2 Management For For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For AKAMAI TECHNOLOGIES, INC. Security 00971T101 Meeting Type Annual Ticker Symbol AKAM Meeting Date 14-May-2014 ISIN US00971T1016 Agenda 933959439 - Management City Holding Recon Date 26-Mar-2014 Country United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MONTE FORD Management For For ELECTION OF DIRECTOR: FREDERIC SALERNO Management For For ELECTION OF DIRECTOR: STEVEN SCOPELLITE Management For For ELECTION OF DIRECTOR: BERNARDUS VERWAAYEN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO VOTE ON A NON-BINDING SHAREHOLDER PROPOSAL TO REPEAL OUR CLASSIFIED BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 15-May-2014 ISIN US0311621009 Agenda 933956306 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For 1G ELECTION OF DIRECTOR: MR. GREG C. GARLAND Management For For 1H ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1I ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1J ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1K ELECTION OF DIRECTOR: MS. JUDTIH C. PELHAM Management For For 1L ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4 STOCKHOLDER PROPOSAL #1 (VOTE TABULATION) Shareholder Against For UNION PACIFIC CORPORATION Security Meeting Type Annual Ticker Symbol UNP Meeting Date 15-May-2014 ISIN US9078181081 Agenda 933969012 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For 1B. ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For 1C. ELECTION OF DIRECTOR: D.B. DILLON Management For For 1D. ELECTION OF DIRECTOR: J.R. HOPE Management For For 1E. ELECTION OF DIRECTOR: J.J. KORALESKI Management For For 1F. ELECTION OF DIRECTOR: C.C. KRULAK Management For For 1G. ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For 1H. ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For 1I. ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For 1J. ELECTION OF DIRECTOR: S.R. ROGEL Management For For 1K. ELECTION OF DIRECTOR: J.H. VILLARREAL Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management For For 4. AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK. Management For For 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For MACY'S INC. Security 55616P104 Meeting Type Annual Ticker Symbol M Meeting Date 16-May-2014 ISIN US55616P1049 Agenda 933983125 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 15-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For 1C. ELECTION OF DIRECTOR: MEYER FELDBERG Management For For 1D. ELECTION OF DIRECTOR: SARA LEVINSON Management For For 1E. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1F. ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1G. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1H. ELECTION OF DIRECTOR: PAUL C. VARGA Management For For 1I. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 1J. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF MACY'S AMENDED AND RESTATED 2 Management For For PEGASYSTEMS INC. Security Meeting Type Annual Ticker Symbol PEGA Meeting Date 20-May-2014 ISIN US7055731035 Agenda 933942763 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PETER GYENES Management For For ELECTION OF DIRECTOR: RICHARD H. JONES Management For For ELECTION OF DIRECTOR: STEVEN F. KAPLAN Management For For ELECTION OF DIRECTOR: JAMES P. O'HALLORAN Management For For ELECTION OF DIRECTOR: ALAN TREFLER Management For For ELECTION OF DIRECTOR: LARRY WEBER Management For For ELECTION OF DIRECTOR: WILLIAM W. WYMAN Management For For 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE AN AMENDMENT TO OUR RESTATED ARTICLES OF ORGANIZATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES FROM 100,000,,000,000. Management For For 4. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For THE ALLSTATE CORPORATION Security Meeting Type Annual Ticker Symbol ALL Meeting Date 20-May-2014 ISIN US0200021014 Agenda 933962878 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: KERMIT R. CRAWFORD Management For For 1D. ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: SIDDHARTH N. MEHTA Management For For 1G. ELECTION OF DIRECTOR: ANDREA REDMOND Management For For 1H. ELECTION OF DIRECTOR: JOHN W. ROWE Management For For 1I. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1J. ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For 1K. ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For 2. ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVE THE ANNUAL EXECUTIVE INCENTIVE PLAN MATERIAL TERMS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2014. Management For For 5. STOCKHOLDER PROPOSAL ON EQUITY RETENTION BY SENIOR EXECUTIVES. Shareholder Against For 6. STOCKHOLDER PROPOSAL ON REPORTING LOBBYING EXPENDITURES. Shareholder Against For 7. STOCKHOLDER PROPOSAL ON REPORTING POLITICAL EXPENDITURES. Shareholder Against For THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 20-May-2014 ISIN US8835561023 Agenda 933968654 - Management City Holding Recon Date 28-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC N. CASPER Management For For 1B. ELECTION OF DIRECTOR: NELSON J. CHAI Management For For 1C. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management For For 1D. ELECTION OF DIRECTOR: TYLER JACKS Management For For 1E. ELECTION OF DIRECTOR: JUDY C. LEWENT Management For For 1F. ELECTION OF DIRECTOR: THOMAS J. LYNCH Management For For 1G. ELECTION OF DIRECTOR: JIM P. MANZI Management For For 1H. ELECTION OF DIRECTOR: WILLIAM G. PARRETT Management For For 1I. ELECTION OF DIRECTOR: LARS R. SORENSEN Management For For 1J. ELECTION OF DIRECTOR: SCOTT M. SPERLING Management For For 1K. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management For For 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For ACADIA HEALTHCARE COMPANY, INC. Security 00404A109 Meeting Type Annual Ticker Symbol ACHC Meeting Date 22-May-2014 ISIN US00404A1097 Agenda 933973061 - Management City Holding Recon Date 28-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WADE D. MIQUELON For For 2 WILLIAM M. PETRIE, M.D. For For 3 BRUCE A. SHEAR For For 2 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For CINEMARK HOLDINGS, INC. Security 17243V102 Meeting Type Annual Ticker Symbol CNK Meeting Date 22-May-2014 ISIN US17243V1026 Agenda 933983238 - Management City Holding Recon Date 02-Apr-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STEVEN P. ROSENBERG Management For For ELECTION OF DIRECTOR: ENRIQUE F. SENIOR Management For For ELECTION OF DIRECTOR: DONALD G. SODERQUIST Management For For 2. APPROVAL AND RATIFICATION OF THE APPOINTMENT OF DELOITTE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. APPROVAL OF THE NON-BINDING, ANNUAL ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For OLD DOMINION FREIGHT LINE, INC. Security Meeting Type Annual Ticker Symbol ODFL Meeting Date 22-May-2014 ISIN US6795801009 Agenda 933992186 - Management City Holding Recon Date 19-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EARL E. CONGDON For For 2 DAVID S. CONGDON For For 3 J. PAUL BREITBACH For For 4 JOHN R. CONGDON, JR. For For 5 ROBERT G. CULP, III For For 6 JOHN D. KASARDA For For 7 LEO H. SUGGS For For 8 D. MICHAEL WRAY For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Security M22465104 Meeting Type Annual Ticker Symbol CHKP Meeting Date 28-May-2014 ISIN IL0010824113 Agenda 934006823 - Management City Holding Recon Date 21-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTORS: GIL SHWED, MARIUS NACHT, JERRY UNGERMAN, DAN PROPPER, DAVID RUBNER, DR. TAL SHAVIT Management For For 2. TO ELECT IRWIN FEDERMAN AND RAY ROTHROCK AS OUTSIDE DIRECTORS FOR AN ADDITIONAL THREE-YEAR TERM. Management For For 3. TO RATIFY THE APPOINTMENT AND COMPENSATION OF KOST, FORER, GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS CHECK POINT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO CHAIRMAN OF THE BOARD OF DIRECTORS. Management For For 5A. THE UNDERSIGNED IS A CONTROLLING SHAREHOLDER OR HAS A PERSONAL INTEREST IN ITEM 2. MARK "FOR" YES OR "AGAINST" NO. Management For 5B. THE UNDERSIGNED IS A CONTROLLING SHAREHOLDER OR HAS A PERSONAL INTEREST IN ITEM 4. MARK "FOR" YES OR "AGAINST" NO. Management For THE CHEESECAKE FACTORY INCORPORATED Security Meeting Type Annual Ticker Symbol CAKE Meeting Date 29-May-2014 ISIN US1630721017 Agenda 933981119 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID OVERTON Management For For 1B ELECTION OF DIRECTOR: ALEXANDER L. CAPPELLO Management For For 1C ELECTION OF DIRECTOR: JEROME I. KRANSDORF Management For For 1D ELECTION OF DIRECTOR: LAURENCE B. MINDEL Management For For 1E ELECTION OF DIRECTOR: DAVID B. PITTAWAY Management For For 1F ELECTION OF DIRECTOR: DOUGLAS L. SCHMICK Management For For 1G ELECTION OF DIRECTOR: HERBERT SIMON Management For For 2 TO APPROVE AN AMENDMENT TO THE 2,000 SHARES, FROM 6,550,,780,000 SHARES. Management For For 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014, ENDING DECEMBER 30, 2014. Management For For 4 TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 30-May-2014 ISIN US5486611073 Agenda 933978059 - Management City Holding Recon Date 28-Mar-2014 Country United States Vote Deadline Date 29-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 ANGELA F. BRALY For For 5 RICHARD W. DREILING For For 6 DAWN E. HUDSON For For 7 ROBERT L. JOHNSON For For 8 MARSHALL O. LARSEN For For 9 RICHARD K. LOCHRIDGE For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 5. SHAREHOLDER PROPOSAL REGARDING REPORT ON IMPACT OF SUSTAINABILITY POLICY. Shareholder Against For COGNIZANT TECHNOLOGY SOLUTIONS CORP. Security Meeting Type Annual Ticker Symbol CTSH Meeting Date 03-Jun-2014 ISIN US1924461023 Agenda 933989696 - Management City Holding Recon Date 07-Apr-2014 Country United States Vote Deadline Date 02-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL PATSALOS-FOX Management For For 1B. ELECTION OF DIRECTOR: ROBERT E. WEISSMAN Management For For 2. APPROVAL OF THE FIRST AMENDMENT TO THE COMPANY'S 2 Management For For 3. APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For GRANITE CONSTRUCTION INCORPORATED Security Meeting Type Annual Ticker Symbol GVA Meeting Date 05-Jun-2014 ISIN US3873281071 Agenda 933997186 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 04-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY M. CUSUMANO Management For For 1B. ELECTION OF DIRECTOR: JAMES H. ROBERTS Management For For 1C. ELECTION OF DIRECTOR: GADDI H. VASQUEZ Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 06-Jun-2014 ISIN US9311421039 Agenda 933993479 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 05-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1D. ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For 1E. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1F. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1I. ELECTION OF DIRECTOR: C. DOUGLAS MCMILLON Management For For 1J. ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1K. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1L. ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. REQUEST FOR INDEPENDENT CHAIRMAN POLICY Shareholder Against For 5. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For 6. REQUEST FOR ANNUAL REPORT ON LOBBYING Shareholder Against For THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 10-Jun-2014 ISIN US8725401090 Agenda 934003194 - Management City Holding Recon Date 14-Apr-2014 Country United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management For For 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1D. ELECTION OF DIRECTOR: BERNARD CAMMARATA Management For For 1E. ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1F. ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1G. ELECTION OF DIRECTOR: AMY B. LANE Management For For 1H. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1I. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1J. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management For For GENERAL MOTORS COMPANY Security 37045V100 Meeting Type Annual Ticker Symbol GM Meeting Date 10-Jun-2014 ISIN US37045V1008 Agenda 934003409 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSEPH J. ASHTON Management For For 1B. ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1C. ELECTION OF DIRECTOR: ERROLL B. DAVIS, JR. Management For For 1D. ELECTION OF DIRECTOR: STEPHEN J. GIRSKY Management For For 1E. ELECTION OF DIRECTOR: E. NEVILLE ISDELL Management For For 1F. ELECTION OF DIRECTOR: KATHRYN V. MARINELLO Management For For 1G. ELECTION OF DIRECTOR: MICHAEL G. MULLEN Management For For 1H. ELECTION OF DIRECTOR: JAMES J. MULVA Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: THOMAS M. SCHOEWE Management For For 1K. ELECTION OF DIRECTOR: THEODORE M. SOLSO Management For For 1L. ELECTION OF DIRECTOR: CAROL M. STEPHENSON Management For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. ADVISORY VOTE TO APPROVE THE FREQUENCY OF A STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 5. APPROVAL OF THE GENERAL MOTORS COMPANY 2014 SHORT-TERM INCENTIVE PLAN Management For For 6. APPROVAL OF THE GENERAL MOTORS COMPANY 2014 LONG-TERM INCENTIVE PLAN Management For For 7. CUMULATIVE VOTING Shareholder Against For 8. INDEPENDENT BOARD CHAIRMAN Shareholder Against For HOSPITALITY PROPERTIES TRUST Security 44106M102 Meeting Type Annual Ticker Symbol HPT Meeting Date 10-Jun-2014 ISIN US44106M1027 Agenda 934006847 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF INDEPENDENT TRUSTEE: JOHN L. HARRINGTON Management For For ELECTION OF MANAGING TRUSTEE: BARRY M. PORTNOY Management For For 2. APPROVAL OF THE AMENDMENT TO THE DECLARATION OF TRUST TO PERMIT THE ANNUAL ELECTION OF TRUSTEES. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS TO SERVE FOR THE 2 Management For For 5. TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against DICK'S SPORTING GOODS, INC. Security Meeting Type Annual Ticker Symbol DKS Meeting Date 11-Jun-2014 ISIN US2533931026 Agenda 933990221 - Management City Holding Recon Date 14-Apr-2014 Country United States Vote Deadline Date 10-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JACQUALYN A. FOUSE For For 2 LAWRENCE J. SCHORR For For 3 EDWARD W. STACK For For 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 NON-BINDING ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For TIME WARNER INC. Security Meeting Type Annual Ticker Symbol TWX Meeting Date 13-Jun-2014 ISIN US8873173038 Agenda 933995891 - Management City Holding Recon Date 14-Apr-2014 Country United States Vote Deadline Date 12-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1C. ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For 1F. ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For 1G. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: FRED HASSAN Management For For 1J. ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For 1K. ELECTION OF DIRECTOR: PAUL D. WACHTER Management For For 1L. ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder Against For SALIX PHARMACEUTICALS, LTD. Security Meeting Type Annual Ticker Symbol SLXP Meeting Date 13-Jun-2014 ISIN US7954351067 Agenda 934000996 - Management City Holding Recon Date 17-Apr-2014 Country United States Vote Deadline Date 12-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN F. CHAPPELL For For 2 THOMAS W. D'ALONZO For For 3 WILLIAM P. KEANE For For 4 CAROLYN J. LOGAN For For 5 MARK A. SIRGO For For 02 THE PROPOSAL TO AMEND OUR CERTIFICATE OF INCORPORATION, AS DESCRIBED IN THE IN THE ACCOMPANYING PROXY STATEMENT, TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK FROM 155,000,,000,,000,,000,000 SHARES. Management For For 03 THE PROPOSAL TO APPROVE THE SALIX PHARMACEUTICALS, LTD. 2 Management For For 04 THE PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 05 THE APPROVAL, ON AN ADVISORY BASIS, OF THE 2 Management For For ON ASSIGNMENT, INC. Security Meeting Type Annual Ticker Symbol ASGN Meeting Date 19-Jun-2014 ISIN US6821591087 Agenda 934010000 - Management City Holding Recon Date 21-Apr-2014 Country United States Vote Deadline Date 18-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETER T. DAMERIS For For 2 JONATHAN S. HOLMAN For For 2 APPROVAL OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AS FOLLOWS Management For For 2A SETTING A RANGE OF FOUR TO NINE AS THE AUTHORIZED NUMBER OF (DUE TO SPACE LIMITS, SEE SUPPLEMENT FOR FULL PROPOSAL) Management For For 2B AMENDING ARTICLE V TO REMOVE THE SUPERMAJORITY VOTE REQUIREMENT (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 2C AMENDING ARTICLE IX TO REMOVE (1) THE REQUIREMENT THAT STOCKHOLDERS TAKE ACTION BY MEETINGS AND (2) THE RESTRICTION WHICH PROHIBITS STOCKHOLDERS FROM TAKING ANY ACTION BY WRITTEN CONSENT WITHOUT A MEETING Management For For 2D AMENDING ARTICLE XII TO REMOVE THE SUPERMAJORITY VOTE REQUIREMENT TO AMEND, ALTER, CHANGE OR REPEAL CERTAIN PROVISIONS OF OUR EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, AS WELL AS REVISE PARAGRAPH 1 AND REMOVE PARAGRAPH 5 OF ARTICLE VI OF THE CERTIFICATE OF INCORPORATION Management For For 2E AMENDING ARTICLE II TO UPDATE OUR REGISTERED OFFICE AND ADDING A NEW ARTICLE XIII WHICH ESTABLISHES DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES Management For For 3 NON-BINDING ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS OUR REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For FORTINET INC. Security 34959E109 Meeting Type Annual Ticker Symbol FTNT Meeting Date 20-Jun-2014 ISIN US34959E1091 Agenda 934002988 - Management City Holding Recon Date 22-Apr-2014 Country United States Vote Deadline Date 19-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL XIE Management For For ELECTION OF DIRECTOR: WILLIAM H. NEUKOM Management For For TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS FORTINET'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE KROGER CO. Security Meeting Type Annual Ticker Symbol KR Meeting Date 26-Jun-2014 ISIN US5010441013 Agenda 934019642 - Management City Holding Recon Date 29-Apr-2014 Country United States Vote Deadline Date 25-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: DAVID B. DILLON Management For For 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF Management For For 1E. ELECTION OF DIRECTOR: DAVID B. LEWIS Management For For 1F. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN Management For For 1G. ELECTION OF DIRECTOR: JORGE P. MONTOYA Management For For 1H. ELECTION OF DIRECTOR: CLYDE R. MOORE Management For For 1I. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS Management For For 1J. ELECTION OF DIRECTOR: STEVEN R. ROGEL Management For For 1K. ELECTION OF DIRECTOR: JAMES A. RUNDE Management For For 1L. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1M. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Management For For 2. APPROVAL OF 2014 LONG-TERM INCENTIVE AND CASH BONUS PLAN. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. Management For For 5. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO PUBLISH A REPORT ON HUMAN RIGHTS RISKS OF OPERATIONS AND SUPPLY CHAIN. Shareholder Against For 6. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT REGARDING RESPONSIBILITY FOR POST-CONSUMER PACKAGE RECYCLING OF PRIVATE LABEL BRANDS. Shareholder Against For Fund Name: Zacks Small Cap Core Fund Reporting Period: 7/1/13 to 6/30/14 AZZ INCORPORATED Security Meeting Type Annual Ticker Symbol AZZ Meeting Date 09-Jul-2013 ISIN US0024741045 Agenda 933844638 - Management City Holding Recon Date 15-May-2013 Country United States Vote Deadline Date 08-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID H. DINGUS For For 2 DANA L. PERRY For For 3 DANIEL E. BERCE For For 4 MARTIN C. BOWEN For For 5 SAM ROSEN For For 6 KEVERN R. JOYCE For For 7 DR. H KIRK DOWNEY For For 8 DANIEL R. FEEHAN For For 9 PETER A. HEGEDUS For For 2. APPROVAL OF AN AMENDMENT TO AZZ'S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF AZZ COMMON STOCK FOR ISSUANCE FROM 50,000,,000,000. Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF AZZ'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING FEBRUARY 28, 2014. Management For For COLUMBUS MCKINNON CORPORATION Security Meeting Type Annual Ticker Symbol CMCO Meeting Date 22-Jul-2013 ISIN US1993331057 Agenda 933847519 - Management City Holding Recon Date 03-Jun-2013 Country United States Vote Deadline Date 19-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERNEST R. VEREBELYI For For 2 TIMOTHY T. TEVENS For For 3 RICHARD H. FLEMING For For 4 STEPHEN RABINOWITZ For For 5 LINDA A. GOODSPEED For For 6 NICHOLAS T. PINCHUK For For 7 LIAM G. MCCARTHY For For 8 STEPHANIE K. KUSHNER For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For INTER PARFUMS, INC. Security Meeting Type Annual Ticker Symbol IPAR Meeting Date 24-Jul-2013 ISIN US4583341098 Agenda 933850275 - Management City Holding Recon Date 10-Jun-2013 Country United States Vote Deadline Date 23-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEAN MADAR For For 2 PHILIPPE BENACIN For For 3 RUSSELL GREENBERG For For 4 PHILIPPE SANTI For For 5 FRANCOIS HEILBRONN For For 6 JEAN LEVY For For 7 ROBERT BENSOUSSAN For For 8 SERGE ROSINOER For For 9 PATRICK CHOEL For For 2. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO OUR 2, 2024. Management For For 4. PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO OUR 2, 2024. Management For For LIN TV CORP. Security Meeting Type Special Ticker Symbol TVL Meeting Date 30-Jul-2013 ISIN US5327741063 Agenda 933855794 - Management City Holding Recon Date 28-Jun-2013 Country United States Vote Deadline Date 29-Jul-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 12, 2013, BY AND BETWEEN LIN TV CORP. AND LIN MEDIA LLC (AS IT MAY BE AMENDED FROM TIME TO TIME, THE "MERGER AGREEMENT"), AND TO APPROVE THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, INCLUDING THE MERGER, ON THE TERMS SET FORTH IN THE MERGER AGREEMENT. Management For For ELECTRO SCIENTIFIC INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ESIO Meeting Date 08-Aug-2013 ISIN US2852291002 Agenda 933856138 - Management City Holding Recon Date 05-Jun-2013 Country United States Vote Deadline Date 07-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK A. BALL For For 2 NICHOLAS KONIDARIS For For 3 ROBERT R. WALKER For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 29, 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For SUPERTEX, INC. Security Meeting Type Annual Ticker Symbol SUPX Meeting Date 16-Aug-2013 ISIN US8685321023 Agenda 933854386 - Management City Holding Recon Date 21-Jun-2013 Country United States Vote Deadline Date 15-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 HENRY C. PAO For For 2 BENEDICT C.K. CHOY For For 3 W. MARK LOVELESS For For 4 ELLIOTT SCHLAM For For 5 MILTON FENG For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2014. Management For For 3. PROPOSAL TO ADOPT THE RESOLUTION APPROVING ON AN ADVISORY BASIS THE COMPENSATION PAID TO THE COMPANY'S NAME EXECUTIVE OFFICERS. Management For For CECO ENVIRONMENTAL CORP. Security Meeting Type Special Ticker Symbol CECE Meeting Date 26-Aug-2013 ISIN US1251411013 Agenda 933862941 - Management City Holding Recon Date 19-Jul-2013 Country United States Vote Deadline Date 23-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE ISSUANCE OF CECO ENVIRONMENTAL CORP. ("CECO") COMMON STOCK TO MET-PRO CORPORATION ("MET-PRO") SHAREHOLDERS IN THE FIRST MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 21, 2013, BY AND AMONG CECO, MET-PRO, MUSTANG ACQUISITION INC. AND MUSTANG ACQUISITION II INC. Management For For 2. APPROVAL OF AN AMENDMENT TO CECO'S 2,000,,600,000. Management For For 3. APPROVAL OF THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, FOR, AMONG OTHER REASONS, THE SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE CECO PROPOSAL NOS. 1 AND 2. Management For For AMERCO Security Meeting Type Annual Ticker Symbol UHAL Meeting Date 29-Aug-2013 ISIN US0235861004 Agenda 933858738 - Management City Holding Recon Date 01-Jul-2013 Country United States Vote Deadline Date 28-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION ("ARTICLES") TO ELIMINATE THE COMPANY'S STAGGERED (OR "CLASSIFIED") BOARD. Management For For 2. THE AMENDMENT AND RESTATEMENT OF THE ARTICLES TO ADD A MANDATORY DIRECTOR, OFFICER AND AGENT INDEMNIFICATION PROVISION, SO THAT THE ARTICLES REFLECT THE COMPARABLE PROVISION WHICH ALREADY EXISTS IN THE COMPANY'S BYLAWS. Management For For 3. THE AMENDMENT AND RESTATEMENT OF THE ARTICLES TO ELIMINATE ANY SPECIFIC TERMS OR CONDITIONS OF ANY PREFERRED STOCK OR SERIAL COMMON STOCK. Management For For 4. THE AMENDMENT AND RESTATEMENT OF THE ARTICLES TO UPDATE AND REVISE THE CONFLICT OF INTEREST AND INTERESTED TRANSACTION PROVISION CONTAINED IN THE ARTICLES TO REFLECT CURRENT NEVADA LAW REQUIREMENTS. Management For For 5. THE AMENDMENT AND RESTATEMENT OF THE ARTICLES TO CORRECT TYPOGRAPHICAL ERRORS AND TO MAKE CERTAIN NON-SUBSTANTIVE, STYLISTIC CHANGES. Management For For 6. AN ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 7. THE RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 8. A PROPOSAL RECEIVED FROM COMPANY STOCKHOLDER PROPONENTS TO RATIFY AND AFFIRM THE DECISIONS AND ACTIONS TAKEN BY THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY WITH RESPECT TO AMERCO AND ITS SUBSIDIARIES, FOR THE FISCAL YEAR ENDED MARCH 31, 2013. Management For For 9. DIRECTOR Management 1 EDWARD J. SHOEN For For 2 JAMES E. ACRIDGE For For 3 CHARLES J. BAYER For For 4 JOHN P. BROGAN For For 5 JOHN M. DODDS For For 6 MICHAEL L. GALLAGHER For For 7 DANIEL R. MULLEN For For 8 JAMES P. SHOEN For For EXAR CORPORATION Security Meeting Type Annual Ticker Symbol EXAR Meeting Date 05-Sep-2013 ISIN US3006451088 Agenda 933861139 - Management City Holding Recon Date 10-Jul-2013 Country United States Vote Deadline Date 04-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BEHROOZ ABDI * For For 2 IZAK BENCUYA * For For 3 LOUIS DENARDO * For For 4 PIERRE GUILBAULT * For For 5 BRIAN HILTON * For For 6 RICHARD L. LEZA * For For 7 GARY MEYERS * For For 2 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 30, 2014. Management For For 3 TO APPROVE BY STOCKHOLDER ADVISORY VOTE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE PROXY STATEMENT UNDER THE SECTION TITLED "EXECUTIVE COMPENSATION", INCLUDING THE COMPENSATION TABLES AND OTHER NARRATIVE EXECUTIVE COMPENSATION DISCLOSURES THEREIN, REQUIRED BY ITEM -K (A "SAY-ON- PAY" VOTE). Management For For VIRTUSA CORPORATION Security 92827P102 Meeting Type Annual Ticker Symbol VRTU Meeting Date 05-Sep-2013 ISIN US92827P1021 Agenda 933863513 - Management City Holding Recon Date 15-Jul-2013 Country United States Vote Deadline Date 04-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KRIS CANEKERATNE For For 2 RONALD T. MAHEU For For 2. TO RATIFY THE APPOINTMENT OF THE FIRM OF KPMG LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For EPLUS INC. Security Meeting Type Annual Ticker Symbol PLUS Meeting Date 10-Sep-2013 ISIN US2942681071 Agenda 933861761 - Management City Holding Recon Date 18-Jul-2013 Country United States Vote Deadline Date 09-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PHILLIP G. NORTON For For 2 BRUCE M. BOWEN For For 3 C. THOMAS FAULDERS, III For For 4 TERRENCE O'DONNELL For For 5 LAWRENCE S. HERMAN For For 6 MILTON E. COOPER, JR. For For 7 JOHN E. CALLIES For For 8 ERIC D. HOVDE For For 2. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For CULP, INC. Security Meeting Type Annual Ticker Symbol CFI Meeting Date 17-Sep-2013 ISIN US2302151053 Agenda 933868068 - Management City Holding Recon Date 17-Jul-2013 Country United States Vote Deadline Date 16-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT G. CULP, III For For 2 PATRICK B. FLAVIN For For 3 KENNETH R. LARSON For For 4 KENNETH W. MCALLISTER For For 5 FRANKLIN N. SAXON For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2014. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For KORN/FERRY INTERNATIONAL Security Meeting Type Annual Ticker Symbol KFY Meeting Date 26-Sep-2013 ISIN US5006432000 Agenda 933867307 - Management City Holding Recon Date 01-Aug-2013 Country United States Vote Deadline Date 25-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD AND PROVIDE FOR ANNUAL ELECTIONS OF ALL DIRECTORS COMMENCING WITH THE 2 Management For For 2 DIRECTOR Management 1 GARY D. BURNISON For For 2 WILLIAM FLOYD For For 3 JERRY LEAMON For For 4 EDWARD D. MILLER For For 5 DEBRA J. PERRY For For 6 GERHARD SCHULMEYER For For 7 GEORGE T. SHAHEEN For For 8 HARRY L. YOU For For 9 GARY D. BURNISON* For For 10 EDWARD D. MILLER* For For 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Management For For 5 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For ISLE OF CAPRI CASINOS, INC. Security Meeting Type Annual Ticker Symbol ISLE Meeting Date 01-Oct-2013 ISIN US4645921044 Agenda 933867410 - Management City Holding Recon Date 09-Aug-2013 Country United States Vote Deadline Date 30-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT S. GOLDSTEIN For For 2 GREGORY J. KOZICZ For For 3 JAMES B. PERRY For For 02 ELECTION OF CLASS II DIRECTOR: BONNIE BIUMI Management For For 03 TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For ELECTRO RENT CORPORATION Security Meeting Type Annual Ticker Symbol ELRC Meeting Date 10-Oct-2013 ISIN US2852181039 Agenda 933879302 - Management City Holding Recon Date 12-Aug-2013 Country United States Vote Deadline Date 09-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NANCY Y. BEKAVAC For For 2 KAREN J. CURTIN For For 3 THEODORE E. GUTH For For 4 DANIEL GREENBERG For For 5 JOSEPH J. KEARNS For For 6 JAMES S. PIGNATELLI For For 2. PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. Management For For 3. VOTE ON THE ADVISORY, NON-BINDING RESOLUTION APPROVING THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For KIMBALL INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol KBALB Meeting Date 15-Oct-2013 ISIN US4942741038 Agenda 933870342 - Management City Holding Recon Date 12-Aug-2013 Country United States Vote Deadline Date 14-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JACK R. WENTWORTH For For SYMMETRICOM, INC. Security Meeting Type Annual Ticker Symbol SYMM Meeting Date 25-Oct-2013 ISIN US8715431040 Agenda 933882602 - Management City Holding Recon Date 06-Sep-2013 Country United States Vote Deadline Date 24-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES A. CHIDDIX Management For For 1B. ELECTION OF DIRECTOR: ROBERT T. CLARKSON Management For For 1C. ELECTION OF DIRECTOR: ELIZABETH A. FETTER Management For For 1D. ELECTION OF DIRECTOR: ROBERT M. NEUMEISTER JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD N. SNYDER Management For For 1F. ELECTION OF DIRECTOR: ROBERT J. STANZIONE Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE CURRENT FISCAL YEAR. Management For For 3. PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2,500,000 SHARES. Management For For PIKE ELECTRIC CORPORATION Security Meeting Type Annual Ticker Symbol PIKE Meeting Date 31-Oct-2013 ISIN US7212831090 Agenda 933880317 - Management City Holding Recon Date 13-Sep-2013 Country United States Vote Deadline Date 30-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. ERIC PIKE For For 2 CHARLES E. BAYLESS For For 3 JAMES R. HELVEY III For For 4 PETER PACE For For 5 DANIEL J. SULLIVAN III For For 6 JAMES L. TURNER For For 2. ADOPTION OF AN AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 16, 2013, BETWEEN THE COMPANY AND PIKE CORPORATION, A NORTH CAROLINA CORPORATION AND A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, BY WHICH THE COMPANY WOULD EFFECT THE REINCORPORATION OF THE COMPANY FROM DELAWARE TO NORTH CAROLINA. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For EGAIN CORPORATION Security 28225C806 Meeting Type Annual Ticker Symbol EGAN Meeting Date 08-Nov-2013 ISIN US28225C8064 Agenda 933886345 - Management City Holding Recon Date 19-Sep-2013 Country United States Vote Deadline Date 07-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ASHUTOSH ROY For For 2 GUNJAN SINHA For For 3 DAVID S. SCOTT For For 4 PHIROZ P. DARUKHANAVALA For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO VOTE ON THE FREQUENCY, ON A NON-BINDING ADVISORY BASIS, OF A NON-BINDING ADVISORY STOCKHOLDER VOTE OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year Against 4. THE APPOINTMENT OF BURR PILGER MAYER, INC. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For AEROFLEX HOLDING CORP. Security Meeting Type Annual Ticker Symbol ARX Meeting Date 15-Nov-2013 ISIN US0077671065 Agenda 933882210 - Management City Holding Recon Date 16-Sep-2013 Country United States Vote Deadline Date 14-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HUGH EVANS For For 2 LEONARD BOROW For For 3 JOHN BUYKO For For 4 PRESCOTT ASHE For For 5 JOE BENAVIDES For For 6 BRADLEY J. GROSS For For 7 JOHN D. KNOLL For For 8 RAMZI M. MUSALLAM For For 9 RICHARD N. NOTTENBURG For For 10 BENJAMIN M. POLK For For 11 CHARLES S. REAM For For 12 MARK H. RONALD For For 13 PETER J. SCHOOMAKER For For 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. ADOPT THE AEROFLEX HOLDING CORP. 2 Management For For 4. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For GAMCO INVESTORS, INC. Security Meeting Type Special Ticker Symbol GBL Meeting Date 20-Nov-2013 ISIN US3614381040 Agenda 933892526 - Management City Holding Recon Date 28-Oct-2013 Country United States Vote Deadline Date 19-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. REINCORPORATION OF THE COMPANY IN THE STATE OF DELAWARE. Management For For 2. AMENDMENT OF THE COMPANY'S 2,000,000 SHARES. Management For For DYCOM INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol DY Meeting Date 26-Nov-2013 ISIN US2674751019 Agenda 933886357 - Management City Holding Recon Date 04-Oct-2013 Country United States Vote Deadline Date 25-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS G. BAXTER For For 2 ANDERS GUSTAFSSON For For 2. TO REAPPROVE THE PERFORMANCE GOALS FOR THE COMPANY'S 2 Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL 2014. Management For For 4. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For PERICOM SEMICONDUCTOR CORPORATION Security Meeting Type Annual Ticker Symbol PSEM Meeting Date 05-Dec-2013 ISIN US7138311052 Agenda 933887703 - Management City Holding Recon Date 08-Oct-2013 Country United States Vote Deadline Date 04-Dec-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALEX CHIMING HUI For For 2 CHI-HUNG (JOHN) HUI PHD For For 3 JOHN C. EAST For For 4 HAU L. LEE, PH.D. For For 5 MICHAEL J. SOPHIE For For 6 SIU-WENG SIMON WONG PHD For For 2. TO RATIFY THE APPOINTMENT OF BURR, PILGER & MAYER, INC. AS THE INDEPENDENT AUDITORS FOR THE COMPANY FOR THE FISCAL YEAR 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For FLEXSTEEL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol FLXS Meeting Date 09-Dec-2013 ISIN US3393821034 Agenda 933889505 - Management City Holding Recon Date 14-Oct-2013 Country United States Vote Deadline Date 06-Dec-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY T. BERTSCH For For 2 LYNN J. DAVIS For For 3 ERIC S. RANGEN For For 4 NANCY E. URIDIL For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 4. TO APPROVE THE CASH INCENTIVE COMPENSATION PLAN. Management For For 5. TO APPROVE THE LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 6. TO APPROVE THE OMNIBUS STOCK PLAN. Management For For LANNETT COMPANY, INC. Security Meeting Type Annual Ticker Symbol LCI Meeting Date 22-Jan-2014 ISIN US5160121019 Agenda 933911580 - Management City Holding Recon Date 11-Dec-2013 Country United States Vote Deadline Date 21-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY FARBER For For 2 ARTHUR BEDROSIAN For For 3 JAMES MAHER For For 4 DAVID DRABIK For For 5 PAUL TAVEIRA For For 2. PROPOSAL TO RATIFY THE SELECTION OF GRANT THORNTON, LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For 3. PROPOSAL TO APPROVE THE 2014 LONG-TERM INCENTIVE PLAN. Management For For 4. PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE SHARES OF COMMON STOCK AUTHORIZED TO BE ISSUED FROM 50 MILLION TO 100 MILLION. Management For For MULTIMEDIA GAMES HOLDING COMPANY, INC. Security Meeting Type Annual Ticker Symbol MGAM Meeting Date 30-Jan-2014 ISIN US6254531055 Agenda 933915805 - Management City Holding Recon Date 02-Dec-2013 Country United States Vote Deadline Date 29-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN J. GREATHOUSE Management For For 1B. ELECTION OF DIRECTOR: STEPHEN P. IVES Management For For 1C. ELECTION OF DIRECTOR: NEIL E. JENKINS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL J. MAPLES, SR. Management For For 1E. ELECTION OF DIRECTOR: JUSTIN A. ORLANDO Management For For 1F. ELECTION OF DIRECTOR: PATRICK J. RAMSEY Management For For 1G. ELECTION OF DIRECTOR: ROBERT D. REPASS Management For For 2. CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For CHASE CORPORATION Security 16150R104 Meeting Type Annual Ticker Symbol CCF Meeting Date 04-Feb-2014 ISIN US16150R1041 Agenda 933911542 - Management City Holding Recon Date 29-Nov-2013 Country United States Vote Deadline Date 03-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADAM P. CHASE For For 2 PETER R. CHASE For For 3 MARY CLAIRE CHASE For For 4 LEWIS P. GACK For For 5 GEORGE M. HUGHES For For 6 RONALD LEVY For For 7 THOMAS WROE, JR. For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2014. Management For For JACK IN THE BOX INC. Security Meeting Type Annual Ticker Symbol JACK Meeting Date 14-Feb-2014 ISIN US4663671091 Agenda 933914954 - Management City Holding Recon Date 17-Dec-2013 Country United States Vote Deadline Date 13-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LEONARD A. COMMA Management For For 1B. ELECTION OF DIRECTOR: DAVID L. GOEBEL Management For For 1C. ELECTION OF DIRECTOR: MADELEINE A. KLEINER Management For For 1D. ELECTION OF DIRECTOR: MICHAEL W. MURPHY Management For For 1E. ELECTION OF DIRECTOR: JAMES M. MYERS Management For For 1F. ELECTION OF DIRECTOR: DAVID M. TEHLE Management For For 1G. ELECTION OF DIRECTOR: JOHN T. WYATT Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For J & J SNACK FOODS CORP. Security Meeting Type Annual Ticker Symbol JJSF Meeting Date 18-Feb-2014 ISIN US4660321096 Agenda 933913801 - Management City Holding Recon Date 20-Dec-2013 Country United States Vote Deadline Date 14-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VINCENT MELCHIORRE For For 2. ADVISORY VOTE ON APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION PROGRAMS. Management For For JOHNSON OUTDOORS INC. Security Meeting Type Annual Ticker Symbol JOUT Meeting Date 26-Feb-2014 ISIN US4791671088 Agenda 933915855 - Management City Holding Recon Date 19-Dec-2013 Country United States Vote Deadline Date 25-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TERRY E. LONDON For For 2 JOHN M. FAHEY, JR. For For 2. TO RATIFY THE APPOINTMENT OF MCGLADREY LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING OCTOBER 3, 2014. Management For For 3. TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For 4. TO ADOPT AND APPROVE THE JOHNSON OUTDOORS INC. WORLDWIDE KEY EXECUTIVES' DISCRETIONARY BONUS PLAN. Management For For POWELL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol POWL Meeting Date 26-Feb-2014 ISIN US7391281067 Agenda 933916198 - Management City Holding Recon Date 03-Jan-2014 Country United States Vote Deadline Date 25-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EUGENE L. BUTLER For For 2 CHRISTOPHER E. CRAGG For For 3 BONNIE V. HANCOCK For For 2. TO APPROVE THE COMPANY'S 2 Management For For 3. TO APPROVE THE COMPANY'S 2014 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF EXECUTIVES, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIAL DISCLOSED IN THIS PROXY STATEMENT ("SAY-ON-PAY"). Management For For ALICO, INC. Security Meeting Type Annual Ticker Symbol ALCO Meeting Date 28-Feb-2014 ISIN US0162301040 Agenda 933920008 - Management City Holding Recon Date 31-Dec-2013 Country United States Vote Deadline Date 27-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE R. BROKAW For For 2 ADAM D. COMPTON For For 3 R. GREG EISNER For For 4 BENJAMIN D. FISHMAN For For 5 W. ANDREW KRUSEN For For 6 RAMON A. RODRIGUEZ For For 7 HENRY R. SLACK For For 8 REMY W. TRAFELET For For 9 CLAYTON G. WILSON For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. THE ADVISORY APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT Management For For SYNUTRA INTERNATIONAL, INC. Security 87164C102 Meeting Type Annual Ticker Symbol SYUT Meeting Date 05-Mar-2014 ISIN US87164C1027 Agenda 933921175 - Management City Holding Recon Date 16-Jan-2014 Country United States Vote Deadline Date 04-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEI LIN For For 2 MIN ZHANG For For 2. APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: DELOITTE TOUCHE TOHMATSU CERTIFIED PUBLIC ACCOUNTANTS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 4. SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Management For For SHILOH INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol SHLO Meeting Date 12-Mar-2014 ISIN US8245431023 Agenda 933922963 - Management City Holding Recon Date 14-Jan-2014 Country United States Vote Deadline Date 11-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CURTIS E. MOLL For For 2 RAMZI Y. HERMIZ For For 3 ROBERT J. KING For For 2. APPROVAL OF AMENDMENTS TO, AND REAPPROVAL FOR PURPOSES OF SECTION 162(M) OF, THE MANAGEMENT INCENTIVE PLAN AS DISCLOSED IN THE PROXY STATEMENT. Management For For SUPERTEX, INC. Security Meeting Type Special Ticker Symbol SUPX Meeting Date 01-Apr-2014 ISIN US8685321023 Agenda 933934108 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 31-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO CONSIDER AND VOTE UPON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 9, 2014, BY AND AMONG MICROCHIP TECHNOLOGY INCORPORATED, ORCHID ACQUISITION CORPORATION AND SUPERTEX, INC. (THE "MERGER AGREEMENT"), AND APPROVE THE PRINCIPAL TERMS OF THE MERGER AS CONTEMPLATED BY THE MERGER AGREEMENT (THE "MERGER"). Management For For 2. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE, BY AN ADVISORY (NON-BINDING) VOTE, CERTAIN OF THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO OUR NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER, AS WELL AS THE AGREEMENTS PURSUANT TO WHICH SUCH COMPENSATION MAY BE PAID OR BECOME PAYABLE. Management For For 3. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE GRANT OF AUTHORITY TO VOTE YOUR SHARES TO ADJOURN THE SPECIAL MEETING TO A LATER TIME AND DATE, IF NECESSARY, FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES TO VOTE IN FAVOR OF THE APPROVAL OF THE PRINCIPAL TERMS OF THE MERGER AND ADOPTION OF THE MERGER AGREEMENT. Management For For LAKELAND FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol LKFN Meeting Date 08-Apr-2014 ISIN US5116561003 Agenda 933928775 - Management City Holding Recon Date 19-Feb-2014 Country United States Vote Deadline Date 07-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BLAKE W. AUGSBURGER Management For For 1B ELECTION OF DIRECTOR: RICHARD E. BARTELS, JR. Management For For 1C ELECTION OF DIRECTOR: THOMAS A. HIATT Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. KUBACKI Management For For 1E ELECTION OF DIRECTOR: CHARLES E. NIEMIER Management For For 1F ELECTION OF DIRECTOR: STEVEN D. ROSS Management For For 1G ELECTION OF DIRECTOR: BRIAN J. SMITH Management For For 1H ELECTION OF DIRECTOR: BRADLEY J. TOOTHAKER Management For For 1I ELECTION OF DIRECTOR: RONALD D. TRUEX Management For For 1J ELECTION OF DIRECTOR: M. SCOTT WELCH Management For For 2 APPROVAL, BY NON-BINDING VOTE, OF THE COMPANY'S COMPENSATION OF CERTAIN EXECUTIVE OFFICERS. Management For For 3 RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For FEDERAL SIGNAL CORPORATION Security Meeting Type Annual Ticker Symbol FSS Meeting Date 22-Apr-2014 ISIN US3138551086 Agenda 933930693 - Management City Holding Recon Date 24-Feb-2014 Country United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES E. GOODWIN For For 2 PAUL W. JONES For For 3 BONNIE C. LIND For For 4 DENNIS J. MARTIN For For 5 RICHARD R. MUDGE For For 6 WILLIAM F. OWENS For For 7 BRENDA L. REICHELDERFER For For 8 JOHN L. WORKMAN For For 2 APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 RATIFY DELOITTE & TOUCHE LLP AS FEDERAL SIGNAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For AMN HEALTHCARE SERVICES, INC. Security Meeting Type Annual Ticker Symbol AHS Meeting Date 23-Apr-2014 ISIN US0017441017 Agenda 933930491 - Management City Holding Recon Date 26-Feb-2014 Country United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK G. FOLETTA Management For For 1B. ELECTION OF DIRECTOR: R. JEFFREY HARRIS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS, M.D. Management For For 1D. ELECTION OF DIRECTOR: MARTHA H. MARSH Management For For 1E. ELECTION OF DIRECTOR: SUSAN R. SALKA Management For For 1F. ELECTION OF DIRECTOR: ANDREW M. STERN Management For For 1G. ELECTION OF DIRECTOR: PAUL E. WEAVER Management For For 1H. ELECTION OF DIRECTOR: DOUGLAS D. WHEAT Management For For 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For TELEDYNE TECHNOLOGIES INCORPORATED Security Meeting Type Annual Ticker Symbol TDY Meeting Date 23-Apr-2014 ISIN US8793601050 Agenda 933931291 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROXANNE S. AUSTIN For For 2 RUTH E. BRUCH For For 3 FRANK V. CAHOUET For For 4 KENNETH C. DAHLBERG For For 2. APPROVAL OF THE TELEDYNE TECHNOLOGIES INCORPORATED 2 Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 4. APPROVAL OF NON-BINDING ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For WEST BANCORPORATION, INC. Security 95123P106 Meeting Type Annual Ticker Symbol WTBA Meeting Date 24-Apr-2014 ISIN US95123P1066 Agenda 933931378 - Management City Holding Recon Date 20-Feb-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRANK W. BERLIN For For 2 THOMAS A. CARLSTROM For For 3 JOYCE A. CHAPMAN For For 4 STEVEN K. GAER For For 5 MICHAEL J. GERDIN For For 6 KAYE R. LOZIER For For 7 SEAN P. MCMURRAY For For 8 DAVID R. MILLIGAN For For 9 GEORGE D. MILLIGAN For For 10 DAVID D. NELSON For For 11 JAMES W. NOYCE For For 12 ROBERT G. PULVER For For 13 LOU ANN SANDBURG For For 14 PHILIP JASON WORTH For For 2. TO APPROVE, ON A NONBINDING BASIS, THE 2 Management For For 3. TO RATIFY THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. IN ACCORDANCE WITH THEIR DISCRETION, UPON ALL OTHER MATTERS THAT MAY PROPERLY COME BEFORE SAID MEETING AND ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Management For For THE GORMAN-RUPP COMPANY Security Meeting Type Annual Ticker Symbol GRC Meeting Date 24-Apr-2014 ISIN US3830821043 Agenda 933942965 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES C. GORMAN For For 2 JEFFREY S. GORMAN For For 3 M. ANN HARLAN For For 4 THOMAS E. HOAGLIN For For 5 CHRISTOPHER H. LAKE For For 6 KENNETH R. REYNOLDS For For 7 RICK R. TAYLOR For For 8 W. WAYNE WALSTON For For 2. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANY DURING THE YEAR ENDING DECEMBER 31, 2014. Management For For CAMBREX CORPORATION Security Meeting Type Annual Ticker Symbol CBM Meeting Date 24-Apr-2014 ISIN US1320111073 Agenda 933946141 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROSINA B. DIXON Management For For 1B. ELECTION OF DIRECTOR: KATHRYN R. HARRIGAN Management For For 1C. ELECTION OF DIRECTOR: LEON J. HENDRIX, JR. Management For For 1D. ELECTION OF DIRECTOR: ILAN KAUFTHAL Management For For 1E. ELECTION OF DIRECTOR: STEVEN M. KLOSK Management For For 1F. ELECTION OF DIRECTOR: WILLIAM B. KORB Management For For 1G. ELECTION OF DIRECTOR: PETER G. TOMBROS Management For For 1H. ELECTION OF DIRECTOR: SHLOMO YANAI Management For For 2. APPROVE, ON A NON-BINDING ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For 3. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For LITTELFUSE, INC. Security Meeting Type Annual Ticker Symbol LFUS Meeting Date 25-Apr-2014 ISIN US5370081045 Agenda 933931140 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 24-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 T.J. CHUNG For For 2 CARY T. FU For For 3 ANTHONY GRILLO For For 4 GORDON HUNTER For For 5 JOHN E. MAJOR For For 6 WILLIAM P. NOGLOWS For For 7 RONALD L. SCHUBEL For For 2. APPROVE AND RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management For For 3. APPROVE THE LITTELFUSE, INC. ANNUAL INCENTIVE PLAN. Management For For 4. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For PAPA JOHN'S INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol PZZA Meeting Date 29-Apr-2014 ISIN US6988131024 Agenda 933951495 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN H. SCHNATTER Management For For 1B. ELECTION OF DIRECTOR: MARK S. SHAPIRO Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5. APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For MAINSOURCE FINANCIAL GROUP, INC. Security 56062Y102 Meeting Type Annual Ticker Symbol MSFG Meeting Date 30-Apr-2014 ISIN US56062Y1029 Agenda 933941711 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATHLEEN L. BARDWELL For For 2 WILLIAM G. BARRON For For 3 ARCHIE M. BROWN, JR. For For 4 BRIAN J. CRALL For For 5 PHILIP A. FRANTZ For For 6 D.J. HINES For For 7 THOMAS M. O'BRIEN For For 8 LAWRENCE R. RUEFF, DVM For For 9 JOHN G. SEALE For For 10 CHARLES J. THAYER For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION POLICIES AND PROCEDURES. Management For For 3. RATIFICATION OF APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For CIRCOR INTERNATIONAL, INC. Security 17273K109 Meeting Type Annual Ticker Symbol CIR Meeting Date 30-Apr-2014 ISIN US17273K1097 Agenda 933943347 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SCOTT A. BUCKHOUT For For 2 JOHN (ANDY) O'DONNELL For For 2. TO RATIFY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS' SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO CONSIDER AN ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE COMPANY'S 2 Management For For MYR GROUP INC Security 55405W104 Meeting Type Annual Ticker Symbol MYRG Meeting Date 01-May-2014 ISIN US55405W1045 Agenda 933935136 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 HENRY W. FAYNE For For 2 GARY R. JOHNSON For For 2 ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3 APPROVAL OF THE MYR GROUP INC. 2007 LONG-TERM INCENTIVE PLAN (AMENDED AND RESTATED AS OF MAY 1, 2014). Management For For 4 APPROVAL OF THE MYR GROUP INC. SENIOR MANAGEMENT INCENTIVE PLAN (AMENDED AND RESTATED AS OF MAY 1, 2014). Management For For 5 APPROVAL OF AN AMENDMENT TO THE MYR GROUP INC. RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM SIZE OF THE BOARD. Management For For 6 RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Security 42330P107 Meeting Type Annual Ticker Symbol HLX Meeting Date 01-May-2014 ISIN US42330P1075 Agenda 933941545 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NANCY K. QUINN For For 2 WILLIAM L. TRANSIER For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE 2 Management For For UTAH MEDICAL PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol UTMD Meeting Date 02-May-2014 ISIN US9174881089 Agenda 933949414 - Management City Holding Recon Date 28-Feb-2014 Country United States Vote Deadline Date 01-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1) DIRECTOR Management 1 ERNST G. HOYER For For 2 JAMES H. BEESON For For 2) TO RATIFY THE SELECTION OF JONES SIMKINS LLC AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3) TO APPROVE, BY ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For STATE AUTO FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol STFC Meeting Date 02-May-2014 ISIN US8557071052 Agenda 933958297 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 01-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID J. D'ANTONI For For 2 DAVID R. MEUSE For For 3 S. ELAINE ROBERTS For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE - APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For LIONBRIDGE TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol LIOX Meeting Date 06-May-2014 ISIN US5362521099 Agenda 933944452 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RORY J. COWAN For For 2 PAUL A. KAVANAGH For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For GAMCO INVESTORS, INC. Security Meeting Type Annual Ticker Symbol GBL Meeting Date 06-May-2014 ISIN US3614381040 Agenda 933987767 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWIN L. ARTZT For For 2 RAYMOND C. AVANSINO, JR For For 3 RICHARD L. BREADY For For 4 MARIO J. GABELLI For For 5 EUGENE R. MCGRATH For For 6 ROBERT S. PRATHER, JR. For For 7 ELISA M. WILSON For For 2. THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE ON THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. WHETHER OUR BOARD OF DIRECTORS SHOULD CONSIDER THE CONVERSION AND RECLASSIFICATION OF OUR SHARES OF CLASS B COMMON STOCK INTO CLASS A COMMON STOCK AT A RATIO IN THE RANGE BETWEEN 1.15 TO 1.25 SHARES OF CLASS A COMMON STOCK FOR EACH SHARE OF CLASS B COMMON STOCK. Management For GEEKNET INC Security 36846Q203 Meeting Type Annual Ticker Symbol GKNT Meeting Date 07-May-2014 ISIN US36846Q2030 Agenda 933950722 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATHRYN K. MCCARTHY For For 2 MATTHEW C. BLANK For For 3 MATTHEW CAREY For For 4 THOMAS COUGHLIN For For 5 PETER A. GEORGESCU For For 6 SIR RONALD HAMPEL For For 7 KENNETH G. LANGONE For For 8 FRANK A. RIDDICK, III For For 9 ERIC SEMLER For For 10 DEREK SMITH For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For ALAMO GROUP INC. Security Meeting Type Annual Ticker Symbol ALG Meeting Date 07-May-2014 ISIN US0113111076 Agenda 933958552 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RODERICK R. BATY Management For For 1B. ELECTION OF DIRECTOR: HELEN W. CORNELL Management For For 1C. ELECTION OF DIRECTOR: JERRY E. GOLDRESS Management For For 1D. ELECTION OF DIRECTOR: DAVID W. GRZELAK Management For For 1E. ELECTION OF DIRECTOR: GARY L. MARTIN Management For For 1F. ELECTION OF DIRECTOR: RONALD A. ROBINSON Management For For 1G. ELECTION OF DIRECTOR: JAMES B. SKAGGS Management For For 2. PROPOSAL FOR RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. Management For For 3. PROPOSAL FOR THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For SOUTHWEST GAS CORPORATION Security Meeting Type Annual Ticker Symbol SWX Meeting Date 08-May-2014 ISIN US8448951025 Agenda 933946230 - Management City Holding Recon Date 11-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT L. BOUGHNER For For 2 JOSE A. CARDENAS For For 3 THOMAS E. CHESTNUT For For 4 STEPHEN C. COMER For For 5 LEROY C. HANNEMAN, JR. For For 6 MICHAEL O. MAFFIE For For 7 ANNE L. MARIUCCI For For 8 MICHAEL J. MELARKEY For For 9 JEFFREY W. SHAW For For 10 A. RANDALL THOMAN For For 11 THOMAS A. THOMAS For For 12 TERRENCE L. WRIGHT For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO REAPPROVE AND AMEND THE MANAGEMENT INCENTIVE PLAN. Management For For 4. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2014. Management For For EXACTECH, INC. Security 30064E109 Meeting Type Annual Ticker Symbol EXAC Meeting Date 08-May-2014 ISIN US30064E1091 Agenda 933950758 - Management City Holding Recon Date 12-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM PETTY, M.D.* For For 2 RICHARD C. SMITH* For For 3 W. ANDREW KRUSEN JR.# For For 2. APPROVE THE NON-BINDING ADVISORY RESOLUTION ON THE NAMED EXECUTIVE OFFICERS' COMPENSATION Management For For 3. APPROVE THE AMENDED AND RESTATED EXACTECH, INC. 2 Management For For 4. RATIFY SELECTION OF MCGLADREY LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For NATIONAL HEALTHCARE CORPORATION Security Meeting Type Annual Ticker Symbol NHC Meeting Date 08-May-2014 ISIN US6359061008 Agenda 933960622 - Management City Holding Recon Date 10-Mar-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: W. ANDREW ADAMS Management For For ELECTION OF DIRECTOR: ERNEST G. BURGESS Management For For ELECTION OF DIRECTOR: EMIL E. HASSAN Management For For 2. APPROVAL, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For SAUL CENTERS, INC. Security Meeting Type Annual Ticker Symbol BFS Meeting Date 09-May-2014 ISIN US8043951016 Agenda 933947876 - Management City Holding Recon Date 03-Mar-2014 Country United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 B. FRANCIS SAUL II For For 2 JOHN E. CHAPOTON For For 3 H. GREGORY PLATTS For For 4 JAMES W. SYMINGTON For For 5 JOHN R. WHITMORE For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 4. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR ADJOURNMENTS THEREOF Management For For TESCO CORPORATION Security 88157K101 Meeting Type Annual and Special Meeting Ticker Symbol TESO Meeting Date 09-May-2014 ISIN CA88157K1012 Agenda 933979493 - Management City Holding Recon Date 01-Apr-2014 Country United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN P. DIELWART For For 2 FRED J. DYMENT For For 3 GARY L. KOTT For For 4 R. VANCE MILLIGAN, Q.C. For For 5 JULIO M. QUINTANA For For 6 JOHN T. REYNOLDS For For 7 ELIJIO V. SERRANO For For 8 MICHAEL W. SUTHERLIN For For 02 APPOINTMENT OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS OF THE CORPORATION TO HOLD OFFICE UNTIL THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS, AND AUTHORIZATION OF THE BOARD OF DIRECTORS TO FIX ITS REMUNERATION. Management For For 03 NON-BINDING ADVISORY VOTE TO APPROVE THE 2 Management For For 4A CONFIRMATION OF THE BOARD'S AMENDMENTS OF AMENDED AND RESTATED BY-LAWS: TO PERMIT "NOTICE AND ACCESS" DELIVERY OF PROXY MATERIALS IN THE FUTURE; Management For For 4B TO REQUIRE "ADVANCE NOTICE" FOR SHAREHOLDER NOMINATION OF CANDIDATES FOR ELECTION AS DIRECTORS AND SHAREHOLDERS TO PROPOSE OTHER BUSINESS IN CONNECTION WITH MEETINGS OF SHAREHOLDERS; Management For For 4C TO MAKE OTHER UPDATES AND CHANGES AS DESCRIBED IN THE PROXY STATEMENT. Management For For TOMPKINS FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol TMP Meeting Date 12-May-2014 ISIN US8901101092 Agenda 933962967 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 09-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN E. ALEXANDER For For 2 PAUL J. BATTAGLIA For For 3 DANIEL J. FESSENDEN For For 4 JAMES W. FULMER For For 5 JAMES R. HARDIE For For 6 CARL E. HAYNES For For 7 SUSAN A. HENRY For For 8 PATRICIA A. JOHNSON For For 9 FRANK C. MILEWSKI For For 10 SANDRA A. PARKER For For 11 THOMAS R. ROCHON For For 12 STEPHEN S. ROMAINE For For 13 MICHAEL H. SPAIN For For 14 WILLIAM D. SPAIN, JR. For For 15 ALFRED J. WEBER For For 16 CRAIG YUNKER For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, KPMG LLP, AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2 Management For For LIBBEY INC. Security Meeting Type Annual Ticker Symbol LBY Meeting Date 13-May-2014 ISIN US5298981086 Agenda 933955998 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM A. FOLEY For For 2 THEO KILLION For For 3 DEBORAH G. MILLER For For 2. APPROVE, BY NON-BINDING VOTE, 2'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS LIBBEY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For IMPAX LABORATORIES, INC. Security 45256B101 Meeting Type Annual Ticker Symbol IPXL Meeting Date 13-May-2014 ISIN US45256B1017 Agenda 933981121 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LESLIE Z. BENET, PH.D. For For 2 ROBERT L. BURR For For 3 ALLEN CHAO, PH.D. For For 4 NIGEL TEN FLEMING, PHD For For 5 LARRY HSU, PH.D. For For 6 MICHAEL MARKBREITER For For 7 MARY K. PENDERGAST, JD For For 8 PETER R. TERRERI For For 2. TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For PZENA INVESTMENT MANAGEMENT, INC. Security 74731Q103 Meeting Type Annual Ticker Symbol PZN Meeting Date 13-May-2014 ISIN US74731Q1031 Agenda 933983036 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD S. PZENA For For 2 JOHN P. GOETZ For For 3 WILLIAM L. LIPSEY For For 4 STEVEN M. GALBRAITH For For 5 JOEL M. GREENBLATT For For 6 RICHARD P. MEYEROWICH For For 7 CHARLES D. JOHNSTON For For 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR OUR COMPANY FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 VOTE ON AN ADVISORY BASIS TO APPROVE THE COMPENSATION OF OUR COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ELECTRONICS FOR IMAGING, INC. Security Meeting Type Annual Ticker Symbol EFII Meeting Date 14-May-2014 ISIN US2860821022 Agenda 933985383 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERIC BROWN For For 2 GILL COGAN For For 3 GUY GECHT For For 4 THOMAS GEORGENS For For 5 RICHARD A. KASHNOW For For 6 DAN MAYDAN For For 2. TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For KAPSTONE PAPER & PACKAGING CORPORATION Security 48562P103 Meeting Type Annual Ticker Symbol KS Meeting Date 15-May-2014 ISIN US48562P1030 Agenda 933950001 - Management City Holding Recon Date 17-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. CHAPMAN For For 2 RONALD J. GIDWITZ For For 3 MATTHEW KAPLAN For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF THE COMPANY'S 2 Management For For CREDIT ACCEPTANCE CORPORATION Security Meeting Type Annual Ticker Symbol CACC Meeting Date 15-May-2014 ISIN US2253101016 Agenda 933956712 - Management City Holding Recon Date 20-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD A. FOSS For For 2 GLENDA J. FLANAGAN For For 3 BRETT A. ROBERTS For For 4 THOMAS N. TRYFOROS For For 5 SCOTT J. VASSALLUZZO For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS CREDIT ACCEPTANCE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For IDACORP, INC. Security Meeting Type Annual Ticker Symbol IDA Meeting Date 15-May-2014 ISIN US4511071064 Agenda 933960711 - Management City Holding Recon Date 27-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DARREL T. ANDERSON For For 2 THOMAS CARLILE For For 3 RICHARD J. DAHL For For 4 RONALD W. JIBSON For For 5 JUDITH A. JOHANSEN For For 6 DENNIS L. JOHNSON For For 7 J. LAMONT KEEN For For 8 JOAN H. SMITH For For 9 ROBERT A. TINSTMAN For For 10 THOMAS J. WILFORD For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For NAVIGANT CONSULTING, INC. Security 63935N107 Meeting Type Annual Ticker Symbol NCI Meeting Date 15-May-2014 ISIN US63935N1072 Agenda 933973073 - Management City Holding Recon Date 31-Mar-2014 Country United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1B. ELECTION OF DIRECTOR: JULIE M. HOWARD Management For For 1C. ELECTION OF DIRECTOR: STEPHAN A. JAMES Management For For 1D. ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1E. ELECTION OF DIRECTOR: GOV. JAMES R. THOMPSON Management For For 1F. ELECTION OF DIRECTOR: MICHAEL L. TIPSORD Management For For 2. PROPOSAL TO ADOPT AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM SIZE OF THE COMPANY'S BOARD OF DIRECTORS. Management For For 3. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For PEGASYSTEMS INC. Security Meeting Type Annual Ticker Symbol PEGA Meeting Date 20-May-2014 ISIN US7055731035 Agenda 933942763 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PETER GYENES Management For For ELECTION OF DIRECTOR: RICHARD H. JONES Management For For ELECTION OF DIRECTOR: STEVEN F. KAPLAN Management For For ELECTION OF DIRECTOR: JAMES P. O'HALLORAN Management For For ELECTION OF DIRECTOR: ALAN TREFLER Management For For ELECTION OF DIRECTOR: LARRY WEBER Management For For ELECTION OF DIRECTOR: WILLIAM W. WYMAN Management For For 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE AN AMENDMENT TO OUR RESTATED ARTICLES OF ORGANIZATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES FROM 100,000,,000,000. Management For For 4. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For CALIFORNIA WATER SERVICE GROUP Security Meeting Type Annual Ticker Symbol CWT Meeting Date 20-May-2014 ISIN US1307881029 Agenda 933970368 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: TERRY P. BAYER Management For For 1B ELECTION OF DIRECTOR: EDWIN A. GUILES Management For For 1C ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1D ELECTION OF DIRECTOR: MARTIN A. KROPELNICKI Management For For 1E ELECTION OF DIRECTOR: THOMAS M. KRUMMEL, M.D. Management For For 1F ELECTION OF DIRECTOR: RICHARD P. MAGNUSON Management For For 1G ELECTION OF DIRECTOR: LINDA R. MEIER Management For For 1H ELECTION OF DIRECTOR: PETER C. NELSON Management For For 1I ELECTION OF DIRECTOR: LESTER A. SNOW Management For For 1J ELECTION OF DIRECTOR: GEORGE A. VERA Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4 APPROVAL OF THE GROUP'S AMENDED AND RESTATED EQUITY INCENTIVE PLAN Management For For KADANT INC. Security 48282T104 Meeting Type Annual Ticker Symbol KAI Meeting Date 20-May-2014 ISIN US48282T1043 Agenda 933973150 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. ALBERTINE For For 2 THOMAS C. LEONARD For For 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, OUR EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE AMENDMENTS TO OUR COMPANY'S 2'S TERM BY 10 YEARS. Management For For 4. TO RATIFY THE SELECTION OF KPMG LLP AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For PREFERRED BANK Security Meeting Type Annual Ticker Symbol PFBC Meeting Date 20-May-2014 ISIN US7403674044 Agenda 934007015 - Management City Holding Recon Date 07-Apr-2014 Country United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LI YU For For 2 J. RICHARD BELLISTON For For 3 GARY S. NUNNELLY For For 4 CLARK HSU For For 2. APPROVAL VOTE ON THE PROPOSED PREFERRED BANK 2 Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF PREFERRED BANK'S NAMED EXECUTIVE OFFICERS (SAY-ON-PAY). Management For For 4. RATIFICATION OF THE APPOINTMENT OF KPMG, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For UNITED FIRE GROUP, INC. Security Meeting Type Annual Ticker Symbol UFCS Meeting Date 21-May-2014 ISIN US9103401082 Agenda 933959491 - Management City Holding Recon Date 21-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SCOTT L. CARLTON For For 2 DOUGLAS M. HULTQUIST For For 3 CASEY D. MAHON For For 4 RANDY A. RAMLO For For 5 SUSAN E. VOSS For For 2. TO APPROVE THE AMENDMENT OF UNITED FIRE GROUP, INC.'S STOCK PLAN. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS UNITED FIRE GROUP, INC'S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. "RESOLVED, THAT THE COMPENSATION PAID TO UNITED FIRE GROUP, INC.'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT UNDER EXECUTIVE COMPENSATION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND OTHER NARRATIVE DISCLOSURE THEREIN, IS HEREBY APPROVED." Management For For ONEBEACON INSURANCE GROUP, LTD. Security G67742109 Meeting Type Annual Ticker Symbol OB Meeting Date 21-May-2014 ISIN BMG677421098 Agenda 933960280 - Management City Holding Recon Date 27-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID T. FOY For For 2 RICHARD P. HOWARD For For 3 IRA H. MALIS For For 4 PATRICK A. THIELE For For 2. TO AUTHORIZE THE ELECTION OF THE BOARD OF DIRECTORS OF SPLIT ROCK INSURANCE, LTD. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For DATALINK CORPORATION Security Meeting Type Annual Ticker Symbol DTLK Meeting Date 21-May-2014 ISIN US2379341041 Agenda 933967234 - Management City Holding Recon Date 26-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRENT G. BLACKEY For For 2 PAUL F. LIDSKY For For 3 MARGARET A. LOFTUS For For 4 GREG R. MELAND For For 5 J. PATRICK O'HALLORAN For For 6 JAMES E. OUSLEY For For 7 ROBERT M. PRICE For For 2 A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For GRAPHIC PACKAGING HOLDING COMPANY Security Meeting Type Annual Ticker Symbol GPK Meeting Date 21-May-2014 ISIN US3886891015 Agenda 933969733 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 G. ANDREA BOTTA For For 2 JEFFREY H. COORS For For 3 DAVID W. SCHEIBLE For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF COMPENSATION PAID TO GRAPHIC PACKAGING HOLDING COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. Management For For 4. APPROVAL OF THE GRAPHIC PACKAGING HOLDING COMPANY 2 Management For For MONARCH CASINO & RESORT, INC. Security Meeting Type Annual Ticker Symbol MCRI Meeting Date 21-May-2014 ISIN US6090271072 Agenda 933970091 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN FARAHI For For 2 CRAIG F. SULLIVAN For For 3 PAUL ANDREWS For For 2. TO APPROVE THE 2 Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 4. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Management For For GRAY TELEVISION, INC. Security Meeting Type Annual Ticker Symbol GTN Meeting Date 21-May-2014 ISIN US3893751061 Agenda 933970419 - Management City Holding Recon Date 13-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HILTON H. HOWELL, JR For For 2 WILLIAM E. MAYHER, III For For 3 RICHARD L. BOGER For For 4 T.L. ELDER For For 5 ROBIN R. HOWELL For For 6 HOWELL W. NEWTON For For 7 HUGH E. NORTON For For 8 HARRIETT J. ROBINSON For For 2. THE APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF GRAY TELEVISION, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS GRAY TELEVISION, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For CRYOLIFE, INC. Security Meeting Type Annual Ticker Symbol CRY Meeting Date 21-May-2014 ISIN US2289031005 Agenda 933975748 - Management City Holding Recon Date 19-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN G. ANDERSON For For 2 THOMAS F. ACKERMAN For For 3 JAMES S. BENSON For For 4 DANIEL J. BEVEVINO For For 5 RONALD C. ELKINS, M.D. For For 6 RONALD D. MCCALL, ESQ. For For 7 HARVEY MORGAN For For 8 JON W. SALVESON For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO CRYOLIFE'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION. Management For For 3. TO APPROVE THE CRYOLIFE, INC. SECOND AMENDED AND RESTATED 2 Management For For 4. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For CTS CORPORATION Security Meeting Type Annual Ticker Symbol CTS Meeting Date 21-May-2014 ISIN US1265011056 Agenda 933976473 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 W.S. CATLOW For For 2 L.J. CIANCIA For For 3 T.G. CODY For For 4 P.K. COLLAWN For For 5 M.A. HENNING For For 6 G. HUNTER For For 7 D.M. MURPHY For For 8 K. O'SULLIVAN For For 9 R.A. PROFUSEK For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF CTS' NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS CTS' INDEPENDENT AUDITOR FOR 2014. Management For For 4. APPROVAL OF THE CTS CORPORATION 2 Management For For PC CONNECTION, INC. Security 69318J100 Meeting Type Annual Ticker Symbol PCCC Meeting Date 21-May-2014 ISIN US69318J1007 Agenda 933987832 - Management City Holding Recon Date 25-Mar-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PATRICIA GALLUP For For 2 DAVID HALL For For 3 JOSEPH BAUTE For For 4 DAVID BEFFA-NEGRINI For For 5 BARBARA DUCKETT For For 6 DONALD WEATHERSON For For 2. TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 2, AS AMENDED, TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED THEREUNDER FROM 1,400,,600,000 SHARES, REPRESENTING AN INCREASE OF 200,000 SHARES Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For ULTRA CLEAN HOLDINGS, INC. Security 90385V107 Meeting Type Annual Ticker Symbol UCTT Meeting Date 21-May-2014 ISIN US90385V1070 Agenda 933997263 - Management City Holding Recon Date 03-Apr-2014 Country United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CLARENCE L. GRANGER For For 2 SUSAN H. BILLAT For For 3 JOHN CHENAULT For For 4 DAVID T. IBNALE For For 5 LEONID MEZHVINSKY For For 6 EMILY MADDOX LIGGETT For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ULTRA CLEAN HOLDINGS, INC. FOR FISCAL 2014. Management For For 3. TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF ULTRA CLEAN'S NAMED EXECUTIVE OFFICERS FOR FISCAL YEAR 2 Management For For FBL FINANCIAL GROUP, INC. Security 30239F106 Meeting Type Annual Ticker Symbol FFG Meeting Date 22-May-2014 ISIN US30239F1066 Agenda 933960735 - Management City Holding Recon Date 14-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES P. BRANNEN For For 2 ROGER K. BROOKS For For 3 JERRY L. CHICOINE For For 4 PAUL E. LARSON For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For THE NAVIGATORS GROUP, INC. Security Meeting Type Annual Ticker Symbol NAVG Meeting Date 22-May-2014 ISIN US6389041020 Agenda 933972514 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SAUL L. BASCH For For 2 H.J. MERVYN BLAKENEY For For 3 TERENCE N. DEEKS For For 4 STANLEY A. GALANSKI For For 5 GEOFFREY E. JOHNSON For For 6 JOHN F. KIRBY For For 7 ROBERT V. MENDELSOHN For For 8 DAVID M. PLATTER For For 9 JANICE C. TOMLINSON For For 10 MARC M. TRACT For For 2 PASS AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY TO EXAMINE AND REPORT ON THE DECEMBER 31, 2 Management For For EMERGENT BIOSOLUTIONS INC. Security 29089Q105 Meeting Type Annual Ticker Symbol EBS Meeting Date 22-May-2014 ISIN US29089Q1058 Agenda 933974075 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ZSOLT HARSANYI, PH.D. For For 2 GENERAL GEORGE JOULWAN For For 3 LOUIS W. SULLIVAN, M.D. For For 4 MARVIN L. WHITE For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. TO APPROVE THE AMENDMENT OF OUR STOCK INCENTIVE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For EMPLOYERS HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol EIG Meeting Date 22-May-2014 ISIN US2922181043 Agenda 933977881 - Management City Holding Recon Date 24-Mar-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROBERT J. KOLESAR For For 2 DOUGLAS D. DIRKS For For 3 RICHARD W. BLAKEY For For 2 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT ACCOUNTING FIRM, ERNST & YOUNG LLP, FOR 2014. Management For For HFF, INC. Security 40418F108 Meeting Type Annual Ticker Symbol HF Meeting Date 22-May-2014 ISIN US40418F1084 Agenda 934014440 - Management City Holding Recon Date 17-Apr-2014 Country United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK D. GIBSON For For 2 GEORGE L. MILES, JR. For For 3 JOE B. THORNTON, JR. For For 2. NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. RATIFICATION OF INDEPENDENT, REGISTERED CERTIFIED PUBLIC ACCOUNTANTS Management For For SAFETY INSURANCE GROUP, INC. Security 78648T100 Meeting Type Annual Ticker Symbol SAFT Meeting Date 23-May-2014 ISIN US78648T1007 Agenda 933997528 - Management City Holding Recon Date 01-Apr-2014 Country United States Vote Deadline Date 22-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID F. BRUSSARD For For 2 A. RICHARD CAPUTO, JR. For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For DINEEQUITY, INC. Security Meeting Type Annual Ticker Symbol DIN Meeting Date 28-May-2014 ISIN US2544231069 Agenda 933976776 - Management City Holding Recon Date 04-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 LARRY A. KAY For For 2 DOUGLAS M. PASQUALE For For 3 JULIA A. STEWART For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For PERFICIENT, INC. Security 71375U101 Meeting Type Annual Ticker Symbol PRFT Meeting Date 28-May-2014 ISIN US71375U1016 Agenda 933985826 - Management City Holding Recon Date 02-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JEFFREY S. DAVIS Management For For ELECTION OF DIRECTOR: RALPH C. DERRICKSON Management For For ELECTION OF DIRECTOR: JOHN S. HAMLIN Management For For ELECTION OF DIRECTOR: JAMES R. KACKLEY Management For For ELECTION OF DIRECTOR: DAVID S. LUNDEEN Management For For 2. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2 Management For For 3. PROPOSAL TO APPROVE THE AMENDED AND RESTATED PERFICIENT, INC. 2 Management For For 4. PROPOSAL TO RATIFY KPMG LLP AS PERFICIENT, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For SS&C TECHNOLOGIES HOLDINGS, INC. Security 78467J100 Meeting Type Annual Ticker Symbol SSNC Meeting Date 29-May-2014 ISIN US78467J1007 Agenda 933983579 - Management City Holding Recon Date 01-Apr-2014 Country United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NORMAND A. BOULANGER For For 2 DAVID A. VARSANO For For 2. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. THE APPROVAL OF THE SS&C 2 Management For For 4. THE APPROVAL OF THE SS&C EXECUTIVE BONUS PLAN. Management For For 5. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For ENTRAVISION COMMUNICATIONS CORPORATION Security 29382R107 Meeting Type Annual Ticker Symbol EVC Meeting Date 29-May-2014 ISIN US29382R1077 Agenda 934016951 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WALTER F. ULLOA For For 2 PHILIP C. WILKINSON For For 3 PAUL A. ZEVNIK For For 4 ESTEBAN E. TORRES For For 5 GILBERT R. VASQUEZ For For 6 JULES G. BUENABENTA For For 7 PATRICIA DIAZ DENNIS For For 8 J.SALDIVAR VON WUTHENAU For For 2. AMENDMENT OF THE 2 Management For For 3. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE 2 Management For For 04 APPROVAL OF THE ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Management For For SYNTEL, INC. Security 87162H103 Meeting Type Annual Ticker Symbol SYNT Meeting Date 03-Jun-2014 ISIN US87162H1032 Agenda 933990322 - Management City Holding Recon Date 08-Apr-2014 Country United States Vote Deadline Date 02-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PARITOSH K. CHOKSI For For 2 BHARAT DESAI For For 3 THOMAS DOKE For For 4 RAJESH MASHRUWALA For For 5 GEORGE R. MRKONIC, JR. For For 6 PRASHANT RANADE For For 7 NEERJA SETHI For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION PAID TO SYNTEL'S NAMED EXECUTIVE OFFICERS. Management For For 3. A NON-BINDING RESOLUTION TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For UNIVERSAL TRUCKLOAD SERVICES, INC. Security 91388P105 Meeting Type Annual Ticker Symbol UACL Meeting Date 03-Jun-2014 ISIN US91388P1057 Agenda 934008726 - Management City Holding Recon Date 14-Apr-2014 Country United States Vote Deadline Date 02-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD B. COCHRAN For For 2 MATTHEW T. MOROUN For For 3 MANUEL J. MOROUN For For 4 FREDERICK P. CALDERONE For For 5 JOSEPH J. CASAROLL For For 6 DANIEL J. DEANE For For 7 MICHAEL A. REGAN For For 8 DANIEL C. SULLIVAN For For 9 RICHARD P. URBAN For For 10 TED B. WAHBY For For 2 RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 TO APPROVE THE 2, INCLUDING THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER SUCH PLAN. Management For For MARKETAXESS HOLDINGS INC. Security 57060D108 Meeting Type Annual Ticker Symbol MKTX Meeting Date 05-Jun-2014 ISIN US57060D1081 Agenda 933991831 - Management City Holding Recon Date 08-Apr-2014 Country United States Vote Deadline Date 04-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD M. MCVEY Management For For 1B. ELECTION OF DIRECTOR: STEVEN L. BEGLEITER Management For For 1C. ELECTION OF DIRECTOR: STEPHEN P. CASPER Management For For 1D. ELECTION OF DIRECTOR: JANE CHWICK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM F. CRUGER Management For For 1F. ELECTION OF DIRECTOR: DAVID G. GOMACH Management For For 1G. ELECTION OF DIRECTOR: CARLOS M. HERNANDEZ Management For For 1H. ELECTION OF DIRECTOR: RONALD M. HERSCH Management For For 1I. ELECTION OF DIRECTOR: JOHN STEINHARDT Management For For 1J. ELECTION OF DIRECTOR: JAMES J. SULLIVAN Management For For 1K. ELECTION OF DIRECTOR: LESLEY DANIELS WEBSTER Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For HOOKER FURNITURE CORPORATION Security Meeting Type Annual Ticker Symbol HOFT Meeting Date 05-Jun-2014 ISIN US4390381006 Agenda 934006950 - Management City Holding Recon Date 15-Apr-2014 Country United States Vote Deadline Date 04-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL B. TOMS, JR. For For 2 W.C. BEELER, JR. For For 3 JOHN L. GREGORY, III For For 4 E. LARRY RYDER For For 5 MARK F. SCHREIBER For For 6 DAVID G. SWEET For For 7 HENRY G. WILLIAMSON, JR For For 2. RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For NATUS MEDICAL INCORPORATED Security Meeting Type Annual Ticker Symbol BABY Meeting Date 06-Jun-2014 ISIN US6390501038 Agenda 933990853 - Management City Holding Recon Date 10-Apr-2014 Country United States Vote Deadline Date 05-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KENNETH E. LUDLUM Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For DSP GROUP, INC. Security 23332B106 Meeting Type Annual Ticker Symbol DSPG Meeting Date 09-Jun-2014 ISIN US23332B1061 Agenda 934013791 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 06-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 OFER ELYAKIM* For For 2 GABI SELIGSOHN* For For 3 YAIR SEROUSSI* For For 2. PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY, AS AMENDED, TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KOST FORER GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICERS COMPENSATION. Management For For ISIS PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ISIS Meeting Date 10-Jun-2014 ISIN US4643301090 Agenda 934002863 - Management City Holding Recon Date 11-Apr-2014 Country United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER R. BERTHELSEN Management For For 1B. ELECTION OF DIRECTOR: B. LYNNE PARSHALL Management For For 1C. ELECTION OF DIRECTOR: JOSEPH H. WENDER Management For For 2. RATIFY, AS AN ADVISORY VOTE, THE APPOINTMENT OF BREAUX B. CASTLEMAN TO FILL A VACANCY ON OUR BOARD OF DIRECTORS FOR A ONE-YEAR TERM. Management For For 3. RATIFY, AS AN ADVISORY VOTE, THE APPOINTMENT OF JOSEPH LOSCALZO TO FILL A VACANCY ON OUR BOARD OF DIRECTORS FOR A TWO-YEAR TERM. Management For For 4. APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 200,000,,000,000. Management For For 5. APPROVE AN AMENDMENT AND RESTATEMENT OF THE ISIS PHARMACEUTICALS, INC. 2002 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN. Management For For 6. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 7. RATIFY THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For GLOBAL INDEMNITY PLC Security G39319101 Meeting Type Annual Ticker Symbol GBLI Meeting Date 11-Jun-2014 ISIN IE00B5NH3H04 Agenda 934010416 - Management City Holding Recon Date 07-Apr-2014 Country Ireland Vote Deadline Date 10-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAUL A. FOX Management For For 1B. ELECTION OF DIRECTOR: STEPHEN A. COZEN Management For For 1C. ELECTION OF DIRECTOR: JAMES W. CRYSTAL Management For For 1D. ELECTION OF DIRECTOR: SETH J. GERSCH Management For For 1E. ELECTION OF DIRECTOR: JOHN H. HOWES Management For For 1F. ELECTION OF DIRECTOR: CHAD A. LEAT Management For For 1G. ELECTION OF DIRECTOR: CYNTHIA Y. VALKO Management For For 2. TO RATIFY THE APPOINTMENT OF GLOBAL INDEMNITY PLC'S INDEPENDENT AUDITORS AND TO AUTHORIZE OUR BOARD OF DIRECTORS ACTING THROUGH ITS AUDIT COMMITTEE TO DETERMINE ITS FEES. Management For For 3. TO ACT ON VARIOUS MATTERS CONCERNING WIND RIVER REINSURANCE COMPANY, LTD. AND AUTHORIZATION OF GLOBAL INDEMNITY PLC TO VOTE, AS PROXY, ON SUCH MATTERS. Management For For 4. TO AUTHORIZE GLOBAL INDEMNITY PLC AND/OR ANY OF ITS SUBSIDIARIES TO MAKE OPEN MARKET PURCHASES OF GLOBAL INDEMNITY PLC A ORDINARY SHARES. Management For For 5. TO AUTHORIZE THE REISSUE PRICE RANGE OF A ORDINARY SHARES THAT GLOBAL INDEMNITY PLC HOLDS AS TREASURY SHARES. Management For For 6. TO AUTHORIZE HOLDING THE 2 Management For For 7. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE RULES OF THE SECURITIES AND EXCHANGE COMMISSION AS SET FORTH IN THE PROXY STATEMENT FOR THE 2 Management For For 8. TO RENEW THE BOARD OF DIRECTORS' AUTHORITY TO ISSUE ORDINARY SHARES. Management For For 9. TO RENEW THE BOARD OF DIRECTORS' AUTHORITY TO ISSUE SHARES FOR CASH WITHOUT FIRST OFFERING SHARES TO EXISTING SHAREHOLDERS. Management For For TO APPROVE THE GLOBAL INDEMNITY PLC SHARE INCENTIVE PLAN. Management For For REMY INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol REMY Meeting Date 12-Jun-2014 ISIN US7596631074 Agenda 933996110 - Management City Holding Recon Date 14-Apr-2014 Country United States Vote Deadline Date 11-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRENT B. BICKETT For For 2 ALAN L. STINSON For For 3 DOUGLAS K. AMMERMAN For For 2. THE APPROVAL OF THE NON-BINDING ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS FOR FISCAL 2013. Management For For 3. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For UNIVERSAL ELECTRONICS INC. Security Meeting Type Annual Ticker Symbol UEIC Meeting Date 12-Jun-2014 ISIN US9134831034 Agenda 934008500 - Management City Holding Recon Date 17-Apr-2014 Country United States Vote Deadline Date 11-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL D. ARLING* For For 2 SATJIV S. CHAHIL# For For 3 WILLIAM C. MULLIGAN# For For 4 J.C. SPARKMAN# For For 5 GREGORY P. STAPLETON# For For 6 CARL E. VOGEL# For For 7 EDWARD K. ZINSER# For For 2. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. ADOPTION AND APPROVAL OF THE 2 Management For For 4. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP, A FIRM OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For ATLANTIC TELE-NETWORK, INC. Security Meeting Type Annual Ticker Symbol ATNI Meeting Date 17-Jun-2014 ISIN US0490792050 Agenda 933999306 - Management City Holding Recon Date 21-Apr-2014 Country United States Vote Deadline Date 16-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN L. BUDD For For 2 MICHAEL T. FLYNN For For 3 LIANE J. PELLETIER For For 4 CORNELIUS B. PRIOR, JR. For For 5 MICHAEL T. PRIOR For For 6 CHARLES J. ROESSLEIN For For 2. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For SPIRIT AIRLINES INC. Security Meeting Type Annual Ticker Symbol SAVE Meeting Date 17-Jun-2014 ISIN US8485771021 Agenda 934005706 - Management City Holding Recon Date 22-Apr-2014 Country United States Vote Deadline Date 16-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 B. BEN BALDANZA For For 2 ROBERT L. FORNARO For For 3 H. MCINTYRE GARDNER For For 2. TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR 2, AS AMENDED. Management For For RITE AID CORPORATION Security Meeting Type Annual Ticker Symbol RAD Meeting Date 19-Jun-2014 ISIN US7677541044 Agenda 934026940 - Management City Holding Recon Date 28-Apr-2014 Country United States Vote Deadline Date 18-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN T. STANDLEY Management For For 1B. ELECTION OF DIRECTOR: JOSEPH B. ANDERSON, JR. Management For For 1C. ELECTION OF DIRECTOR: BRUCE G. BODAKEN Management For For 1D. ELECTION OF DIRECTOR: DAVID R. JESSICK Management For For 1E. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1F. ELECTION OF DIRECTOR: MYRTLE S. POTTER Management For For 1G. ELECTION OF DIRECTOR: MICHAEL N. REGAN Management For For 1H. ELECTION OF DIRECTOR: MARCY SYMS Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 4. APPROVE THE ADOPTION OF THE RITE AID CORPORATION 2 Management For For 5. CONSIDER A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For STEIN MART, INC. Security Meeting Type Annual Ticker Symbol SMRT Meeting Date 24-Jun-2014 ISIN US8583751081 Agenda 934010074 - Management City Holding Recon Date 17-Apr-2014 Country United States Vote Deadline Date 23-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAY STEIN For For 2 JOHN H. WILLIAMS, JR. For For 3 ALVIN R. CARPENTER For For 4 IRWIN COHEN For For 5 SUSAN FALK For For 6 LINDA M. FARTHING For For 7 MITCHELL W. LEGLER For For 8 RICHARD L. SISISKY For For 9 BURTON M. TANSKY For For 10 J. WAYNE WEAVER For For 2 TO APPROVE AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION FOR FISCAL YEAR 2013. Management For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For CENTER BANCORP, INC. Security Meeting Type Annual Ticker Symbol CNBC Meeting Date 24-Jun-2014 ISIN US1514081017 Agenda 934024578 - Management City Holding Recon Date 09-May-2014 Country United States Vote Deadline Date 23-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALEXANDER BOL For For 2 LAWRENCE B. SEIDMAN For For 3 ANTHONY C. WEAGLEY For For 4 FREDERICK FISH For For 5 HOWARD KENT For For 6 NICHOLAS MINOIA For For 7 HAROLD SCHECHTER For For 8 WILLIAM THOMPSON For For 9 RAYMOND VANARIA For For 2 TO APPROVE AN AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 20, 2014, BY AND BETWEEN CENTER AND CONNECTONE BANCORP, INC., PROVIDING FOR THE MERGER OF CONNECTONE WITH AND INTO CENTER AND THE AUTOMATIC CONVERSION OF ALL OF THE OUTSTANDING SHARES OF COMMON STOCK OF CONNECTONE INTO SHARES OF CENTER COMMON STOCK AT AN EXCHANGE RATIO OF 2.6:1. Management For For 3 TO APPROVE THE ADOPTION OF AN AMENDED AND RESTATED CERTIFICATE OF INCORPORATION THAT WILL INCREASE OUR AUTHORIZED SHARES OF COMMON STOCK FROM 25,000,,000,, UPON CONSUMMATION OF THE MERGER, TO "CONNECTONE BANCORP, INC". Management For For 4 TO APPROVE A PROPOSAL TO ADJOURN THE CENTER MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE MERGER. Management For For 5 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS CENTER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 6 TO APPROVE, ON AN ADVISORY BASIS, CERTAIN COMPENSATION PAYABLE AS A RESULT OF THE CONSUMMATION OF THE PROPOSED MERGER. Management For For 7 TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For VERINT SYSTEMS INC. Security 92343X100 Meeting Type Annual Ticker Symbol VRNT Meeting Date 26-Jun-2014 ISIN US92343X1000 Agenda 934019971 - Management City Holding Recon Date 02-May-2014 Country United States Vote Deadline Date 25-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAN BODNER For For 2 VICTOR DEMARINES For For 3 JOHN EGAN For For 4 LARRY MYERS For For 5 RICHARD NOTTENBURG For For 6 HOWARD SAFIR For For 7 EARL SHANKS For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING JANUARY 31, 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 11, 2014 * Print the name and title of each signing officer under his or her signature.
